Exhibit 10.1

PURCHASE AGREEMENT NUMBER 3712

between

THE BOEING COMPANY

and

Federal Express Corporation

Relating to Boeing Model 767-3S2F Aircraft

 

FED-PA-03712   December 12, 2011     Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLES

   Article 1.    Quantity, Model and Description    4 Article 2.    Delivery
Schedule    4 Article 3.    Price    4 Article 4.    Payment    4 Article 5.   
Additional Terms    5

TABLE

   1.    Aircraft Information Table   

EXHIBIT

   A.    Aircraft Configuration    1 B.    Aircraft Delivery Requirements and
Responsibilities    1

SUPPLEMENTAL EXHIBITS

   AE1.    Escalation Adjustment/Airframe and Optional Features    1 BFE1.   
BFE Variables    1 CS1.    Customer Support Variables    1 EE1.    Engine
Escalation, Engine Warranty and Patent Indemnity    1 SLP1.    Service Life
Policy Components    1

 

FED-PA-03712   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LETTER AGREEMENTS

LA-1106151         LA-[ * ] Special Matters–Option Aircraft and Certain Purchase
Right Aircraft

LA-1106152         LA-[ * ] Special Matters–Firm Aircraft

LA-1106153         LA-Liquidated Damages Non-Excusable Delay

LA-1106154         LA-Firm Aircraft Delivery Matters

LA-1106155         LA-Open Configuration Matters

LA-1106156         LA-Option Aircraft

LA-1106157         AGTA Amended Articles

LA-1106158         LA-Right to Purchase Additional Aircraft

LA-1106159         LA- Special Matters Concerning [ * ]

LA-1106160         LA-Spare Parts Initial Provisioning

LA-1106163         LA-Demonstration Flight Waiver

LA-1106177         [ * ]

LA-1106207         LA-Special Matters Firm Aircraft

LA-1106208         LA-Special Matters Option Aircraft

LA-1106574         LA-Agreement for Deviation from [ * ]

LA-1106584         LA-Aircraft Performance Guarantees

LA-1106586         LA-Miscellaneous Matters

LA-1106614         LA-Special Matters for Purchase Right Aircraft

LA-1106824         LA-Customer Support Matters

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Purchase Agreement No. 3712

between

The Boeing Company

and

Federal Express Corporation

This Purchase Agreement No. PA 3712 between The Boeing Company, a Delaware
corporation, (Boeing) and Federal Express Corporation, a Delaware corporation,
(Customer) relating to the purchase and sale of Model 767-300F aircraft together
with all tables, exhibits, supplemental exhibits, letter agreements and other
attachments thereto, if any, (Purchase Agreement) incorporates the terms and
conditions (except as specifically set forth below) of the Aircraft General
Terms Agreement dated as of November 7, 2006 between the parties, as amended and
identified as AGTA-FED (AGTA).

1. Quantity, Model and Description.

The aircraft to be delivered to Customer will be designated as Model 767-3S2F
aircraft (Aircraft). Boeing will manufacture and sell to Customer Aircraft
conforming to the configuration described in Exhibit A in the quantities listed
in Table 1 to the Purchase Agreement.

2. Delivery Schedule.

The scheduled months of delivery of the Aircraft are listed in the attached
Table 1. Exhibit B describes certain responsibilities for both Customer and
Boeing in order to accomplish the delivery of the Aircraft.

3. Price.

3.1 Aircraft Basic Price. The Aircraft Basic Price is listed in Table 1 and is
subject to escalation in accordance with the terms of this Purchase Agreement.

3.2 Advance Payment Base Prices. The Advance Payment Base Prices listed in
Table 1 were calculated utilizing the latest escalation factors available to
Boeing on the date of this Purchase Agreement projected to the month of
scheduled delivery.

4. Payment.

4.1 Boeing acknowledges receipt of a deposit in the amount shown in Table 1 for
each Aircraft (Deposit).

4.2 The standard advance payment schedule for the Aircraft requires Customer to
make certain advance payments, expressed in a percentage of the Advance Payment
Base Price of each Aircraft beginning with a payment of one (1%) percent, less
the Deposit, on the effective date of the Purchase Agreement for the Aircraft.
Additional advance payments for each Aircraft are due as specified in and on the
first business day of the months listed in the attached Table 1.

 

FED-PA-03712   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

4.3 For any Aircraft whose scheduled month of delivery is less than
twenty-four (24) months from the date of this Purchase Agreement, the total
amount of advance payments due for payment upon signing of this Purchase
Agreement will include all advance payments which are past due in accordance
with the standard advance payment schedule set forth in paragraph 4.2 above.

4.4 Customer will pay the balance of the Aircraft Price of each Aircraft at
delivery.

5. Additional Terms.

5.1 Aircraft Information Table. Table 1 consolidates information contained in
Articles 1, 2, 3 and 4 with respect to (i) quantity of Aircraft, (ii) applicable
Detail Specification, (iii) month and year of scheduled deliveries,
(iv) Aircraft Basic Price, (v) applicable escalation factors and (vi) Advance
Payment Base Prices and advance payments and their schedules.

5.2 Escalation Adjustment/Airframe and Optional Features. Supplemental
Exhibit AE1 contains the applicable Airframe Price and Optional Features Prices
escalation formula.

5.3 Buyer Furnished Equipment Variables. Supplemental Exhibit BFE1 contains
supplier selection dates, on dock dates and other variables applicable to the
Aircraft.

5.4 Customer Support Variables. Information, training, services and other things
furnished by Boeing in support of introduction of the Aircraft into Customer’s
fleet are described in Supplemental Exhibit CS1. The level of support to be
provided under Supplemental Exhibit CS1 (Entitlements) assumes that at the time
of delivery of Customer’s first Aircraft under the Purchase Agreement, Customer
has not taken possession of a 767-3S2F aircraft whether such 767-3S2F aircraft
was purchased, leased or otherwise obtained by Customer from Boeing or another
party. If prior to the delivery of Customer’s first Aircraft, Customer has taken
possession of a 767-3S2F aircraft, Boeing will revise the Entitlements to
reflect the level of support normally provided by Boeing to operators already
operating such aircraft. Under no circumstances under the Purchase Agreement or
any other agreement will Boeing provide the Entitlements more than once to
support Customer’s operation of 767-3S2F aircraft.

5.5 Engine Escalation Variables. Supplemental Exhibit EE1 contains the
applicable Engine Price escalation formula, the engine warranty and the engine
patent indemnity for the Aircraft.

5.6 Service Life Policy Component Variables. Supplemental Exhibit SLP1 lists the
SLP Components covered by the Service Life Policy for the Aircraft.

5.7 Negotiated Agreement; Entire Agreement. This Purchase Agreement, including
the provisions of Article 8.2 of the AGTA relating to insurance, and Article 11
of Part 2 of Exhibit C of the AGTA relating to DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES, has been the subject of discussion
and negotiation and is understood by the parties; the Aircraft Price and other
agreements of the parties stated in this Purchase Agreement were arrived at in
consideration of such provisions. This Purchase Agreement, including the AGTA,
contains the entire agreement between the parties and supersedes all previous

 

FED-PA-03712   December 12, 2011     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

proposals, understandings, commitments or representations whatsoever, oral or
written, and may be changed only in writing signed by authorized representatives
of the parties.

 

AGREED AND ACCEPTED this

  

14 December 2011

  

Date

  

THE BOEING COMPANY

  

FEDERAL EXPRESS CORPORATION

/s/ STUART C. ROSS

  

/s/ PHILLIP C. BLUM

Signature

   Signature

Stuart C. Ross

  

Phillip C. Blum

Printed name

   Printed name

Attorney-in-Fact

  

Vice President

Title

   Title

 

FED-PA-03712   December 12, 2011     Page 6

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Table 1-A to

Purchase Agreement No. 3712

Aircraft Delivery, Description, Price and Advance Payments

Firm Aircraft

 

September 30, September 30, September 30, September 30, September 30,

Airframe Model/MTOW:

  767-300F   408000 pounds  

Detail Specification: D019T002 Rev. K Dated April 30, 2011

Engine Model/Thrust:

  CF6-80C2B6F   60200 pounds  

Airframe Price Base Year/Escalation Formula:

  [ * ]   ECI-MFG/CPI

Airframe Price:

    [ * ]  

Engine Price Base Year/Escalation Formula:

  [ * ]   GE CF6-80 & GE90 (99 rev.)

Optional Features:

    [ * ]          

 

     

Sub-Total of Airframe and Features:

    [ * ]  

Airframe Escalation Data:

   

Engine Price (Per Aircraft):

    [ * ]  

Base Year Index (ECI):

  [ * ]  

Aircraft Basic Price (Excluding BFE/SPE):

    [ * ]  

Base Year Index (CPI):

  [ * ]      

 

     

Buyer Furnished Equipment (BFE) Estimate:

    [ * ]  

Engine Escalation Data:

   

Seller Purchased Equipment (SPE) Estimate:

    [ * ]  

Base Year Index (CPI):

  [ * ]  

Deposit per Aircraft:

    [ * ]      

 

        Escalation   Escalation   Escalation Estimate  

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery

Date

 

Number of
Aircraft

 

Factor

(Airframe)

 

Factor

(Engine)

 

Adv Payment Base

Price Per A/P

 

At Signing

1%

 

24 Mos.

4%

 

21/18/12/9/6 Mos.
5%

 

Total

30%

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712 57361-1F.TXT  

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

        Escalation   Escalation   Escalation Estimate  

Advance Payment Per Aircraft (Amts. Due/Mos. Prior to Delivery):

Delivery

Date

 

Number of
Aircraft

 

Factor

(Airframe)

 

Factor

(Engine)

 

Adv Payment Base

Price Per A/P

 

At Signing

1%

 

24 Mos.

4%

 

21/18/12/9/6 Mos.
5%

 

Total

30%

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * [   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

Total:

  27              

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712 57361-1F.TXT

 

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Table 1-B to

Purchase Agreement No. 3712

Aircraft Delivery, Description, Price and Advance Payments

Exercised Option Aircraft

 

September 30, September 30, September 30, September 30, September 30, September
30,

Airframe Model/MTOW:

  767-300F   408000 pounds  

Detail Specification: D019T002 Rev. K Dated April 30, 2011

Engine Model/Thrust:

  CF6-80C2B6F   60200 pounds  

Airframe Price Base Year/Escalation Formula:

  [ * ]   ECI-MFG/CPI

Airframe Price:

    [ * ]  

Engine Price Base Year/Escalation Formula:

  [ * ]   GE CF6-80 & GE90 (99 rev.)

Optional Features:

    [ * ]            

 

     

Sub-Total of Airframe and Features:

  [ * ]  

Airframe Escalation Data:

   

Engine Price (Per Aircraft):

    [ * ]  

Base Year Index (ECI):

  [ * ]  

Aircraft Basic Price (Excluding BFE/SPE):

  [ * ]  

Base Year Index (CPI):

  [ * ]        

 

     

Buyer Furnished Equipment (BFE) Estimate:

  [ * ]  

Engine Escalation Data:

   

Seller Purchased Equipment (SPE) Estimate:

  [ * ]  

Base Year Index (CPI):

  [ * ]  

Deposit per Aircraft:

    [ * ]      

 

 

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,         Escalation   Escalation  
Escalation Estimate   Advance Payment Per Aircraft (Amts. Due/Mos. Prior to 
Delivery):

Delivery

Date

  Number of
Aircraft   Factor
(Airframe)   Factor
(Engine)   Adv Payment Base
Price Per A/P   At Signing
1%   24 Mos.
4%   21/18/12/9/6 Mos.
5%   Total
30%                                                                            
                                                                               
                                   

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712 57361-1F.TXT

 

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Table 1-C to

Purchase Agreement No. 3712

Aircraft Delivery, Description, Price and Advance Payments

Exercised Purchase Right Aircraft

 

September 30, September 30, September 30, September 30, September 30, September
30,

Airframe Model/MTOW:

  767-300F   408000 pounds  

Detail Specification: D019T002 Rev. K Dated April 30, 2011

Engine Model/Thrust:

  CF6-80C2B6F   60200 pounds  

Airframe Price Base Year/Escalation Formula:

  [ * ]   ECI-MFG/CPI

Airframe Price:

    [ * ]  

Engine Price Base Year/Escalation Formula:

  [ * ]   GE CF6-80 & GE90 (99 rev.)

Optional Features:

    [ * ]            

 

     

Sub-Total of Airframe and Features:

  [ * ]  

Airframe Escalation Data:

   

Engine Price (Per Aircraft):

    [ * ]  

Base Year Index (ECI):

  [ * ]  

Aircraft Basic Price (Excluding BFE/SPE):

  [ * ]  

Base Year Index (CPI):

  [ * ]        

 

     

Buyer Furnished Equipment (BFE) Estimate:

  [ * ]  

Engine Escalation Data:

   

Seller Purchased Equipment (SPE) Estimate:

  [ * ]  

Base Year Index (CPI):

  [ * ]  

Deposit per Aircraft:

    [ * ]      

 

 

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,         Escalation   Escalation  
Escalation Estimate   Advance Payment Per Aircraft (Amts. Due/Mos. Prior to 
Delivery):

Delivery

Date

 

Number of
Aircraft

  Factor
(Airframe)   Factor
(Engine)   Adv Payment Base
Price Per A/P   At Signing
1%   24 Mos.
4%      21/18/12/9/6 Mos.
5%      Total
30%

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

[ * ]

  [ * ]                    

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712 57361-1F.TXT

 

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

AIRCRAFT CONFIGURATION

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Exhibit A

to Purchase Agreement Number 3712

 

FED-PA-03712-EXA   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Exhibit A

AIRCRAFT CONFIGURATION

Dated                                 

relating to

BOEING MODEL 767-3S2F AIRCRAFT

The initial configuration of Customer’s 767-3S2F Aircraft is based on the Boeing
configuration specification 767-300 Freighter D019T002, revision K, dated as of
April 30, 2011. Final configuration of the 767-32SF Aircraft will be completed
at a later date pursuant to the configuration schedule included in the Open
Configuration Matters Letter Agreement FED-PA-03712-LA-1106155. Boeing and
Customer will execute a supplemental agreement to the Purchase Agreement on or
before [ * ], which will reflect incorporation into Exhibit A of the Purchase
Agreement, those optional features which have been agreed to by Customer and
Boeing.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-EXA   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

This page is intentionally left blank until Final Configuration of the Aircraft.

 

FED-PA-03712-EXA   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

AIRCRAFT DELIVERY REQUIREMENTS AND

RESPONSIBILITIES

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Exhibit B

to Purchase Agreement Number 3712

 

FED-PA-03712-EXB   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Exhibit B

AIRCRAFT DELIVERY REQUIREMENTS AND RESPONSIBILITIES

relating to

BOEING MODEL 767-3S2F AIRCRAFT

Both Boeing and Customer have certain documentation and approval
responsibilities at various times during the construction cycle of Customer’s
Aircraft that are critical to making the delivery of each Aircraft a positive
experience for both parties. This Exhibit B documents those responsibilities and
indicates recommended completion deadlines for the actions to be accomplished.

1. GOVERNMENT DOCUMENTATION REQUIREMENTS.

Certain actions are required to be taken by Customer in advance of the scheduled
delivery month of each Aircraft with respect to obtaining certain government
issued documentation.

1.1 Airworthiness and Registration Documents. Not later than six (6) months
prior to delivery of each Aircraft, Customer will notify Boeing of the
registration number to be painted on the side of the Aircraft. In addition, and
not later than three (3) months prior to delivery of each Aircraft, Customer
will, by letter to the regulatory authority having jurisdiction, authorize the
temporary use of such registration numbers by Boeing during the pre-delivery
testing of the Aircraft.

Customer is responsible for furnishing any Temporary or Permanent Registration
Certificates required by any governmental authority having jurisdiction to be
displayed aboard the Aircraft after delivery.

1.2 Certificate of Sanitary Construction.

1.2.1 U.S. Registered Aircraft. Boeing will obtain from the United States Public
Health Service, a United States Certificate of Sanitary Construction to be
displayed aboard each Aircraft after delivery to Customer.

1.2.2 Non-U.S. Registered Aircraft. If Customer requires a United States
Certificate of Sanitary Construction at the time of delivery of the Aircraft,
Customer will give written notice thereof to Boeing at least three (3) months
prior to delivery. Boeing will then use commercially reasonable efforts to
obtain the Certificate from the United States Public Health Service and present
it to Customer at the time of Aircraft delivery.

1.3 Customs Documentation.

1.3.1 Import Documentation. If the Aircraft is intended to be exported from the
United States, Customer must notify Boeing not later than three (3) months prior
to delivery of each Aircraft of any documentation required by the customs
authorities or by any other agency of the country of import.

1.3.2 General Declaration - U.S. If the Aircraft is intended to be exported from
the United States, Boeing will prepare Customs Form 7507, General Declaration,
for execution by U.S. Customs immediately prior to the ferry flight of the
Aircraft. For this

 

FED-PA-03712-EXB   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

purpose, Customer will furnish to Boeing not later than twenty (20) days prior
to delivery all information required by U.S. Customs and Border Protection,
including without limitation (i) a complete crew and passenger list identifying
the names, birth dates, passport numbers and passport expiration dates of all
crew and passengers and (ii) a complete ferry flight itinerary, including point
of exit from the United States for the Aircraft.

If Customer intends, during the ferry flight of an Aircraft, to land at a U.S.
airport after clearing Customs at delivery, Customer must notify Boeing not
later than twenty (20) days prior to delivery of such intention. If Boeing
receives such notification, Boeing will provide to Customer the documents
constituting a Customs permit to proceed, allowing such Aircraft to depart after
any such landing. Sufficient copies of completed Form 7507, along with passenger
manifest, will be furnished to Customer to cover U.S. stops scheduled for the
ferry flight.

1.3.3 Export Declaration - U.S. If the Aircraft is intended to be exported from
the United States following delivery, and (i) Customer is a non-U.S. customer,
Boeing will file an export declaration electronically with U.S. Customs and
Border Protection (CBP), or (ii) Customer is a U.S. customer, it is the
responsibility of the U.S. customer, as the exporter of record, to file the
export declaration with CBP.

2. Insurance Certificates.

Unless provided earlier, Customer will provide to Boeing not later than
thirty (30) days prior to delivery of the first Aircraft, a copy of the
requisite annual insurance certificate in accordance with the requirements of
Article 8 of the AGTA.

3. NOTICE OF FLYAWAY CONFIGURATION.

Not later than twenty (20) days prior to delivery of the Aircraft, Customer will
provide to Boeing a configuration letter stating the requested “flyaway
configuration” of the Aircraft for its ferry flight. This configuration letter
should include:

 

  (i)

the name of the company which is to furnish fuel for the ferry flight and any
scheduled post-delivery flight training, the method of payment for such fuel,
and fuel load for the ferry flight;

 

  (ii)

the cargo to be loaded and where it is to be stowed on board the Aircraft, the
address where cargo is to be shipped after flyaway and notification of any
hazardous materials requiring special handling;

 

  (iii)

any BFE equipment to be removed prior to flyaway and returned to Boeing BFE
stores for installation on Customer’s subsequent Aircraft;

 

  (iv)

a complete list of names and citizenship of each crew member and non-revenue
passenger who will be aboard the ferry flight; and

 

  (v)

a complete ferry flight itinerary.

 

FED-PA-03712-EXB   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

4. DELIVERY ACTIONS BY BOEING.

4.1 Schedule of Inspections. All FAA, Boeing, Customer and, if required, U.S.
Customs Bureau inspections will be scheduled by Boeing for completion prior to
delivery or departure of the Aircraft. Customer will be informed of such
schedules.

4.2 Schedule of Demonstration Flights. All FAA and Customer demonstration
flights will be scheduled by Boeing for completion prior to delivery of the
Aircraft.

4.3 Schedule for Customer’s Flight Crew. Boeing will inform Customer of the date
that a flight crew is required for acceptance routines associated with delivery
of the Aircraft.

4.4 Fuel Provided by Boeing. Boeing will provide to Customer, without charge,
the amount of fuel shown in U.S. gallons in the table below for the model of
Aircraft being delivered and full capacity of engine oil at the time of delivery
or prior to the ferry flight of the Aircraft.

 

September 30,

Aircraft Model

     Fuel Provided  

737

       1,000   

747

       4,000   

757

       1,600   

767

       2,000   

777

       3,000   

787

       2,000   

4.5 Flight Crew and Passenger Consumables. Boeing will provide reasonable
quantities of food, coat hangers, towels, toilet tissue, drinking cups and soap
for the first segment of the ferry flight for the Aircraft.

4.6 Delivery Papers, Documents and Data. Boeing will have available at the time
of delivery of the Aircraft certain delivery papers, documents and data for
execution and delivery. If title for the Aircraft will be transferred to
Customer through a Boeing sales subsidiary and if the Aircraft will be
registered with the FAA, Boeing will pre-position in Oklahoma City, Oklahoma,
for filing with the FAA at the time of delivery of the Aircraft an executed
original Form 8050-2, Aircraft Bill of Sale, indicating transfer of title to the
Aircraft from Boeing’s sales subsidiary to Customer.

4.7 Delegation of Authority. If specifically requested in advance by Customer,
Boeing will present a certified copy of a Resolution of Boeing’s Board of
Directors, designating and authorizing certain persons to act on its behalf in
connection with delivery of the Aircraft.

5. DELIVERY ACTIONS BY CUSTOMER.

5.1 Aircraft Radio Station License. At delivery Customer will provide its
Aircraft Radio Station License to be placed on board the Aircraft following
delivery.

5.2 Aircraft Flight Log. At delivery Customer will provide the Aircraft Flight
Log for the Aircraft.

5.3 Delegation of Authority. Customer will present to Boeing at delivery of the
Aircraft an original or certified copy of Customer’s Delegation of Authority
designating and authorizing certain persons to act on its behalf in connection
with delivery of the specified Aircraft.

 

FED-PA-03712-EXB   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

5.4 TSA Waiver Approval. Customer may be required to have an approved
Transportation Security Administration (TSA) waiver for the ferry flight
depending upon the Customer’s en-route stop(s) and destination unless the
Customer already has a TSA approved security program in place. Customer is
responsible for application for the TSA waiver and obtaining TSA approval.
Customer will provide a copy of the approved TSA waiver, if such waiver is
required, to Boeing prior to delivery.

5.5 Electronic Advance Passenger Information System. Should the ferry flight of
an Aircraft leave the United States, the Department of Homeland Security office
may require Customer to comply with the Electronic Advance Passenger Information
System (eAPIS). Customer shall be responsible for establishing any necessary
account with US Customs and Border Protection related to eAPIS compliance. To
the extent Customer is required to comply with eAPIS, a copy of the necessary
eAPIS forms shall be provided by Customer to Boeing prior to delivery.

 

FED-PA-03712-EXB   December 12, 2011     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

ESCALATION ADJUSTMENT

AIRFRAME AND OPTIONAL FEATURES

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Supplemental Exhibit AE1

to Purchase Agreement Number 3712

 

FED-PA-03712-AE1   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

ESCALATION ADJUSTMENT

AIRFRAME AND OPTIONAL FEATURES

relating to

BOEING MODEL 767-3S2F AIRCRAFT

1. Formula.

Airframe and Optional Features price adjustments (Airframe Price Adjustment) are
used to allow prices to be stated in current year dollars at the signing of this
Purchase Agreement and to adjust the amount to be paid by Customer at delivery
for the effects of economic fluctuation. The Airframe Price Adjustment will be
determined at the time of Aircraft delivery in accordance with the following
formula:

 

Pa = (P) (L + M) - P

Where:

Pa = Airframe Price Adjustment. (For Models 737-600, 737-700, 737-800, 737-900,
737-900ER 747-8, 777-200LR, 777-F, and 777-300ER the Airframe Price includes the
Engine Price at its basic thrust level.)

P = Airframe Price plus the price of the Optional Features (as set forth in
Table 1 of this Purchase Agreement).

 

L = .65 x

 

(ECI

     ECIb)   

Where:

ECIb is the base year airframe escalation index (as set forth in Table 1 of this
Purchase Agreement);

ECI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, Employment Cost Index for NAICS Manufacturing – Total Compensation
(BLS Series ID CIU2013000000000I), calculated by establishing a three (3) month
arithmetic average value (expressed as a decimal and rounded to the nearest
tenth) using the values for the 11th, 12th, and 13th months prior to the month
of scheduled delivery of the applicable Aircraft. As the Employment Cost Index
values are only released on a quarterly basis, the value released for the first
quarter will be used for the months of January, February, and March; the value
released for the second quarter will be used for the months of April, May, and
June; the value released for the third quarter will be used for the months of
July, August, and September; the value released for the fourth quarter will be
used for the months of October, November, and December.

 

FED-PA-03712-AE1   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

M = .35 x

 

(CPI

     CPIb)   

Where:

CPIb is the base year airframe escalation index (as set forth in Table 1 of this
Purchase Agreement); and

CPI is a value determined using the U.S. Department of Labor, Bureau of Labor
Statistics, Consumer Price Index – All Urban Consumers (BLS Series ID
CUUR0000SA0), calculated as a three (3) month arithmetic average of the released
monthly values (expressed as a decimal and rounded to the nearest tenth) using
the values for the 11th, 12th, and 13th months prior to the month of scheduled
delivery of the applicable Aircraft.

As an example, for an Aircraft scheduled to be delivered in the month of July,
the months of June, July, and August of the preceding year will be utilized in
determining the value of ECI and CPI.

Note:

 

  (i)

In determining the values of L and M, all calculations and resulting values will
be expressed as a decimal rounded to the nearest ten-thousandth.

 

  (ii)

.65 is the numeric ratio attributed to labor in the Airframe Price Adjustment
formula.

 

  (iii)

.35 is the numeric ratio attributed to materials in the Airframe Price
Adjustment formula.

 

  (iv)

The denominators (base year indices) are the actual average values reported by
the U.S. Department of Labor, Bureau of Labor Statistics. The actual average
values are calculated as a three (3) month arithmetic average of the released
monthly values (expressed as a decimal and rounded to the nearest tenth) using
the values for the 11th, 12th, and 13th months prior to the airframe base year.
The applicable base year and corresponding denominator is provided by Boeing in
Table 1 of this Purchase Agreement.

 

  (v)

The final value of Pa will be rounded to the nearest dollar.

 

  (vi)

The Airframe Price Adjustment will not be made if it will result in a decrease
in the Aircraft Basic Price.

2. Values to be Utilized in the Event of Unavailability.

2.1 If the Bureau of Labor Statistics substantially revises the methodology used
for the determination of the values to be used to determine the ECI and CPI
values (in contrast to benchmark adjustments or other corrections of previously
released values), or for any reason has not released values needed to determine
the applicable Airframe

 

FED-PA-03712-AE1   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Price Adjustment, the parties will, prior to the delivery of any such Aircraft,
select a substitute from other Bureau of Labor Statistics data or similar data
reported by non-governmental organizations. Such substitute will result in the
same adjustment, insofar as possible, as would have been calculated utilizing
the original values adjusted for fluctuation during the applicable time period.
However, if within twenty-four (24) months after delivery of the Aircraft, the
Bureau of Labor Statistics should resume releasing values for the months needed
to determine the Airframe Price Adjustment, such values will be used to
determine any increase or decrease in the Airframe Price Adjustment for the
Aircraft from that determined at the time of delivery of the Aircraft.

2.2 Notwithstanding Article 2.1 above, if prior to the scheduled delivery month
of an Aircraft the Bureau of Labor Statistics changes the base year for
determination of the ECI and CPI values as defined above, such re-based values
will be incorporated in the Airframe Price Adjustment calculation.

2.3 In the event escalation provisions are made non-enforceable or otherwise
rendered void by any agency of the United States Government, the parties agree,
to the extent they may lawfully do so, to equitably adjust the Aircraft Price of
any affected Aircraft to reflect an allowance for increases or decreases
consistent with the applicable provisions of paragraph 1 of this Supplemental
Exhibit AE1 in labor compensation and material costs occurring since August of
the year prior to the price base year shown in the Purchase Agreement.

2.4 If within twelve (12) months of Aircraft delivery, the published index
values are revised due to an acknowledged error by the Bureau of Labor
Statistics, the Airframe Price Adjustment will be re-calculated using the
revised index values (this does not include those values noted as preliminary by
the Bureau of Labor Statistics). A credit memorandum or supplemental invoice
will be issued for the Airframe Price Adjustment difference. Interest charges
will not apply for the period of original invoice to issuance of credit
memorandum or supplemental invoice.

Note:

 

  (i)

The values released by the Bureau of Labor Statistics and available to Boeing
thirty (30) days prior to the first day of the scheduled delivery month of an
Aircraft will be used to determine the ECI and CPI values for the applicable
months (including those noted as preliminary by the Bureau of Labor Statistics)
to calculate the Airframe Price Adjustment for the Aircraft invoice at the time
of delivery. The values will be considered final and no Airframe Price
Adjustments will be made after Aircraft delivery for any subsequent changes in
published Index values, subject always to paragraph 2.4 above.

 

  (ii)

The maximum number of digits to the right of the decimal after rounding utilized
in any part of the Airframe Price Adjustment equation will be four (4), where
rounding of the fourth digit will be increased to the next highest digit when
the 5th digit is equal to five (5) or greater.

 

FED-PA-03712-AE1   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Supplemental Exhibit BFE1 to Purchase Agreement Number 3712

 

P.A. No. 03712

  BFE1  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT VARIABLES

relating to

BOEING MODEL 767-300F AIRCRAFT

This Supplemental Exhibit BFE1 contains vendor selection dates, on-dock dates
and other variables applicable to the Aircraft.

1. Supplier Selection.

Customer will:

1.1 Select and notify Boeing of the suppliers and part numbers of the following
BFE items by the following dates:

 

September 30,

Galley System

       [ * ]        

 

 

 

Galley Inserts

       [ * ]        

 

 

 

Seats (passenger)

       N/A        

 

 

 

Overhead & Audio System

       [ * ]        

 

 

 

In-Seat Video System

       N/A        

 

 

 

Miscellaneous Emergency Equipment

       [ * ]        

 

 

 

Cargo Handling System

       [ * ]        

 

 

 

2. On-dock Dates

On or before [ * ], Boeing will provide to Customer a BFE Requirements
On-Dock/Inventory Document (BFE Document) or an electronically transmitted BFE
Report which may be periodically revised, setting forth the items, quantities,
on-dock dates and shipping instructions relating to the in-sequence installation
of BFE. For planning purposes, a preliminary BFE on-dock schedule is set forth
below:

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-1  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-2  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-3  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-4  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        [ * ]      [ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     [ * ]      [ * ]

Miscellaneous Emergency Equipment

     [ * ]      [ * ]

Electronics

     [ * ]      [ * ]

Textiles/Raw Material

     [ * ]      [ * ]

Cargo Handling System

     [ * ]      [ * ]

Provisioning Kits

     [ * ]      [ * ]

** - On-dock dates for these delivery positions are unavailable at this time as
they are currently outside of our production schedule. As these aircraft are
implemented into the production system, on-dock dates will become available
though MBC (My Boeing Configuration).

 

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        **[ * ]      **[ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     TBD      TBD

Miscellaneous Emergency Equipment

     TBD      TBD

Electronics

     TBD      TBD

Textiles/Raw Material

     TBD      TBD

Cargo Handling System

     TBD      TBD

Provisioning Kits

     TBD      TBD        Preliminary On-Dock Dates Item      [Month of
Delivery:]        **[ * ]      **[ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     TBD      TBD

Miscellaneous Emergency Equipment

     TBD      TBD

Electronics

     TBD      TBD

Textiles/Raw Material

     TBD      TBD

Cargo Handling System

     TBD      TBD

Provisioning Kits

     TBD      TBD

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-5  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,        Preliminary On-Dock Dates Item      [Month of
Delivery:]        **[ * ]      **[ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     TBD      TBD

Miscellaneous Emergency Equipment

     TBD      TBD

Electronics

     TBD      TBD

Textiles/Raw Material

     TBD      TBD

Cargo Handling System

     TBD      TBD

Provisioning Kits

     TBD      TBD        Preliminary On-Dock Dates Item      [Month of
Delivery:]        **[ * ]      **[ * ]        Aircraft      Aircraft

Seats

     N/A      N/A

Galleys/Furnishings

     TBD      TBD

Miscellaneous Emergency Equipment

     TBD      TBD

Electronics

     TBD      TBD

Textiles/Raw Material

     TBD      TBD

Cargo Handling System

     TBD      TBD

Provisioning Kits

     TBD      TBD

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-6  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30,        Preliminary On-Dock Dates Item      [Month of Delivery:]  
     **[ * ]        Aircraft

Seats

     N/A

Galleys/Furnishings

     TBD

Miscellaneous Emergency Equipment

     TBD

Electronics

     TBD

Textiles/Raw Material

     TBD

Cargo Handling System

     TBD

Provisioning Kits

     TBD

3. Additional Delivery Requirements—Import.

Customer will be the “importer of record” (as defined by the U.S. Customs and
Border Protection) for all BFE imported into the United States, and as such, it
has the responsibility to ensure all of Customer’s BFE shipments comply with
U.S. Customs Service regulations. In the event Customer requests Boeing, in
writing, to act as importer of record for Customer’s BFE, and Boeing agrees to
such request, Customer is responsible for making certain that, at the time of
shipment, all BFE shipments comply with the requirements in the “International
Shipment Routing Instructions”, including the Customs Trade Partnership Against
Terrorism (C-TPAT), as set out on the Boeing website referenced below.

http://www.boeing.com/companyoffices/doingbiz/supplier_portal/index_general.html

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

  BFE1-7  

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT VARIABLES

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Supplemental Exhibit CS1

to Purchase Agreement Number 3712

 

FED-PA-03712-CS1   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT VARIABLES

relating to

BOEING MODEL 767-3S2F AIRCRAFT

Customer and Boeing will conduct planning conferences approximately twelve (12)
months prior to delivery of the first Aircraft, or as mutually agreed, in order
to develop and schedule a customized Customer Support Program to be furnished by
Boeing in support of the Aircraft.

The customized Customer Services Program will be based upon and equivalent to
the entitlements summarized below.

1. Maintenance Training.

1.1 Airplane General Familiarization Course; one (1) class of twenty (24)
students;

1.2 Mechanical/Power Plant Systems Course; two (2) classes of fifteen (15)
students;

1.3 Electrical Systems Course; two (2) classes of fifteen (15) students;

1.4 Avionics Systems Course; two (2) classes of fifteen (15) students;

1.5 Corrosion Prevention & Control Course; one (1) class of ten (10) students;

1.6 Aircraft Rigging Course; one (1) class of six (6) students;

1.7 Composite Repair for Technicians—Basic; one (1) class of eight (8) students;

1.8 Training materials will be provided to each student. In addition, one set of
training materials used in Boeing’s training program, including visual aids,
Computer Based Training Courseware, instrument panel wall charts, text/graphics,
video programs, etc. will be provided for use in Customer’s own training
program.

2. Flight Training.

2.1 Transition training for eight (8) flight crews (16 pilots) in two (2)
classes. The training will consist of ground school (utilizing computer based
training), fixed base simulator, full flight simulator and actual aircraft
training on Customer’s Aircraft;

2.2 Flight Dispatcher training; two (2) classes of six (6) students;

2.3 Flight Attendant training; two (2) classes of twelve (12) students;

2.4 Performance Engineer training in Boeing’s regularly scheduled courses;
schedules are published twice yearly.

2.5 Training materials will be provided to each student. In addition, one set of
training materials as used in Boeing’s training program, including visual aids,
Computer

 

FED-PA-03712-CS1   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Based Training Courseware, instrument panel wall charts, text/graphics, video
programs, Flight Attendant Manuals, etc. will be provided for use in Customer’s
own training program.

2.6 Additional Flight Operations Services:

 

  (i)

Boeing flight crew personnel to assist in ferrying the first aircraft to
Customer’s main base;

 

  (ii)

Instructor pilots for ninety (90) calendar days for revenue service training
assistance;

 

  (iii)

An instructor pilot to visit Customer six (6) months after revenue service
training to review Customer’s flight crew operations for a two (2) week period.

3. Planning Assistance.

3.1 Maintenance Engineering. Boeing will provide the following Maintenance
Engineering support:

3.1.1 Maintenance Planning Assistance. Upon request, Boeing will provide one (1)
on-site visit to Customer’s main base to assist with maintenance program
development and to provide consulting related to maintenance planning.
Consultation with Customer will be based on ground rules and requirements
information provided in advance by Customer.

3.1.2 ETOPS Maintenance Planning Assistance. Upon request, Boeing will provide
one (1) on site visit to Customer’s main base to assist with the development of
their ETOPS maintenance program and to provide consultation related to ETOPS
maintenance planning. Consultation with Customer will be based on ground rules
and requirements information provided in advance by Customer.

3.1.3 GSE/Shops/Tooling Consulting. Upon request, Boeing will provide one (1)
on-site visit to Customer’s main base to provide consulting and data for ground
support equipment, maintenance tooling and requirements for maintenance shops.
Consultation with Customer will be based on ground rules and requirements
information provided in advance by Customer.

3.1.4 Maintenance Engineering Evaluation. Upon request, Boeing will provide
one (1) on-site visit to Customer’s main base to evaluate Customer’s maintenance
and engineering organization for conformance with industry best practices. The
result of which will be documented by Boeing in a maintenance engineering
evaluation presentation. Customer will be provided with a copy of the
maintenance engineering evaluation presentation. Consultation with Customer will
be based on ground rules and requirements information provided in advance by
Customer.

3.2 Spares.

 

  (i)

Recommended Spares Parts List (RSPL). A customized RSPL, data and documents will
be provided to identify spare parts required for Customer’s support program.

 

FED-PA-03712-CS1   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

  (ii)

Illustrated Parts Catalog (IPC). A customized IPC in accordance with ATA 100
will be provided.

 

  (iii)

Provisioning Training. Provisioning training will be provided for Customer’s
personnel at Boeing’s facilities, where documentation and technical expertise
are available. Training is focused on the initial provisioning process and
calculations reflected in the Boeing RSPL.

 

  (iv)

Spares Provisioning Conference. A provisioning conference will be conducted,
normally at Boeing’s facilities where technical data and personnel are
available.

4. Technical Data and Documents.

4.1 Flight Operations.

Airplane Flight Manual

Operations Manual and Checklist

Planning and Performance Manual

Weight and Balance Manual

Dispatch Deviation Procedures Guide

Flight Crew Training Manual

Fault Reporting Manual

Performance Engineer’s Manual

Jet Transport Performance Methods

FMC Supplemental Data Document

Operational Performance Software

Baggage/Cargo Loading Manual

ETOPS Guide Vol. III

Flight Planning and Performance Manual

4.2 Maintenance.

Maintenance Manual

Wiring Diagram Manual

Systems Schematics Manual

Structural Repair Manual

Component Maintenance Manual

Standard Overhaul Practices Manual

Standard Wiring Practices Manual

Non-Destructive Test Manual

Service Bulletins and Index

Corrosion Prevention Manual

Fault Isolation Manual

Interior Reconfiguration Document

Power Plant Buildup Manual (except Rolls Royce)

Significant Service Item Summary

All Operators Letters

Service Letters

Structural Item Interim Advisory

 

FED-PA-03712-CS1   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Combined Index

Maintenance Tips

Configuration Data Base Generator User Guide

Production Management Data Base

Baggage/Cargo Loading Manual

4.3 Maintenance Planning.

Maintenance Planning Data Document

Maintenance Task Cards and Index

Maintenance Inspection Intervals Report

ETOPS Guide Vol. II

Configuration Maintenance and Procedures for Extended Range

Operations

4.4 Spares.

Illustrated Parts Catalog

Standards Books

4.5 Facilities and Equipment Planning.

Facilities and Equipment Planning Document

Special Tool & Ground Handling Equipment Drawings & Index

Supplementary Tooling Documentation

Illustrated Tool and Equipment List/Manual

Aircraft Recovery Document

Airplane Characteristics for Airport Planning Document

Airplane Rescue and Fire Fighting Document

Engine Handling Document

ETOPS Guide Vol. I

4.6 Supplier Technical Data.

Service Bulletins

Ground Support Equipment Data

Provisioning Information

Component Maintenance Manuals and Index

Publications Index

Product Support Supplier Directory

 

FED-PA-03712-CS1   December 12, 2011     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

ENGINE ESCALATION,

ENGINE WARRANTY AND PATENT INDEMNITY

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Supplemental Exhibit EE1

to Purchase Agreement Number 3712

 

FED-PA-03712-EE1   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

ENGINE ESCALATION

ENGINE WARRANTY AND PATENT INDEMNITY

relating to

BOEING MODEL 767-3S2F AIRCRAFT

 

1.

ENGINE ESCALATION.

(a) The Aircraft Basic Price of each Aircraft set forth in Table 1 of the
Purchase Agreement includes an aggregate price for engines and all accessories,
equipment and parts provided by General Electric Aircraft Engines (GE). The
adjustment in Engine Price applicable to each Aircraft (Engine Price Adjustment)
will be determined at the time of Aircraft delivery in accordance with the
following formula:

 

  Pe =

[(Pb + F) x ( CPI / CPIb )] - Pb

where CPIb is the engine escalation base year index as set forth in Table 1 of
the Purchase Agreement.

(b) The following definitions will apply herein:

 

  Pe =

Engine Price Adjustment

 

  Pb =

Engine Price (per Aircraft), as set forth in Table 1 of the Purchase Agreement.

 

  F =

0.005 x (N/12) x Pb where N is the number of calendar months which have elapsed
from the Engine Price base year and month up to and including the month of
delivery, both as shown in Table 1 of the Purchase Agreement.

 

  CPI =

L + ICI (rounded to the nearest hundredth)

 

  L =

A value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Employment Cost Index Wages and Salaries for Aircraft Manufacturing
(BLS series ID ciu2023211000000i)”, base 100 = December 2005, calculated as a
3-month arithmetic average of the released values (expressed as a decimal and
rounded to the nearest tenth) using the values for the 12th, 13th, and 14th
months prior to the month of scheduled Aircraft delivery, then multiplied by
sixty-five percent (65%) (rounded to the nearest thousandth).

 

  ICI =

A value determined using the U.S. Department of Labor, Bureau of Labor
Statistics “Producer Prices and Price Index - Industrial Commodities Index (BLS
series ID wpu03thru15)”, base 100 = Calendar year 1982, calculated as a 3-month
arithmetic average of

 

FED-PA-03712-EE1   December 12, 2011     Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

the released monthly values (expressed as a decimal and rounded to the nearest
hundredth) using the values for the 12th, 13th and 14th months prior to the
month of scheduled Aircraft delivery, then multiplied by thirty-five
percent (35%) (rounded to the nearest thousandth).

The Engine Price Adjustment will not be made if it would result in a decrease in
the Engine Price.

(c) The values of the Employment Cost Index Wages & Salaries and Producer Prices
and Price Index—Industrial Commodities Index used will be those published as of
a date thirty (30) days prior to the first day of the scheduled Aircraft
delivery month to Customer. As the Employment Cost Index values are only
released on a quarterly basis, the value released for the first quarter will be
used for the months of January, February and March; the value released for the
second quarter will be used for the months of April, May and June; the value
released for the third quarter will be used for the months of July, August and
September; the value released for the fourth quarter will be used for the months
of October, November and December. Such values will be considered final and no
Engine Price Adjustment will be made after Aircraft delivery for any subsequent
changes in published index values. If no values have been released for an
applicable month, the provisions set forth in paragraph 1(e), below, will apply.
If prior to delivery of an Aircraft, the U.S. Department of Labor, Bureau of
Labor Statistics changes the base year for determination of the L or ICI values
as defined above, such rebase values will be incorporated in the Engine Price
Adjustment calculation.

(d) If at the time of delivery of an Aircraft, Boeing is unable to determine the
Engine Price Adjustment because the applicable values to be used to determine L
and ICI have not been released by the U.S. Department of Labor, Bureau of Labor
Statistics; then, in the event the Engine Price escalation provisions are made
non-enforceable or otherwise rendered null and void by any agency of the United
States Government, GE agrees to meet jointly with Boeing and Customer (to the
extent such parties may lawfully do so) to adjust equitably the Aircraft Basic
Price of any affected Aircraft to reflect an allowance for increase or decrease
in labor compensation and material costs occurring since February of the base
price year which is consistent with the application provisions of this
Supplemental Exhibit EE1.

(e) If prior to delivery of an Aircraft, the U.S. Department of Labor, Bureau of
Labor Statistics substantially revises the methodology used for the
determination of the values to be used to determine the L and ICI values (in
contrast to benchmark adjustments or other corrections of previously released
values), Customer, Boeing and GE will, prior to delivery of such Aircraft,
select a substitute for such values from data published by the U.S. Department
of Labor, Bureau of Labor Statistics or other similar data reported by
non-governmental United States organizations, such substitute to lead in
application to the same adjustment result insofar as possible, as would have
been achieved by continuing the use of the original values as they may have
fluctuated during the applicable time period. Appropriate revisions of the
formula will be made as required to reflect any substitute values. However, if
within twenty-four (24) months from delivery of the Aircraft, the U.S.
Department of Labor, Bureau of Labor Statistics

 

FED-PA-03712-EE1   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

should resume releasing values for the months needed to determine the Engine
Price Adjustment, such values will be used to determine the increase or decrease
in the Engine Price Adjustment determined at the time of delivery of such
Aircraft.

NOTE:

The factor (CPI divided by the base year index) by which the Engine Price is to
be multiplied will be expressed as a decimal and rounded to the nearest
thousandth. Any rounding of a number, as required under this Supplemental
Exhibit EE1 with respect to escalation of the Engine Price, will be accomplished
as follows: if the first digit of the portion to be dropped from the number to
be rounded is five or greater, the preceding digit will be raised to the next
higher number.

 

2.

ENGINE WARRANTY AND PRODUCT SUPPORT PLAN.

Boeing has obtained from GE the right to extend to Customer the provisions of
GE’s warranty and product support plan (Warranty and Product Support Plan);
subject, however, to Customer’s acceptance of the conditions set forth herein
and in such Warranty and Product Support Plan. Accordingly, Boeing hereby
extends to Customer and Customer hereby accepts the provisions of GE’s Warranty
and Product Support Plan, and such Warranty and Product Support Plan shall apply
to all CF6 turbofan engines including all Modules and Parts thereof, as these
terms are defined in the Warranty and Product Support Plan, (Engines) installed
in the Aircraft at the time of delivery or purchased from Boeing by Customer for
support of the Aircraft except that, if Customer and GE have executed a general
terms agreement (Engine GTA), then the terms of the Engine GTA shall be
substituted for and supersede the below-stated provisions and such provisions
shall be of no force or effect and neither Boeing nor GE shall have any
obligation arising therefrom. In consideration for Boeing’s extension of the GE
Warranty and Product Support Plan to Customer, Customer hereby releases and
discharges Boeing from any and all claims, obligations and liabilities
whatsoever arising out of the purchase or use of the Engines and Customer hereby
waives releases and renounces all its rights in all such claims, obligations and
liabilities. [ * ].

The Warranty and Product Support Plan is set forth in Exhibit C to the
applicable purchase contract between GE and Boeing. Copies of the Warranty and
Product Support Plan shall be provided to Customer by Boeing upon request.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-EE1   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

SERVICE LIFE POLICY COMPONENTS

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

Supplemental Exhibit SLP1

to Purchase Agreement Number 3712

 

FED-PA-03712-SLP1   December 12, 2011     Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

SERVICE LIFE POLICY COMPONENTS

relating to

BOEING MODEL 767-3S2F AIRCRAFT

This is the listing of SLP Components for the Aircraft which relate to Part 3,
Boeing Service Life Policy of Exhibit C, Product Assurance Document to the AGTA
and is a part of Purchase Agreement No. 3712.

 

1.

Wing.

 

  (i)

Upper and lower wing skins and stiffeners between the forward and rear wing
spars.

 

  (ii)

Wing spar webs, chords and stiffeners.

 

  (iii)

Inspar wing ribs

 

  (iv)

Inspar splice plates and fittings.

 

  (v)

Main landing gear support structure.

 

  (vi)

Wing center section lower beams, spanwise beams and floor beams, but not the
seat tracks attached to floor beams.

 

  (vii)

Wing-to-body structural attachments.

 

  (viii)

Engine strut support fittings attached directly to wing primary structure.

 

  (ix)

Support structure in the wing for spoilers and spoiler actuators; for aileron
hinges and reaction links; and for leading edge devices and trailing edge flaps.

 

  (x)

Leading edge device and trailing edge flap support system.

 

  (xi)

Aileron leading edge device and trailing edge flap internal, fixed attachment
and actuator support structure.

 

2.

Body.

 

  (i)

External surface skins and doublers, longitudinal stiffeners, longerons and
circumferential rings and frames between the forward pressure bulkhead and the
vertical stabilizer rear spar bulkhead and structural support and enclosure for
the APU but excluding all system components and related installation and
connecting devices, insulation, lining, and decorative panels and related
installation and connecting devices.

 

  (ii)

Window and windshield structure but excluding the windows and windshields.

 

FED-PA-03712-SLP1  

December 12, 2011

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

  (iii)

Fixed attachment structure of the passenger doors, cargo doors and emergency
exits, excluding door mechanisms and movable hinge components. Sills and frames
around the body openings for the passenger doors, cargo doors and emergency
exits, excluding scuff plates and pressure seals.

 

  (iv)

Nose wheel well structure, including the wheel well walls, pressure deck,
forward and aft bulkheads, and gear support structure.

 

  (v)

Main gear wheel well structure including pressure deck, bulkheads and landing
gear beam support structure.

 

  (vi)

Floor beams and support posts in the control cab and passenger cabin area, but
excluding seat tracks.

 

  (vii)

Forward and aft pressure bulkheads.

 

  (viii)

Keel structure between the wing front spar bulkhead and the main gear wheel well
aft bulkhead, including splices.

 

  (ix)

Wing front and rear spar support bulkheads, and vertical and horizontal
stabilizer front and rear spar support bulkheads including terminal fittings but
excluding all system components and related installation and connecting devices,
insulation, lining, and decorative panels and related installation and
connecting devices.

 

  (x)

Support structure in the body for the stabilizer pivot and stabilizer screw.

 

3.

Vertical Stabilizer.

 

  (i)

External skins between front and rear spars including splices.

 

  (ii)

Front, rear and auxiliary spar chords, webs and stiffeners and attachment
fittings between vertical stabilizer and body.

 

  (iii)

Inspar ribs.

 

  (iv)

Rudder hinges and supporting ribs, excluding bearings.

 

  (v)

Support structure in the vertical stabilizer for rudder hinges, reaction links
and actuators.

 

  (vi)

Rudder internal, fixed attachment and actuator support structure.

 

4.

Horizontal Stabilizer.

 

  (i)

External skins between front and rear spars.

 

FED-PA-03712-SLP1   December 12, 2011     Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

  (ii)

Front, rear and auxiliary spar chords, webs and stiffeners.

 

  (iii)

Inspar ribs.

 

  (iv)

Stabilizer center section and fittings splicing to outboard stabilizer including
pivot and screw support structure.

 

  (v)

Support structure in the horizontal stabilizer for the elevator hinges, reaction
links and actuators.

 

  (vi)

Elevator internal, fixed attachment and actuator support structure.

 

5.

Engine Strut.

 

  (i)

Strut external surface skin and doublers and stiffeners.

 

  (ii)

Internal strut chords, frames and bulkheads.

 

  (iii)

Strut to wing fittings and diagonal brace.

 

  (iv)

Engine mount support fittings attached directly to strut structure.

 

  (v)

For Aircraft equipped with General Electric or Pratt & Whitney engines only, the
engine-mounted support fittings.

 

6.

Main Landing Gear.

 

  (i)

Outer cylinder.

 

  (ii)

Inner cylinder.

 

  (iii)

Upper and lower side strut, including spindles and universals.

 

  (iv)

Upper and lower drag strut, including spindles and universals.

 

  (v)

Orifice support tube.

 

  (vi)

Downlock links including spindles and universals

 

  (vii)

Torsion links.

 

  (viii)

Bogie beam.

 

  (ix)

Axles.

 

7.

Nose Landing Gear.

 

  (i)

Outer cylinder.

 

  (ii)

Inner cylinder, including axles.

 

  (iii)

Orifice support tube.

 

  (iv)

Upper and lower drag strut, including lock links.

 

FED-PA-03712-SLP1   December 12, 2011     Page 4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

  (v)

Steering plates and steering collar.

 

  (vi)

Torsion links.

 

  (vii)

Actuator support beam and hanger.

NOTE: The Service Life Policy does not cover any bearings, bolts, bushings,
clamps, brackets, actuating mechanisms or latching mechanisms used in or on the
SLP Components.

 

FED-PA-03712-SLP1   December 12, 2011     Page 5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106151

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:

  

Special Matters Concerning [ * ] – Option Aircraft and Certain Purchase Right
Aircraft

Reference:

  

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
option aircraft (Option Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The terms provided in this Letter
Agreement will be applicable to exercised Option Aircraft, as identified in the
Table 1-B of the Purchase Agreement (Exercised Option Aircraft) and Purchase
Right Aircraft that are exercised and scheduled for delivery to Customer during
the delivery period from [ * ] through [ * ] (Applicable Purchase Right
Aircraft).

1. [ * ]

2. [ * ]

3. Effect on Advance Payments.

The amount and timing of advance payments Customer is required to pay to Boeing
pursuant to the Purchase Agreement shall be unaffected by any terms set forth in
this Letter Agreement.

4. Aircraft Applicability.

Unless otherwise stated, the terms of this Letter Agreement shall only apply to
the Exercised Option Aircraft and Applicable Purchase Right Aircraft.

5. Applicability to Other Financial Consideration.

The escalation adjustment for any other sum identified in the Purchase Agreement
as subject to escalation pursuant to Supplemental Exhibit AE1, and which
pertains to an Exercised Option Aircraft and Applicable Purchase Right Aircraft,
shall be calculated using the escalation methodology established in this Letter
Agreement notwithstanding any other provisions of the Purchase Agreement to the
contrary.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

[ * ]

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

6. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

[ * ]

 

December 12, 2011

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date: December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

 

Attachments A, B and C

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

[ * ]

 

December 12, 2011

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

     

 

Attachment A to Letter Agreement FED-PA-03712-LA-1106151

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

Attachment A

  December 12, 2011

BOEING PROPRIETARY



--------------------------------------------------------------------------------

     

 

Attachment B to Letter Agreement FED-PA-03712-LA-1106151

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

Attachment B

 

December 12, 2011

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

     

 

Attachment C to Letter Agreement FED-PA-03712-LA-1106151

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106151

Attachment C

  December 12, 2011

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106152

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 



Subject:

  

Special Matters Concerning [ * ] – Firm Aircraft

Reference:

  

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)



 



This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. [ * ]

2. [ * ]

3. Effect on Advance Payments.

The amount and timing of advance payments Customer is required to pay to Boeing
pursuant to the Purchase Agreement shall be unaffected by any terms set forth in
this Letter Agreement.

4. Aircraft Applicability.

Unless otherwise stated, the terms of this Letter Agreement shall only apply to
the firm Aircraft set forth in Table 1-A of the Purchase Agreement as of the
execution date of this Letter Agreement.

5. Applicability to Other Financial Consideration.

The escalation adjustment for any other sum identified in the Purchase Agreement
as subject to escalation pursuant to Supplemental Exhibit AE1, and which
pertains to an Aircraft set forth in Table 1-A as of the date of this Letter
Agreement, shall be calculated using the escalation methodology established in
this Letter Agreement notwithstanding any other provisions of the Purchase
Agreement to the contrary.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106152

[ * ]

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

6. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

Very truly yours, THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date: December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

Attachments A and B

 

FED-PA-03712-LA-1106152  

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

     

 

Attachment A to Letter Agreement FED-PA-03712-LA-1106152

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106152

Attachment A

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

     

 

Attachment B to Letter Agreement FED-PA-03712-LA-1106152

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106152

Attachment B

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106153

Federal Express Corporation

3610 Hacks Cross Road

Memphis TN 38125

 



Subject:

  

Liquidated Damages – Non-Excusable Delay

Reference:

  

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Definition of Terms:

Non-Excusable Delay: Delay in delivery of any Aircraft beyond the last day of
the delivery month (Scheduled Delivery) established in the Purchase Agreement by
any cause that is not an Excusable Delay pursuant to Article 7 of the AGTA and
for which Customer is otherwise entitled to a remedy from Boeing pursuant to
applicable law.

1. Liquidated Damages.

Boeing agrees to pay Customer liquidated damages for each day of Non-Excusable
Delay in excess of [ * ] (collectively the Non-Excusable Delay Payment Period)
at a rate of [ * ] per day per Aircraft not to exceed an aggregate sum of [ * ]
per Aircraft (Liquidated Damages).

2. Interest.

In addition to the Liquidated Damages in paragraph 1, for each day of
Non-Excusable Delay commencing [ * ] after the Scheduled Delivery, Boeing will
pay Customer interest calculated as follows (Interest):

[ * ].

3. Escalation Adjustment.

The Escalation Adjustment as defined in AGTA Article 2.1.5, as amended, will be
based on the scheduled delivery month as set forth in Table 1.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106153

Liquidated Damages Non-Excusable Delay

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

4. Right of Termination.

Customer will not have the right to refuse to accept delivery of any Aircraft
because of a Non-Excusable Delay unless (i) the actual aggregate duration of the
Non-Excusable Delay for such Aircraft exceeds [ * ] (Non-Excusable Delay Period)
or (ii) if Boeing provides notice that it expects the aggregate duration of the
Non-Excusable Delay for such Aircraft to exceed [ * ], in which case Customer
may terminate the Purchase Agreement as to such Aircraft by written or
telegraphic notice given to the other. For clarification, nothing in this
paragraph 4 will affect the parties rights and obligations contained in section
7.5, Aircraft Damaged Beyond Repair, in the AGTA.

5. Termination.

If the Purchase Agreement is terminated with respect to any Aircraft for a
Non-Excusable Delay, Boeing will, in addition to paying Liquidated Damages and
Interest as described above, promptly repay to Customer the entire principal
amount of the advance payments including deposits received by Boeing for such
Aircraft.

6. Exclusive Remedies.

The Liquidated Damages and Interest payable in accordance with paragraphs 1 and
2 of this Letter Agreement, and Customer’s right to terminate pursuant to this
Letter Agreement are Customer’s exclusive remedies for a Non-Excusable Delay and
are in lieu of all other damages, claims, and remedies of Customer arising at
law or otherwise for any Non-Excusable Delay in the Aircraft delivery. Customer
hereby waives and renounces all other claims and remedies arising at law or
otherwise for any such Non-Excusable Delay.

7. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106153

Liquidated Damages Non-Excusable Delay

 

December 12, 2011

Page 2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours, THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date: December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

FED-PA-03712-LA-1106153

Liquidated Damages Non-Excusable Delay

 

December 12, 2011

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,

LOGO [g319202g61l35.jpg]

           

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106154

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:    Firm Aircraft Delivery Matters Reference:    Purchase Agreement
No. 3712 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The information provided in this
Letter Agreement will be applicable to the Aircraft identified in Table 1-A of
the Purchase Agreement only (Firm Aircraft).

1. Firm Aircraft Scheduled to Deliver by [ * ]. Notwithstanding Firm Aircraft
delivery dates as provided in Table 1-A that reflect deliveries [ * ] or
earlier, Boeing reserves the right to [ * ].

2. Firm Aircraft Scheduled to Deliver after [ * ]. Notwithstanding Firm Aircraft
delivery dates as provided in Table 1-A that reflect deliveries after [ * ],
Boeing reserves the right to [ * ].

3. Customer Delivery Constraints. Notwithstanding Articles 1 and 2 of this
Letter Agreement, Boeing will not [ * ].

4. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106154

 

December 12, 2011

Page 1

Firm Aircraft Delivery Matters

   

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,

LOGO [g319202g61l35.jpg]

             

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

FED-PA-03712-LA-1106154

 

December 12, 2011

Page 2

Firm Aircraft Delivery Matters

   

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30,

LOGO [g319202g61l35.jpg]

           

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106155

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Open Configuration Matters Reference:    Purchase Agreement No. 3712
(Purchase Agreement) between The Boeing Company (Boeing) and Federal Express
Corporation (Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. Aircraft Configuration.

1.1 Initial Configuration. The initial configuration of Customer’s Model
767-3S2F Aircraft has been defined by the Boeing configuration specification
767-300 Freighter D019T002 Rev. K dated April 30, 2011, as described in
Article 1 and Exhibit A of the Purchase Agreement. Final configuration of the
Aircraft will be completed as described in this Letter Agreement.

1.2 Final Configuration Schedule. Customer and Boeing hereby agree to complete
the configuration of the Aircraft using the then-current Boeing configuration
documentation (Final Configuration) in accordance with the following schedule:

[ * ]

1.3 Additional Optional Feature Packages. Customer and Boeing will hold ongoing
discussions to discuss additional optional features packages between the
definitive agreement date of the Purchase Agreement and implementation of the [
* ] Aircraft. Additional offerability constraints, if any, will be communicated
to Customer at the time additional optional feature packages are sent to
Customer. Customer will have thirty (30) days, or as may be modified by mutual
agreement, to accept or reject the optional features proposed in the additional
optional features packages.

1.4 Change Request Pricing. Boeing agrees to use its standard pricing policy and
procedures to price any of Customer’s unique optional features.

2. Amendment of the Purchase Agreement. Customer and Boeing will execute a
written amendment to the Purchase Agreement on or before [ * ] which will
reflect the following:

2.1 Changes applicable to the basic Model 767-300F aircraft which are developed
by Boeing between the date of signing of the Purchase Agreement and date of
Final Configuration;

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106155

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

September 30, September 30,

LOGO [g319202g61l35.jpg]

             

 

2.2 Incorporation into Exhibit A of the Purchase Agreement, by written
amendment, those optional features which have been agreed to by Customer and
Boeing pursuant to Article 1.2 above (Customer Configuration Changes);

2.3 Revisions to the Performance Guarantees to reflect the effects, if any, on
Aircraft performance resulting from the incorporation of the Customer
Configuration Changes;

2.4 Changes to the Optional Features Prices, Aircraft Basic Price and Advance
Payment Base Price of the Aircraft to adjust for the difference, if any, between
the prices estimated in [ * ] of the Purchase Agreement for optional features
reflected in the Aircraft Basic Price and the actual prices of the optional
features reflected in the Customer Configuration Changes; and

2.5 Changes to the Advance Payment Base Price of the Aircraft to adjust for the
difference between the estimated amount included in [ * ] of the Purchase
Agreement for Seller Purchased Equipment (SPE) and the price of the SPE
reflected in the Customer Configuration Changes.

2.6 [ * ]

3. Other Letter Agreements.

Boeing and Customer acknowledge that as the definition of the Aircraft
progresses, there may be a need to execute letter agreements addressing one or
more of the following subjects:

3.1 Seller Purchased Equipment (SPE) and/or Buyer Furnished Equipment (BFE).
Provisions relating to the terms under which Boeing may offer or install SPE
and/or BFE in the Aircraft.

4. Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Letter Agreement as
confidential. Each of Customer and Boeing agree that it will treat this Letter
Agreement and the information contained herein as confidential. Customer agrees
to limit the disclosure of the contents of this Letter Agreement to employees of
Customer with a need to know and who understand that they are not to disclose
its content to any other person or entity without the prior written consent of
Boeing. Notwithstanding the forgoing, Customer may disclose this Letter
Agreement and the terms and conditions herein to its parent company, FedEx
Corporation, to the Board of Directors of its parent corporation, FedEx
Corporation, to its professional advisors under a duty of confidentiality with
respect hereto, and as required by law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106155

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

September 30, September 30,

LOGO [g319202g61l35.jpg]

             

 

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

Attachments – Package A, Package B, Package C, Package D, Package E, Package F
and Attachment A

 

FED-PA-03712-LA-1106155

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Attachment A

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Package A

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

    Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Package B

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

    Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Package C

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

    Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Package D

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

    Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Package E

[ * ]

 

*

Blank spaces contained confidential information which has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

    Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Package F

[ * ]

 

*

Blank spaces contained confidential information which has been filed with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

 

     

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106156

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:    Option Aircraft Reference:    Purchase Agreement No. 3712 (Purchase
Agreement) between The Boeing Company (Boeing) and Federal Express Corporation
(Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. Right to Purchase Option Aircraft.

Subject to the terms and conditions contained in this Letter Agreement, in
addition to the Aircraft described in Table 1-A to the Purchase Agreement as of
the date of execution of this Letter Agreement, Customer will have the option to
purchase additional Model 767-3S2F aircraft as option aircraft (Option
Aircraft).

2. Delivery.

The number of Option Aircraft and delivery months are listed in the Attachment
to this Letter Agreement.

3. Configuration.

The configuration for the Option Aircraft will be the Detail Specification for
model 767-3S2F aircraft at the revision level in effect at the time of
Supplemental Agreement. Such Detail Specification will be revised to include
(i) changes required to obtain required regulatory certificates and (ii) other
changes as mutually agreed upon by Customer and Boeing.

4. Price.

4.1 The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for each of the Option Aircraft [ * ] will be subject to escalation
to the scheduled delivery date of the Option Aircraft.

4.2 Subject to the provisions of Letter Agreement FED-PA-03712-LA-1106151 titled
Special Matters Concerning [ * ] – Option Aircraft and Certain Purchase Right
Aircraft, the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Option Aircraft will be adjusted for
escalation in accordance with the Purchase Agreement.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106156

Option Aircraft

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

4.3 The Advance Payment Base Price for each exercised Option Aircraft shall be
developed in accordance with the terms of the Purchase Agreement and determined
at the time of Supplemental Agreement.

5. Payment.

5.1 Customer will pay an option deposit to Boeing in the amount of [ * ] per
Option Aircraft (Option Deposit), on the date of execution of this Letter
Agreement. If Customer exercises an option, the Option Deposit will be credited
against the first advance payment due. [ * ].

5.2 At Supplemental Agreement for the Option Aircraft, advance payments will be
payable as specified in the Purchase Agreement. The remainder of the Aircraft
Price for the Option Aircraft will be paid at the time of delivery.

6. Option Exercise.

6.1 Customer may exercise an option by giving written notice to Boeing on or
before the date [ * ] prior to the first day of the delivery month listed in the
Attachment to this Letter Agreement (Option Exercise Date). In the first
instance in which Customer will not exercise an Option Aircraft (Trigger
Aircraft), Customer will notify Boeing on or prior to the Trigger Aircraft’s
Option Exercise Date, which notice will include an election by Customer to
either [ * ].

6.2 Following the Adjusted Block referenced in the preceding paragraph, [ * ].

6.3 [ * ]

6.4 [ * ]

6.5 [ * ]

6.6 [ * ]

6.7 The parties agree that Option Aircraft, once exercised, will be added to
Table 1–B of the Purchase Agreement.

7. [ * ]

8. [ * ]

9. Supplemental Agreement.

Following Customer’s exercise of an option the parties will sign a supplemental
agreement for the purchase of such Option Aircraft (Supplemental Agreement). The
Supplemental Agreement will include the provisions of the Purchase Agreement as
modified to reflect the provisions of this Letter Agreement.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106156

Option Aircraft

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:  

December 14, 2011

Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its  

Vice President

Attachment

 

FED-PA-03712-LA-1106156

Option Aircraft

 

December 12, 2011

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Attachment to

Letter Agreement No. FED-PA-03712-LA-1106156

Aircraft Delivery, Description, Price and Advance Payments

 

Airframe Model/MTOW:

  767-300F     408000 pounds     

Detail Specification: D019T002-K dated April 30, 2011

 

Engine Model/Thrust:

  CF6-80C2B6F     60200 pounds     

Airframe Price Base Year/Escalation Formula:

    [ * ]              ECI-MFG/CPI  

Airframe Price:

      [ * ]     

Engine Price Base Year/Escalation Formula:

    [ * ]      GE CF6-80 & GE90 (99 rev.)  

Optional Features:

      [ * ]               

 

 

         

Sub-Total of Airframe and Features:

      [ * ]     

Airframe Escalation Data:

     

Engine Price (Per Aircraft):

      [ * ]     

Base Year Index (ECI):

    [ * ]       

Aircraft Basic Price (Excluding BFE/SPE):

      [ * ]     

Base Year Index (CPI):

    [ * ]           

 

 

         

Buyer Furnished Equipment (BFE) Estimate:

      [ * ]     

Engine Escalation Data:

     

Seller Purchased Equipment (SPE) Estimate:

      [ * ]     

Base Year Index (CPI):

    [ * ]       

Deposit per Aircraft:

      [ * ]           

 

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,         Escalation   Escalation  

Escalation

Estimate

  Advance Payment Per Aircraft (Amts. Due/Mos. Prior to  Delivery): Delivery  
Number of   Factor   Factor   Adv Payment Base   At Signing   24 Mos.  
21/18/12/9/6 Mos.   Total

Date

  Aircraft   (Airframe)   (Engine)   Price Per A/P   1%   4%   5%   30%

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-0371257361-IF.TXT

  Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,         Escalation   Escalation  

Escalation

Estimate

  Advance Payment Per Aircraft (Amts. Due/Mos. Prior to  Delivery): Delivery  
Number of   Factor   Factor   Adv Payment Base   At Signing   24 Mos.  
21/18/12/9/6 Mos.   Total Date   Aircraft   (Airframe)   (Engine)   Price Per
A/P   1%   4%   5%   30%

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

[ * ]

  1   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

Total:

  30              

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-0371257361-IF.TXT   Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106157

Federal Express Corporation

3610 Hacks Cross

Memphis, TN 38125

 

Subject:    Aircraft General Terms Agreement – Amended Terms References:    1.
Aircraft General Terms Agreement No. AGTA-FED between The Boeing Company
(Boeing) and Federal Express Corporation (Customer)   

2. Letter Agreement 6-1162-RCN-1795 entitled Aircraft General Terms Agreement –
Amended Terms.

This letter agreement (Letter Agreement) amends and supplements the AGTA-FED, as
previously amended by the Amended Terms (AGTA). All terms used but not defined
in this Letter Agreement shall have the same meaning as in the AGTA.

1. [ * ]

2. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106157

AGTA Amended Terms

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ STUART C. ROSS Its   Attorney-In-Fact ACCEPTED AND
AGREED TO this Date:   December 14, 2011 Federal Express Corporation By   /s/
PHILLIP C. BLUM Its   Vice President

 

FED-PA-03712-LA-1106157

AGTA Amended Terms

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106158

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:    Right to Purchase Additional Aircraft Reference:    Purchase
Agreement No. 3712 (Purchase Agreement) between The Boeing Company (Boeing) and
Federal Express Corporation (Customer) relating to Model 767-S2F aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. Right to Purchase Incremental Aircraft.

Subject to the terms and conditions contained herein, in addition to the
Aircraft described in Table 1-A to the Purchase Agreement as of the date of
execution of this Letter Agreement, Customer will have the right to purchase
(Purchase Right) [ * ] additional Boeing Model 767-3S2F aircraft as purchase
right aircraft (Purchase Right Aircraft).

2. Delivery.

The Purchase Right Aircraft delivery positions are [ * ].

3. Configuration.

The configuration for the Purchase Right Aircraft will be the Detail
Specification for Model 767-3S2F aircraft at the revision level in effect at the
time of the Supplemental Agreement. Such Detail Specification will be revised to
include (i) changes required to obtain required regulatory certificates and
(ii) other changes as mutually agreed upon by Boeing and Customer.

4. Price.

4.1 The Airframe Price, Engine Price, Optional Features Prices, and Aircraft
Basic Price for the Purchase Right Aircraft shall [ * ] and such prices will be
subject to escalation to the scheduled delivery date of the Purchase Right
Aircraft.

4.2 Subject to the provisions of Letter Agreement FED-PA-03712-LA-1106151 titled
Special Matters Concerning [ * ] – Option Aircraft and Certain Purchase Right
Aircraft, the Airframe Price, Engine Price, Optional Features Prices, and
Aircraft Basic Price for each of the Purchase Right Aircraft will be adjusted
for escalation in accordance with the Purchase Agreement.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106158

Purchase Right Aircraft

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

4.3 The Advance Payment Base Price for each exercised Purchase Right Aircraft
shall be developed in accordance with the terms of the Purchase Agreement and
determined at the time of Supplemental Agreement.

5. Payment.

At Supplemental Agreement for the Purchase Right Aircraft, advance payments will
be payable as specified in the Purchase Agreement. The remainder of the Aircraft
Price for the Purchase Right Aircraft will be paid at the time of delivery.

6. Notice of Exercise and Payment of Deposit.

6.1 Customer may exercise a Purchase Right by giving written notice (Notice of
Exercise) to Boeing. All Purchase Right aircraft must be exercised for delivery
no later than [ * ]. Such Notice of Exercise shall be accompanied by payment, by
electronic transfer to the account specified below, in accordance with the
Purchase Agreement. Such amount will be the initial advance payment due at
execution of the Supplemental Agreement.

[ * ]

6.2 The parties agree that Purchase Right Aircraft, once exercised, will be
added to Table 1-C of the Purchase Agreement.

7. Supplemental Agreement.

Following Customer’s exercise of a Purchase Right in accordance with the terms
and conditions stated herein [ * ], the parties will sign a supplemental
agreement for the purchase of such Purchase Right Aircraft (Supplemental
Agreement) within thirty (30) calendar days of such exercise (Purchase Right
Exercise). The Supplemental Agreement will include the provisions then contained
in the Purchase Agreement as modified to reflect the provisions of this Letter
Agreement and any additional mutually agreed terms and conditions.

8. [ * ]

9. General Expiration of Rights.

Each Purchase Right shall expire at the time of execution of the Supplemental
Agreement for the applicable Purchase Right Aircraft, or, if no such
Supplemental Agreement is executed, on or before [ * ].

10. Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106158

Purchase Right Aircraft

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Boeing. Notwithstanding the forgoing, Customer may disclose this Letter
Agreement and the terms and conditions herein to its parent company, FedEx
Corporation, to the Board of Directors of its parent corporation, FedEx
Corporation, to its professional advisors under a duty of confidentiality with
respect hereto, and as required by law.

Very truly yours,

 

THE BOEING COMPANY By   /s/ STUART C. ROSS Its   Attorney-In-Fact ACCEPTED AND
AGREED TO this Date:   December 14, 2011 Federal Express Corporation By   /s/
PHILLIP C. BLUM Its   Vice President

 

FED-PA-03712-LA-1106158

Purchase Right Aircraft

 

December 12, 2011

Page 3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106159

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:    Special Matters Concerning [ * ] References:   

1. Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft); and

2. 777F Purchase Agreement No. 3157 (777 PA)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

1. [ * ]

2. Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Agreement as
confidential. Customer and Boeing agree that it will treat this Agreement and
the information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this Agreement to employees of Customer with a
need to know and who understand that they are not to disclose its content to any
other person or entity without the prior written consent of Boeing.
Notwithstanding the forgoing, Customer may disclose this Agreement and the terms
and conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent company, FedEx Corporation, to its professional advisors
under a duty of confidentiality with respect hereto, and as required by law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106159

Special Matters Concerning [ * ]

 

December 12, 2011

Page 1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ STUART C. ROSS Its   Attorney-In-Fact ACCEPTED AND
AGREED TO this Date:   December 14, 2011 Federal Express Corporation By   /s/
PHILLIP C. BLUM Its   Vice President

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106159

Special Matters Concerning [ * ]

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106160

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:   

Spare Parts Initial Provisioning

Reference:   

a) Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft);

  

b) Customer Services General Terms Agreement No. S2-2 (CSGTA) between Boeing and
Customer.

This letter agreement (Letter Agreement) is entered into on the date below and
amends and supplements the CSGTA. All capitalized terms used but not defined in
this Letter Agreement have the same meaning as in the CSGTA, except for
“Aircraft” which will have the meaning as defined in the Purchase Agreement.

In order to define the process by which Boeing and Customer will i) identify
those Spare Parts and Standards critical to Customer’s successful introduction
of the Aircraft into service and its continued operation, ii) place Orders under
the provisions of the CSGTA as supplemented by the provisions of this Letter
Agreement for those Spare Parts and Standards, and iii) manage the return of
certain of those Spare Parts which Customer does not use, the parties agree as
follows.

1. Definitions.

1.1 Provisioning Data means the documentation provided by Boeing to Customer,
including but not limited to the Recommended Spare Parts List (RSPL),
identifying all Boeing initial provisioning requirements for the Aircraft.

1.2 Provisioning Items means the Spare Parts and Standards identified by Boeing
as initial provisioning requirements in support of the Aircraft, excluding
special tools and ground support equipment (GSE), engines and engine parts.

1.3 Provisioning Products Guide means the Boeing Manual D6-81834 entitled
“Spares Provisioning Products Guide”.

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

2. Phased Provisioning.

2.1 Provisioning Products Guide. Prior to the initial provisioning meeting
Boeing will furnish to Customer a copy of the Provisioning Products Guide.

2.2 Initial Provisioning Meeting. On or about twelve (12) months prior to
delivery of the first Aircraft the parties will conduct an initial provisioning
meeting where the procedures, schedules, and requirements for training will be
established to accomplish phased provisioning of Spare Parts and Standards for
the Aircraft in accordance with the Provisioning Products Guide. If the lead
time from execution of the Purchase Agreement until delivery of the first
Aircraft is less than twelve (12) months, the initial provisioning meeting will
be established as soon as reasonably possible after execution of the Purchase
Agreement.

2.3 Provisioning Data. During the initial provisioning meeting Customer will
provide to Boeing the operational parameter information described in Chapter 6
of the Provisioning Products Guide. After review and acceptance by Boeing of
such Customer information, Boeing will prepare the Provisioning Data. Such
Provisioning Data will be furnished to Customer on or about ninety (90) days
after Boeing finalizes the engineering drawings for the Aircraft. The
Provisioning Data will be as complete as possible and will cover Provisioning
Items selected by Boeing for review by Customer for initial provisioning of
Spare Parts and Standards for the Aircraft. Boeing will furnish to Customer
revisions to the Provisioning Data until approximately ninety (90) days
following delivery of the last Aircraft or until the delivery configuration of
each of the Aircraft is reflected in the Provisioning Data, whichever is later.

2.4 Buyer Furnished Equipment (BFE) Provisioning Data. Unless otherwise advised
by Boeing, Customer will provide or insure its BFE suppliers provide to Boeing
the BFE data in scope and format acceptable to Boeing, in accordance with the
schedule established during the initial provisioning meeting.

3. Purchase from Boeing of Spare Parts and Standards as Initial Provisioning for
the Aircraft.

3.1 Schedule. In accordance with schedules established during the initial
provisioning meeting, Customer may place Orders for Provisioning Items and any
GSE, special tools or engine spare parts which Customer determines it will
initially require for maintenance, overhaul and servicing of the Aircraft and/or
engines.

3.2 Prices of Initial Provisioning Spare Parts.

3.2.1 Boeing Spare Parts. The Provisioning Data will set forth the prices for
those Provisioning Items other than items listed in Article 3.3, below, that are
Boeing Spare Parts, and such prices will be firm and remain in effect for
ninety (90) days from the date the price is first quoted to Customer in the
Provisioning Data.

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

3.2.2 Supplier Spare Parts. Boeing will provide estimated prices in the
Provisioning Data for Provisioning Items other than items listed in Article 3.3,
below, that are Supplier Spare Parts. The price to Customer for any Supplier
Spare Parts that are Provisioning Items or for any items ordered for initial
provisioning of GSE, special tools manufactured by suppliers, or engine spare
parts will be one hundred twelve percent (112%) of the supplier’s list price for
such items.

3.3 QEC Kits, Standards Kits, Raw Material Kits, Bulk Materials Kits and Service
Bulletin Kits. In accordance with schedules established during the initial
provisioning meeting, Boeing will furnish to Customer a listing of all
components which could be included in the quick engine change (QEC) kits,
Standards kits, raw material kits, bulk materials kits and service bulletin kits
which may be purchased by Customer from Boeing. Customer will select, and
provide to Boeing its desired content for the kits. Boeing will furnish to
Customer as soon as practicable thereafter a statement setting forth a firm
price for such kits. Customer will place Orders with Boeing for the kits in
accordance with schedules established during the initial provisioning meeting.

4. Delivery.

For Spare Parts and Standards ordered by Customer in accordance with Article 3
of this Letter Agreement, Boeing will, insofar as reasonably possible, deliver
to Customer such Spare Parts and Standards on dates reasonably calculated to
conform to Customer’s anticipated needs in view of the scheduled deliveries of
the Aircraft. Customer and Boeing will agree upon the date to begin delivery of
the provisioning Spare Parts and Standards ordered in accordance with this
Letter Agreement. Where appropriate, Boeing will arrange for shipment of such
Spare Parts and Standards which are manufactured by suppliers directly to
Customer from the applicable supplier’s facility. The routing and method of
shipment for initial deliveries and all subsequent deliveries of such Spare
Parts and Standards will be as established at the initial provisioning meeting
and thereafter by mutual agreement.

5. Substitution for Obsolete Spare Parts.

5.1 Obligation to Substitute Pre-Delivery. In the event that, prior to delivery
of the first Aircraft, any Spare Part purchased by Customer from Boeing in
accordance with this Letter Agreement as initial provisioning for the Aircraft
is rendered obsolete or unusable due to the redesign of the Aircraft or of any
accessory, equipment or part thereof (other than a redesign at Customer’s
request) Boeing will deliver to Customer at no charge new and usable Spare Parts
in substitution for such obsolete or unusable Spare Parts and, upon such
delivery, Customer will return the obsolete or unusable Spare Parts to Boeing.

5.2 Delivery of Obsolete Spare Parts and Substitutes. Obsolete or unusable Spare
Parts returned by Customer pursuant to this Article 5 will be delivered to
Boeing at its Seattle Distribution Center or such other destination as Boeing
may reasonably

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 3

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

designate. Spare Parts substituted for such returned obsolete or unusable Spare
Parts will be delivered to Customer in accordance with the CSGTA. Boeing will
pay the freight charges for the shipment from Customer to Boeing of any such
obsolete or unusable Spare Part and for the shipment from Boeing to Customer of
any such substitute Spare Part.

6. Repurchase of Provisioning Items.

6.1 Obligation to Repurchase. During a period commencing one (1) year after
delivery of the first Aircraft and ending five (5) years after such delivery,
Boeing will, upon receipt of Customer’s written request and subject to the
exceptions in Article 6.2, repurchase all unused and undamaged Provisioning
Items which (i) were recommended by Boeing in the Provisioning Data as initial
provisioning for the Aircraft, (ii) were purchased by Customer from Boeing, and
(iii) are surplus to Customer’s needs.

6.2 Exceptions. Boeing will not be obligated under Article 6.1 to repurchase any
of the following: (i) quantities of Provisioning Items in excess of those
quantities recommended by Boeing in the Provisioning Data for the Aircraft,
(ii) QEC kits, bulk material kits, raw material kits, service bulletin kits,
Standards kits and components thereof (except those components listed separately
in the Provisioning Data), (iii) Provisioning Items for which an Order was
received by Boeing more than five (5) months after delivery of the last Aircraft
added to the Purchase Agreement by the Supplemental Agreement, (iv) Provisioning
Items which have become obsolete or have been replaced by other Provisioning
Items as a result of Customer’s modification of the Aircraft, and
(v) Provisioning Items which become excess as a result of a change in Customer’s
operating parameters, as provided to Boeing pursuant to the initial provisioning
meeting and which were the basis of Boeing’s initial provisioning
recommendations for the Aircraft.

6.3 Notification and Format. Customer will notify Boeing, in writing when
Customer desires to return Provisioning Items under the provisions of this
Article 6. Customer’s notification will include a detailed summary, in part
number sequence, of the Provisioning Items Customer desires to return. Such
summary will be in the form of listings, tapes, diskettes or other media as may
be mutually agreed between Boeing and Customer and will include part number,
nomenclature, purchase order number, purchase order date and quantity to be
returned. Within five (5) business days after receipt of Customer’s
notification, Boeing will advise Customer in writing when Boeing’s review of
such summary will be completed.

6.4 Review and Acceptance by Boeing. Upon completion of Boeing’s review of any
detailed summary submitted by Customer pursuant to Article 6.3, Boeing will
issue to Customer a Material Return Authorization (MRA) for those Provisioning
Items Boeing agrees are eligible for repurchase in accordance with this
Article 6. Boeing will advise Customer of the reason that any Provisioning Item
included in Customer’s detailed summary is not eligible for return. Boeing’s MRA
will state the date by which

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 4

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Provisioning Items listed in the MRA must be redelivered to Boeing, and Customer
will arrange for shipment of such Provisioning Items accordingly.

6.5 Price and Payment. The price of each Provisioning Item repurchased by Boeing
pursuant to this Article 6 will be an amount equal to one hundred percent (100%)
of the original invoice price thereof except that the repurchase price of
Provisioning Items purchased pursuant to Article 3.2.2 will not include Boeing’s
twelve percent (12%) handling charge. Boeing will pay the repurchase price by
issuing a credit memorandum in favor of Customer which may be applied against
amounts due Boeing for the purchase of Spare Parts or Standards.

6.6 Delivery of Repurchased Provisioning Items. Provisioning Items repurchased
by Boeing pursuant to this Article 6 will be delivered to Boeing F.O.B. at its
Seattle Distribution Center or such other destination as Boeing may reasonably
designate.

7. Title and Risk of Loss.

Title and risk of loss of any Spare Parts or Standards delivered to Customer by
Boeing in accordance with this Letter Agreement will pass from Boeing to
Customer in accordance with the applicable provisions of the CSGTA. Title to and
risk of loss of any Spare Parts or Standards returned to Boeing by Customer in
accordance with this Letter Agreement will pass to Boeing upon delivery of such
Spare Parts or Standards to Boeing in accordance with the provisions of
Article 5.2 or Article 6.6, herein, as appropriate.

8. Termination for Excusable Delay.

In the event of termination of the Purchase Agreement pursuant to Article 7 of
the AGTA with respect to any Aircraft, such termination will, if Customer so
requests by written notice received by Boeing within fifteen (15) days after
such termination, also discharge and terminate all obligations and liabilities
of the parties as to any Spare Parts or Standards which Customer had ordered
pursuant to the provisions of this Letter Agreement as initial provisioning for
such Aircraft and which are undelivered on the date Boeing receives such written
notice.

9. Order of Precedence.

In the event of any inconsistency between the terms of this Letter Agreement and
the terms of any other provisions of the CSGTA, the terms of this Letter
Agreement will control.

10. Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Letter Agreement as
confidential.

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 5

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Each of Customer and Boeing agree that it will treat this Letter Agreement and
the information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this Letter Agreement to employees of Customer
with a need to know and who understand that they are not to disclose its content
to any other person or entity without the prior written consent of Boeing.
Notwithstanding the forgoing, Customer may disclose this Letter Agreement and
the terms and conditions herein to its parent company, FedEx Corporation, to the
Board of Directors of its parent corporation, FedEx Corporation, to its
professional advisors under a duty of confidentiality with respect hereto, and
as required by law.

 

Very truly yours, THE BOEING COMPANY

By

  /s/ STUART C. ROSS

Its

  Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date:

  December 14, 2011

Federal Express Corporation

By

  /s/ PHILLIP C. BLUM

Its

 

Vice President

 

FED-PA-03712-LA-1106160

Spare Parts Initial Provisioning

 

December 12, 2011

Page 6

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106163

Federal Express Corporation

3610 Hacks Cross

Memphis TN 38125

 

Subject:

  

Demonstration Flight Waiver

Reference:

  

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Definition of Terms:

Correction Costs: Customer’s direct labor costs and the cost of any material
required to correct a Flight Discrepancy where direct labor costs are equal to
the Warranty Labor Rate in effect between the parties at the time such labor is
expended.

Flight Discrepancy: A failure or malfunction of an Aircraft, or the accessories,
equipment or parts installed on the Aircraft which results from a defect in the
Aircraft, Boeing Product, engine or Supplier Product or a nonconformance to the
Detail Specification for the Aircraft.

The AGTA provides that each aircraft will be test flown prior to delivery for
the purpose of demonstrating the functioning of such Aircraft and its equipment
to Customer; however, Customer may elect to waive this test flight. For each
test flight waived, Boeing agrees to provide Customer an amount of jet fuel at
delivery that, including the standard fuel entitlement, totals the following
amount of fuel:

 

September 30,

Aircraft

Model

     Total Fuel Entitlement
(U.S. Gallons)

737

     Full tanks

747

     26,000

767

     11,000

777

     10,300

787

     Full tanks

 

FED-PA-03712-LA-1106163

Demonstration Flight Waiver

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Further, Boeing agrees to reimburse Customer for any Correction Costs incurred
as a result of the discovery of a Flight Discrepancy during the first flight of
the Aircraft by Customer following delivery to the extent such Correction Costs
are not covered under a warranty provided by Boeing, the engine manufacturer or
any of Boeing’s suppliers.

Should a Flight Discrepancy be detected by Customer which requires the return of
the Aircraft to Boeing’s facilities at Seattle, Washington, so that Boeing may
correct such Flight Discrepancy, Boeing and Customer agree that title to and
risk of loss of such Aircraft will remain with Customer. In addition, it is
agreed that Boeing will have responsibility for the Aircraft while it is on the
ground at Boeing’s facilities in Seattle, Washington, as is chargeable by law to
a bailee for mutual benefit, but Boeing shall not be liable for loss of use.

To be reimbursed for Correction Costs, Customer shall submit a written itemized
statement describing any Flight Discrepancies and indicating the Correction Cost
incurred by Customer for each discrepancy. This request must be submitted to
Boeing’s Contracts Regional Director at Renton, Washington, within ninety (90)
days after the first flight by Customer.

Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Letter Agreement as
confidential. Each of Customer and Boeing agree that it will treat this Letter
Agreement and the information contained herein as confidential. Customer agrees
to limit the disclosure of the contents of this Letter Agreement to employees of
Customer with a need to know and who understand that they are not to disclose
its content to any other person or entity without the prior written consent of
Boeing. Notwithstanding the forgoing, Customer may disclose this Letter
Agreement and the terms and conditions herein to its parent company, FedEx
Corporation, to the Board of Directors of its parent corporation, FedEx
Corporation, to its professional advisors under a duty of confidentiality with
respect hereto, and as required by law.

 

FED-PA-03712-LA-1106163

Demonstration Flight Waiver

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

THE BOEING COMPANY

By

  /s/ STUART C. ROSS  

Its

  Attorney-In-Fact  

ACCEPTED AND AGREED TO this

Date: December 12, 2011

Federal Express Corporation

By

  /s/ PHILLIP C. BLUM

Its

  Vice President

 

FED-PA-03712-LA-1106163

Demonstration Flight Waiver

 

December 12, 2011

Page 3

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106177

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    [ * ] Reference:    Purchase Agreement No. 3712 (Purchase Agreement)
between The Boeing Company (Boeing) and Federal Express Corporation (Customer)
relating to Model 767-3S2 Freighter aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

[ * ]

 

1.

[ * ]

 

2.

[ * ]

 

3.

[ * ]

 

4.

[ * ]

 

5.

[ * ]

 

6.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106177

[ * ]

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

 

THE BOEING COMPANY By   /s/ STUART C. ROSS Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date:   December 14, 2011 Federal Express
Corporation By   /s/ PHILLIP C. BLUM Its  

Vice President

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106177

[ * ]

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106207

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Special Matters for Firm Aircraft Reference:    Purchase Agreement
No. PA-3712 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The credit memorandum provided
for in this Letter Agreement will be applicable to the Aircraft identified in
Table 1-A of the Purchase Agreement only.

 

1.

Credit Memoranda.

[ * ]

 

2.

Escalation of Credit Memoranda.

Unless otherwise noted, the amounts of the Credit Memoranda stated in
Paragraphs 1.1 through 1.5 are in [ * ] base year dollars and will be escalated
to the scheduled month of the respective Aircraft delivery pursuant to the
Airframe Escalation formula set forth in the Purchase Agreement applicable to
the Aircraft. The Credit Memoranda may, at the election of Customer, be
(i) applied against the Aircraft Price of the respective Aircraft at the time of
delivery, or (ii) used for the purchase of other Boeing goods and services (but
shall not be applied to advance payments).

 

3.

[ * ]

 

4.

Assignment.

Unless otherwise noted herein, the Credit Memoranda described in this Letter
Agreement are provided as a financial accommodation to Customer and in
consideration of Customer’s taking title to the Aircraft at time of delivery and
becoming the operator of the Aircraft. This Letter Agreement cannot be assigned,
in whole or in part, without the prior written consent of Boeing, which will not
be unreasonably withheld.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106207

Special Matters – 767-300F with GE Engines

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

5.

Confidentiality

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

 

FED-PA-03712-LA-1106207

Special Matters – 767 Freighter with GE Engines

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106208

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Special Matters for Option Aircraft Reference:    Purchase Agreement
No. PA-3712 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 767-3S2F aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The credit memorandum provided
for in this Letter Agreement will be applicable to exercised option aircraft
only, as identified in Table 1-B of the Purchase Agreement (Exercised Option
Aircraft).

 

1.

Credit Memoranda.

[ * ]

 

2.

Escalation of Credit Memoranda.

Unless otherwise noted, the amounts of the Credit Memoranda stated in
Paragraphs 1.1 through 1.5 are in [ * ] base year dollars and will be escalated
to the scheduled month of the respective Aircraft delivery pursuant to the
Airframe Escalation formula set forth in the Purchase Agreement applicable to
the Exercised Option Aircraft. The Credit Memoranda may, at the election of
Customer, be (i) applied against the Exercised Option Aircraft Price of the
respective Exercised Option Aircraft at the time of delivery, or (ii) used for
the purchase of other Boeing goods and services (but shall not be applied to
advance payments).

 

3.

[ * ]

 

4.

Assignment.

Unless otherwise noted herein, the Credit Memoranda described in this Letter
Agreement are provided as a financial accommodation to Customer and in
consideration of Customer’s taking title to the Exercised Option Aircraft at
time of delivery and becoming the operator of the Aircraft. This Letter
Agreement cannot be assigned, in whole or in part, without the prior written
consent of Boeing, which will not be unreasonably withheld.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106208

Special Matters – 767-300F Options Aircraft

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

5.

Confidentiality

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   December 14, 2011
Federal Express Corporation By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

FED-PA-03712-LA-1106208

Special Matters – 767 Freighter Option Aircraft

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-06574

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:    Agreement for Deviation from [ * ] Reference:    Purchase Agreement
No. 3712 (Purchase Agreement) between The Boeing Company (Boeing) and Federal
Express Corporation (Customer) relating to Model 767-3S2 Freighter firm aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

[ * ].

 

1.

[ * ]

 

2.

[ * ]

 

3.

[ * ]

 

4.

[ * ]

 

5.

[ * ]

 

6.

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-06574

Agreement for Deviation from [ * ]

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ STUART C. ROSS

Its   Attorney-In-Fact ACCEPTED AND AGREED TO this Date:   December 14, 2011
FEDERAL EXPRESS CORPORATION By  

/s/ PHILLIP C. BLUM

Its   Vice President

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-06574

Agreement for Deviation from [ * ]

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Attachment A to Letter Agreement No FED-PA-03712-LA-06574

Page 1

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-06574

Agreement for Deviation from [ * ]

 

December 12, 2011

Page 3

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106584

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

Aircraft Performance Guarantees

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
firm aircraft listed on Table 1-A (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

Boeing agrees to provide Customer with the performance guarantees in the
Attachment. These guarantees are exclusive and expire upon delivery of the
Aircraft to Customer. Customer agrees to limit the remedy for non-compliance of
any performance guarantee to the terms in Letter Agreements
No. FED-PA-03712-LA-1106153 entitled “Liquidated Damages – Non-Excusable Delay”
and FED-PA-03712-LA-1106574 entitled “Agreement for Deviation from [ * ].”

Confidential Treatment.

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106584

Aircraft Performance Guarantees

 

December 12, 2011

LA Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

THE BOEING COMPANY

By

 

/s/ STUART C. ROSS

Its Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date:

December 14, 2011

FEDERAL EXPRESS CORPORATION

By

 

/s/ PHILLIP C. BLUM

Its Vice President

 

FED-PA-03712-LA-1106584

Aircraft Performance Guarantees

 

December 12, 2011

LA Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Attachment to Letter Agreement

No. FED-PA-03712-LA-1106584

CF6-80C2B6F Engines

Page 2

MODEL 767-300 FREIGHTER PERFORMANCE GUARANTEES

FOR S-544

 

SECTION

  

CONTENTS

1    AIRCRAFT MODEL APPLICABILITY 2    FLIGHT PERFORMANCE 3    MANUFACTURER’S
EMPTY WEIGHT 4    SOUND LEVELS 5    AIRCRAFT CONFIGURATION 6    GUARANTEE
CONDITIONS 7    GUARANTEE COMPLIANCE 8    EXCLUSIVE GUARANTEES

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

P.A. No. 3712

AERO-B-BBA4-M11-1089

    SS11-0541   BOEING PROPRIETARY  



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106586

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

Miscellaneous Matters

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

 

1.

[ * ]

 

2.

[ * ]

 

3.

[ * ]

 

4.

[ * ]

 

5.

[ * ]

 

6.

[ * ]

 

7.

[ * ]

 

8.

[ * ]

 

9.

[ * ]

 

10.

[ * ]

 

11.

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106586

Miscellaneous Matters

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

12. Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement between the parties and supersede all previous proposals,
understandings, commitments or representations, oral or written, with respect to
the subject matter hereof.

13. Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Agreement as
confidential. Customer and Boeing agree that it will treat this Agreement and
the information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this Agreement to employees of Customer with a
need to know and who understand that they are not to disclose its content to any
other person or entity without the prior written consent of Boeing.
Notwithstanding the forgoing, Customer may disclose this Agreement and the terms
and conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent company, FedEx Corporation, to its professional advisors
under a duty of confidentiality with respect hereto, and as required by law.

 

AGREED AND ACCEPTED this

  

December 14, 2011

  

Date

  

THE BOEING COMPANY

   FEDERAL EXPRESS CORPORATION

/s/ STUART C. ROSS

   /s/ PHILLIP C. BLUM   

 

Signature

   Signature

Stuart C. Ross

   Phillip C. Blum   

 

Printed name

   Printed name

Attorney-in-Fact

   Vice President   

 

Title

   Title

 

FED-PA-03712-LA-1106586

Miscellaneous Matters

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106614

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

Special Matters for Purchase Right Aircraft

 

Reference:

Purchase Agreement No. PA-3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement. The credit memorandum provided
for in this Letter Agreement will be applicable to exercised Purchase Right
Aircraft only (Exercised Purchase Right Aircraft), as described in letter
agreement FED-PA-03712-LA-1106158.

 

1.

Credit Memoranda.

[ * ]

 

2.

Escalation of Credit Memoranda.

Unless otherwise noted, the amounts of the Credit Memoranda stated in
Paragraphs 1.1 through 1.5 are in [ * ] base year dollars and will be escalated
to the scheduled month of the respective Purchase Right Aircraft delivery
pursuant to the Airframe Escalation formula set forth in the Purchase Agreement
applicable to the Exercised Purchase Right Aircraft. The Credit Memoranda may,
at the election of Customer, be (i) applied against the Exercised Purchase Right
Aircraft Price of the respective Exercised Purchase Right Aircraft at the time
of delivery, or (ii) used for the purchase of other Boeing goods and services
(but shall not be applied to advance payments).

 

3.

[ * ]

 

4.

Assignment.

Unless otherwise noted herein, the Credit Memoranda described in this Letter
Agreement are provided as a financial accommodation to Customer and in
consideration of Customer’s taking title to the Exercised Purchase Right
Aircraft at time of delivery and becoming the operator of the Purchase Right
Aircraft. This Letter Agreement cannot be assigned, in whole or in part, without
the prior written consent of Boeing, which will not be unreasonably withheld.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106614

Special Matters – Purchase Right Aircraft

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

5.

Confidentiality

Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential. Each of Customer
and Boeing agree that it will treat this Letter Agreement and the information
contained herein as confidential. Customer agrees to limit the disclosure of the
contents of this Letter Agreement to employees of Customer with a need to know
and who understand that they are not to disclose its content to any other person
or entity without the prior written consent of Boeing. Notwithstanding the
forgoing, Customer may disclose this Letter Agreement and the terms and
conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent corporation, FedEx Corporation, to its professional
advisors under a duty of confidentiality with respect hereto, and as required by
law.

Very truly yours,

THE BOEING COMPANY

By

 

/s/ STUART C. ROSS

Its Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: December 14, 2011

Federal Express Corporation

By

 

/s/ PHILLIP C. BLUM

Its Vice President

 

FED-PA-03712-LA-1106614

Special Matters – Purchase Right Aircraft

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]  

The Boeing Company

P.O. Box 3707

Seattle, WA 98124-2207

 

FED-PA-03712-LA-1106824

Federal Express Corporation

3610 Hacks Cross Road

Memphis, TN 38125

 

Subject:

Customer Support Matters

 

Reference:

Purchase Agreement No. 3712 (Purchase Agreement) between The Boeing Company
(Boeing) and Federal Express Corporation (Customer) relating to Model 767-3S2F
aircraft (Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement shall have
the same meaning as in the Purchase Agreement.

 

1.

[ * ]

 

2.

[ * ]

 

3.

[ * ]

 

4.

[ * ]

5. Entire Agreement. This Agreement and the Purchase Agreement contain the
entire agreement between the parties and supersede all previous proposals,
understandings, commitments or representations, oral or written, with respect to
the subject matter hereof.

6. Confidential Treatment. Customer understands that Boeing considers certain
commercial and financial information contained in this Agreement as
confidential. Customer and Boeing agree that it will treat this Agreement and
the information contained herein as confidential. Customer agrees to limit the
disclosure of the contents of this Agreement to employees of Customer with a
need to know and who understand that they are not to disclose its content to any
other person or entity without the prior written consent of Boeing.
Notwithstanding the forgoing, Customer may disclose this Agreement and the terms
and conditions herein to its parent company, FedEx Corporation, to the Board of
Directors of its parent company, FedEx Corporation, to its professional advisors
under a duty of confidentiality with respect hereto, and as required by law.

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

FED-PA-03712-LA-1106824

Customer Support Matters

 

December 12, 2011

Page 1

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

LOGO [g319202g61l35.jpg]    

 

Very truly yours,

THE BOEING COMPANY

By   /s/ STUART C. ROSS

Its Attorney-In-Fact

ACCEPTED AND AGREED TO this

Date: December 14, 2011

Federal Express Corporation

By

 

/S/ PHILLIP C. BLUM

Its Vice President

Attachment A

 

FED-PA-03712-LA-1106824

Customer Support Matters

 

December 12, 2011

Page 2

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Attachment A

[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

Attachment A to FED-PA-03712-LA-1106824

  

Page 1 of 1



--------------------------------------------------------------------------------

AIRCRAFT GENERAL TERMS AGREEMENT

AGTA-FED

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

 

AGTA-FED

BOEING PROPRIETARY



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLES

   NUMBER

1.      Subject Matter of Sale

  

1       

2.      Price, Taxes and Payment

  

1       

3.      Regulatory Requirements and Certificates

  

3       

4.      Detail Specification; Changes

  

4       

5.      Representatives, Inspection, Demonstration Flights, Test Data and
Performance Guarantee Compliance

  

4       

6.      Delivery

  

5       

7.      Excusable Delay

  

5       

8.      Risk Allocation/Insurance

  

7       

9.      Assignment, Resale or Lease

  

8       

10.    Termination for Certain Events

  

9       

11.    Notices

  

10     

12.    Miscellaneous

  

11     

EXHIBITS

  

A      Buyer Furnished Equipment Provisions Document

  

B      Customer Support Document

  

C      Product Assurance Document

  

APPENDICES

  

I        Insurance Certificate

  

II      Purchase Agreement Assignment

  

III     Post-Delivery Sale Notice

  

IV    Post-Delivery Lease Notice

  

V      Purchaser’s/Lessee’s Agreement

  

VI    Owner Appointment of Agent - Warranties

  

VII   Contractor Confidentiality Agreement

  

VIII Post-Delivery Sale with Lease to Seller

  

IX    Sale with Lease

  

X      Post-Delivery Security

  

 

 

AGTA-FED

  - i -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

AIRCRAFT GENERAL TERMS AGREEMENT NUMBER AGTA-FED

between

The Boeing Company

and

Federal Express Corporation

Relating to

BOEING AIRCRAFT

This Aircraft General Terms Agreement Number AGTA-FED (AGTA) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) will apply to all
Boeing aircraft contracted for purchase from Boeing by Customer after the
effective date of this AGTA.

Article 1. Subject Matter of Sale.

1.1 Aircraft. Boeing will manufacture and sell to Customer and Customer will
purchase from Boeing aircraft under purchase agreements that incorporate the
terms and conditions of this AGTA.

1.2 Buyer Furnished Equipment. Exhibit A, Buyer Furnished Equipment Provisions
Document to the AGTA, contains the obligations of Customer and Boeing with
respect to equipment purchased and provided by Customer, which Boeing will
receive, inspect, store, and install in an aircraft before delivery to Customer.
This equipment is defined as Buyer Furnished Equipment (BFE).

1.3 Customer Support. Exhibit B, Customer Support Document to the AGTA, contains
the obligations of Boeing relating to Materials (as defined in Part 3 thereof),
training, services, and other things in support of aircraft.

1.4 Product Assurance. Exhibit C, Product Assurance Document to the AGTA,
contains the obligations of Boeing and the suppliers of equipment installed in
each aircraft at delivery relating to warranties, patent indemnities, software
copyright indemnities, and service life policies.

Article 2. Price, Taxes, and Payment.

 

  2.1

Price.

2.1.1 Airframe Price is defined as the price of the airframe for a specific
model of aircraft described in a purchase agreement. The Airframe Price includes
the engine price at its basic thrust level.

 

AGTA-FED

  - 1 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

2.1.2 Optional Features Prices are defined as the prices for optional features
selected by Customer for a specific model of aircraft described in a purchase
agreement.

2.1.3 Aircraft Basic Price is defined as the sum of the Airframe Price and the
Optional Features Prices.

2.1.4 Escalation Adjustment is defined as the price adjustment to the Airframe
Price and the Optional Features Prices resulting from the calculation using the
economic price formula contained in the Airframe and Optional Features
Escalation Adjustment supplemental exhibit to the applicable purchase agreement.

2.1.5 Advance Payment Base Price is defined as the estimated price of an
aircraft rounded to the nearest thousand U. S. dollars, as of the date of
signing a purchase agreement, for the scheduled month of delivery of such
aircraft using commercial forecasts of the Escalation Adjustment.

2.1.6 Aircraft Price is defined as the total amount Customer is to pay for an
aircraft at the time of delivery, which is the sum of the Aircraft Basic Price,
the Escalation Adjustment, and other price adjustments made pursuant to the
purchase agreement.

2.2 Taxes.

2.2.1 Taxes. Taxes are defined as all taxes, fees, charges, or duties and any
interest, penalties, fines, or other additions to tax, including, but not
limited to sales, use, value added, gross receipts, stamp, excise, transfer, and
similar taxes imposed by any domestic or foreign taxing authority, arising out
of or in connection with the performance of the applicable purchase agreement or
the sale, delivery, transfer, or storage of any aircraft, BFE, or other things
furnished under the applicable purchase agreement. Except for U.S. federal or
California State income taxes imposed on Boeing or Boeing’s assignee, and
Washington State business and occupation taxes imposed on Boeing or Boeing’s
assignee, Customer will be responsible for and pay all Taxes. Customer is
responsible for filing all tax returns, reports, declarations and payment of any
taxes related to or imposed on BFE.

2.2.2 Reimbursement of Boeing. Customer will promptly reimburse Boeing on
demand, net of additional taxes thereon, for any Taxes that are imposed on and
paid by Boeing or that Boeing is responsible for collecting.

2.3 Payment.

2.3.1 Advance Payment Schedule. Customer will make advance payments to Boeing
for each aircraft in the amounts and on the dates indicated in the schedule set
forth in the applicable purchase agreement.

2.3.2 Payment at Delivery. Customer will pay any unpaid balance of the Aircraft
Price at the time of delivery of each aircraft.

 

AGTA-FED

  - 2 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

2.3.3 Form of Payment. Customer will make all payments to Boeing by
unconditional wire transfer of immediately available funds in United States
Dollars in a bank account in the United States designated by Boeing.

2.3.4 Monetary and Government Regulations. Customer is responsible for complying
with all monetary control regulations and for obtaining necessary governmental
authorizations related to payments.

Article 3. Regulatory Requirements and Certificates.

3.1 Certificates. Boeing will manufacture each aircraft to conform to the
appropriate Type Certificate issued by the United States Federal Aviation
Administration (FAA) for the specific model of aircraft and will obtain from the
FAA and furnish to Customer at delivery of each aircraft either a Standard
Airworthiness Certificate or an Export Certificate of Airworthiness issued
pursuant to Part 21 of the Federal Aviation Regulations.

3.2 FAA or Applicable Regulatory Authority Manufacturer Changes.

3.2.1 A Manufacturer Change is defined as any change to an aircraft, data
relating to an aircraft, or testing of an aircraft required by the FAA to obtain
a Standard Airworthiness Certificate, or by the country of import and/or
registration to obtain an Export Certificate of Airworthiness.

3.2.2 Boeing will bear the cost of incorporating all Manufacturer Changes into
the aircraft:

(i) resulting from requirements issued by the FAA prior to the date of the Type
Certificate for the applicable aircraft;

(ii) resulting from requirements issued by the FAA prior to the date of the
applicable purchase agreement; and

(iii) for any aircraft delivered during the 18 month period immediately
following the date of the applicable purchase agreement (regardless of when the
requirement for such change was issued by the FAA).

3.2.3 Customer will pay Boeing’s charge for incorporating all other Manufacturer
Changes into the aircraft, including all changes for validation of an aircraft
required by any governmental agency of the country of import and/or
registration.

3.3 FAA Operator Changes.

3.3.1 An Operator Change is defined as a change in equipment that is required by
Federal Aviation Regulations which (i) is generally applicable to transport
category aircraft to be used in United States certified air carriage and
(ii) the required compliance date is on or before the scheduled delivery month
of the aircraft.

 

AGTA-FED

  - 3 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

3.3.2 Boeing will deliver each aircraft with Operator Changes incorporated or,
at Boeing’s option, with suitable provisions for the incorporation of such
Operator Changes, and Customer will pay Boeing’s applicable charges.

3.4 Export License. If an export license is required by United States law or
regulation for any aircraft or any other things delivered under the purchase
agreement, it is Customer’s obligation to obtain such license. If requested,
Boeing will assist Customer in applying for any such export license. Customer
will furnish any required supporting documents.

Article 4. Detail Specification; Changes.

4.1 Configuration Changes. The Detail Specification is defined as the Boeing
document that describes the configuration of each aircraft purchased by
Customer. The Detail Specification for each aircraft may be amended (i) by
Boeing to reflect the incorporation of Manufacturer Changes and Operator Changes
or (ii) by the agreement of the parties. In either case the amendment will
describe the particular changes to be made and any effect on design,
performance, weight, balance, scheduled delivery month, Aircraft Basic Price,
Aircraft Price, and/or Advance Payment Base Price.

4.2 Development Changes. Development Changes are defined as changes to aircraft
that do not affect the Aircraft Price or scheduled delivery month, and do not
adversely affect guaranteed weight, guaranteed performance, or compliance with
the interchangeability or replaceability requirements set forth in the
applicable Detail Specification or the functionality of the aircraft systems as
described in the applicable Detail Specification. Boeing may incorporate
Development Changes into the Detail Specification and into an aircraft prior to
delivery to Customer. Boeing will provide advance notice of any Developmental
Changes planned for incorporation in Customer’s model 777 Aircraft. Boeing will
discuss any concerns Customer may have regarding such Developmental Changes and
reasonably consider any requests made by Customer with respect to the
incorporation of Developmental Changes.

4.3 Notices. Boeing will promptly notify Customer of any proposed amendments to
a Detail Specification.

Article 5. Representatives, Inspection, Demonstration Flights, Test Data and
Performance Guarantee Compliance.

5.1 Office Space. Twelve months before delivery of the first aircraft purchased,
and continuing until the delivery of the last aircraft on firm order, Boeing
will furnish, free of charge, suitable office space and equipment for the
accommodation of up to three representatives of Customer in or conveniently
located near the assembly plant.

5.2 Inspection. Customer’s representatives may inspect each aircraft at any
reasonable time, provided such inspection does not unreasonably interfere with
Boeing’s performance.

5.3 Demonstration Flights. Prior to delivery, Boeing will fly each aircraft up
to 4 hours to demonstrate to Customer the function of the aircraft and its
equipment using

 

AGTA-FED

  - 4 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Boeing’s production flight test procedures. Customer may designate up to five
representatives to participate as observers.

5.4 Test Data; Performance Guarantee Compliance. Performance Guarantees are
defined as the written guarantees in a purchase agreement regarding the
operational performance of an aircraft. Boeing will furnish to Customer flight
test data obtained on an aircraft of the same model to evidence compliance with
the Performance Guarantees. Performance Guarantees will be met if reasonable
engineering interpretations and calculations based on the flight test data
establish that the particular aircraft being delivered under the applicable
purchase agreement would, if actually flown, comply with the guarantees.

5.5 Special Aircraft Test Requirements. Boeing may use an aircraft for flight
and ground tests prior to delivery, without reduction in the Aircraft Price, if
the tests are considered necessary by Boeing (i) to obtain or maintain the Type
Certificate or Certificate of Airworthiness for the aircraft or (ii) to evaluate
potential improvements that may be offered for production or retrofit
incorporation.

Article 6. Delivery.

6.1 Notices of Delivery Dates. Boeing will notify Customer of the approximate
delivery date of each aircraft at least 30 days before the scheduled month of
delivery and again at least 14 days before the scheduled delivery date.

6.2 Place of Delivery. Each aircraft will be delivered at a facility selected by
Boeing in the same state as the primary assembly plant for the aircraft.

6.3 Bill of Sale. At delivery of an aircraft, Boeing will provide Customer a
bill of sale conveying good title, free of encumbrances.

6.4 Delay. If Customer delays acceptance of an aircraft beyond the scheduled
delivery date, Customer will reimburse Boeing for all costs incurred by Boeing
as a result of the delay.

Article 7. Excusable Delay.

7.1 General. Boeing will not be liable for any delay in the scheduled delivery
month of an aircraft or other performance under a purchase agreement caused by
(i) acts of God; (ii) war or armed hostilities; (iii) government acts or
priorities; (iv) fires, floods, or earthquakes; (v) strikes or labor troubles
causing cessation, slowdown, or interruption of work; (vi) inability, after due
and timely diligence, to procure materials, systems, accessories, equipment or
parts; (vii) inability, after due and timely diligence, to obtain type
certification; or (viii) any other cause to the extent such cause is beyond
Boeing’s control and not occasioned by Boeing’s fault or negligence. A delay
resulting from any such cause is defined as an Excusable Delay.

7.2 Notice. Boeing will give written notice to Customer (i) of a delay as soon
as Boeing concludes that an aircraft will be delayed beyond the scheduled
delivery month due to

 

AGTA-FED

  - 5 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

an Excusable Delay and, when known, (ii) of a revised delivery month based on
Boeing’s appraisal of the facts.

7.3 Delay in Delivery of Twelve Months or Less. If the revised delivery month is
12 months or less after the scheduled delivery month, Customer will accept such
aircraft when tendered for delivery, subject to the following:

7.3.1 The calculation of the Escalation Adjustment will be based on the
previously scheduled delivery month.

7.3.2 The advance payment schedule will be adjusted to reflect the revised
delivery month.

7.3.3 All other provisions of the applicable purchase agreement, including the
BFE on-dock dates for the delayed aircraft, are unaffected by an Excusable
Delay.

7.4 Delay in Delivery of More Than Twelve Months. If the revised delivery month
is more than 12 months after the scheduled delivery month, either party may
terminate the applicable purchase agreement with respect to such aircraft within
30 days of the notice. If the applicable purchase agreement is not terminated
with respect to such aircraft, all terms and conditions of the applicable
purchase agreement will remain in effect.

7.5 Aircraft Damaged Beyond Repair. If an aircraft is destroyed or damaged
beyond repair for any reason before delivery, Boeing will give written notice to
Customer specifying the earliest month possible, consistent with Boeing’s other
contractual commitments and production capabilities, in which Boeing can deliver
a replacement. Customer will have 30 days from receipt of such notice to elect
to have Boeing manufacture a replacement aircraft under the same terms and
conditions of purchase, except that the calculation of the Escalation Adjustment
will be based upon the scheduled delivery month in effect immediately prior to
the date of such notice, or, failing such election, the applicable purchase
agreement will terminate with respect to such aircraft. Boeing will not be
obligated to manufacture a replacement aircraft if reactivation of the
production line for the specific model of aircraft would be required.

7.6 Termination. Termination under this Article will discharge all obligations
and liabilities of Boeing and Customer with respect to any aircraft and all
related undelivered Materials (as defined in Exhibit B, Customer Support
Document), training, services, and other things terminated under the applicable
purchase agreement, except that Boeing will return to Customer, without
interest, an amount equal to all advance payments including deposits paid by
Customer for the respective aircraft. If Customer terminates the applicable
purchase agreement as to any aircraft, Boeing may elect, by written notice to
Customer within 30 days, to purchase from Customer any BFE related to the
aircraft at the invoice prices paid, or contracted to be paid, by Customer.

7.7 Exclusive Rights. The termination rights in this Article are in substitution
for all other rights of termination or any claim arising by operation of law due
to the excusable delays in performance covered by this Article.

 

AGTA-FED

  - 6 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Article 8. Risk Allocation/Insurance.

8.1 Title and Risk with Boeing.

8.1.1 Boeing’s Indemnification of Customer. Until transfer of title to an
aircraft to Customer, Boeing will indemnify and hold harmless Customer and
Customer’s observers from and against all claims and liabilities, including all
expenses and attorneys’ fees incident thereto or incident to establishing the
right to indemnification, for injury to or death of any person(s), including
employees of Boeing but not employees of Customer, or for loss of or damage to
any property, including an aircraft, arising out of or in any way related to the
operation of an aircraft during all demonstration and test flights conducted
under the provisions of the applicable purchase agreement, whether or not
arising in tort or occasioned by the negligence of Customer or any of Customer’s
observers.

8.1.2 Definition of Customer. For the purposes of this Article, “Customer” is
defined as FedEx Corporation, its divisions and subsidiaries including Federal
Express Corporation, affiliates, the assignees of each, and their respective
directors, officers, employees, and agents.

8.2 Insurance.

8.2.1 Insurance Requirements. Customer will purchase and maintain insurance
acceptable to Boeing and will provide a certificate of such insurance that names
Boeing as an additional insured for any and all claims and liabilities for
injury to or death of any person or persons, including employees of Customer but
not employees of Boeing, or for loss of or damage to any property, including any
aircraft, arising out of or in any way relating to Materials, training,
services, or other things provided under Exhibit B of the AGTA, which will be
incorporated by reference into the applicable purchase agreement, whether or not
arising in tort or occasioned by the negligence of Boeing, except with respect
to legal liability to persons or parties other than Customer or Customer’s
assignees arising out of an accident caused solely by a product defect in an
aircraft. Customer will provide such certificate of insurance at least thirty
(30) days prior to the scheduled delivery of the first aircraft under a purchase
agreement. The insurance certificate will reference each aircraft delivered to
Customer pursuant to each applicable purchase agreement. Annual renewal
certificates will be submitted to Boeing before the expiration of the policy
periods. The form of the insurance certificate, attached as Appendix I, states
the terms, limits, provisions, and coverages required by this Article 8.2.1. The
failure of Boeing to demand compliance with this 8.2.1 in any year will not in
any way relieve Customer of its obligations hereunder nor constitute a waiver by
Boeing of these obligations.

8.2.2 Noncompliance with Insurance Requirements. If Customer fails to comply
with any of the insurance requirements of Article 8.2.1 or if any of the
insurers fails to pay a claim covered by the insurance or otherwise fails to
meet any of insurer’s obligations required by Appendix I, Customer will provide
the same protection to Boeing as that required by Article 8.2.1 above.

 

AGTA-FED

  - 7 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

8.2.3 Definition of Boeing. For purposes of this article, “Boeing” is defined as
The Boeing Company, its divisions, subsidiaries, affiliates, assignees of each,
and their respective directors, officers, employees, and agents.

Article 9. Assignment, Resale, or Lease.

9.1 Assignment. This AGTA and each applicable purchase agreement are for the
benefit of the parties and their respective successors and assigns. No rights or
duties of either party may be assigned or delegated, or contracted to be
assigned or delegated, without the prior written consent of the other party,
except:

9.1.1 Either party may assign its interest to a corporation that (i) results
from any merger, reorganization, or acquisition of such party and (ii) acquires
substantially all the assets of such party;

9.1.2 Boeing may assign its rights to receive money; and

9.1.3 Boeing may assign any of its rights and duties to any wholly-owned
subsidiary of Boeing.

9.2 Transfer by Customer at Delivery. Boeing will take any requested action
reasonably required for the purpose of causing an aircraft, at time of delivery,
to be subject to an equipment trust, conditional sale, lien, or other
arrangement for Customer to finance the aircraft. However, no such action will
require Boeing to divest itself of title to or possession of the aircraft until
delivery of and payment for the aircraft. A sample form of assignment acceptable
to Boeing is attached as Appendix II.

9.3 Sale or Lease by Customer After Delivery. If, following delivery of an
aircraft, Customer sells or leases the aircraft (including any sale and
lease-back to seller for financing purposes), Customer may assign some or all of
its rights with respect to the aircraft under the applicable purchase agreement
to the purchaser or lessee of such aircraft, and all such rights will inure to
the benefit of such purchaser or lessee effective upon Boeing’s receipt of the
written agreement of the purchaser or lessee, in a form satisfactory to Boeing,
to comply with all applicable terms and conditions of the applicable purchase
agreement. Sample forms of notice to Boeing of such assignments giving examples
of language acceptable to Boeing are attached as Appendices III, IV, VIII, IX
and X.

9.4 Notice of Sale or Lease After Delivery. Customer will give notice to Boeing
as soon as practicable of the sale or lease of an aircraft, including in the
notice the name of the entity or entities with title and/or possession of such
aircraft.

9.5 Exculpatory Clause in Post-Delivery Sale or Lease. If, following the
delivery of an aircraft, Customer sells or leases such aircraft and obtains from
the transferee any form of exculpatory clause protecting Customer from liability
for loss of or damage to the aircraft, and/or related incidental or
consequential damages, including without limitation loss of

 

AGTA-FED

  - 8 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

use, revenue, or profit, Customer shall obtain for Boeing the purchaser’s or
lessee’s written agreement to be bound by terms and conditions substantially as
set forth in Appendix V. This Article 9.5 applies only if purchaser or lessee
has not provided to Boeing the written agreement described in Article 9.3 above.

9.6 Appointment of Agent—Warranty Claims. If, following delivery of an aircraft,
Customer appoints an agent to act directly with Boeing for the administration of
claims relating to the warranties under the applicable purchase agreement,
Boeing will deal with the agent for that purpose, effective upon Boeing’s
receipt of the agent’s written agreement, in a form satisfactory to Boeing, to
comply with all applicable terms and conditions of the applicable purchase
agreement. A sample form of agreement acceptable to Boeing is attached as
Appendix VI.

9.7 No Increase in Boeing Liability. No action taken by Customer or Boeing
relating to the resale or lease of an aircraft or the assignment of Customer’s
rights under the applicable purchase agreement will subject Boeing to any
liability beyond that in the applicable purchase agreement or modify in any way
Boeing’s obligations under the applicable purchase agreement.

Article 10. Termination of Purchase Agreements for Certain Events.

10.1 Termination. If either party

(i) ceases doing business as a going concern, or suspends all or substantially
all its business operations, or makes an assignment for the benefit of
creditors, or generally does not pay its debts as they become due, or admits in
writing its inability to pay its debts; or

(ii) petitions for or acquiesces in the appointment of any receiver, trustee or
similar officer to liquidate or conserve its business or any substantial part of
its assets; commences any legal proceeding such as bankruptcy, reorganization,
readjustment of debt, dissolution, or liquidation available for the relief of
financially distressed debtors; or becomes the object of any such proceeding,
unless the proceeding is dismissed or stayed within a reasonable period, not to
exceed 60 days,

the other party may terminate any purchase agreement with respect to any
undelivered aircraft, Materials, training, services, and other things by giving
written notice of termination.

10.2 Repayment of Advance Payments. If Customer terminates the applicable
purchase agreement under this Article, Boeing will repay to Customer, without
interest, an amount equal to any advance payments received by Boeing from
Customer with respect to undelivered aircraft.

 

AGTA-FED

  - 9 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Article 11. Notices.

All notices required by this AGTA or by any applicable purchase agreement will
be written in English, will be effective on the date of receipt, and will be
delivered or transmitted by any customary means to the appropriate address or
number listed below:

 

Customer

  

Delivery or

  

Federal Express Corporation

  

Courier:

  

3610 Hacks Cross Road

     

Memphis TN 38125

     

Attn: Senior Vice President,

  

Mail:

  

Air Operations

     

Federal Express Corporation

     

3610 Hacks Cross Road

     

Memphis TN 38125

     

Attn: Senior Vice President,

     

Air Operations

     

With a copy to:

     

Federal Express Corporation

     

Legal Department

     

Attn: Vice President, Business

     

Transactions and Risk Management

     

3620 Hacks Cross Road

  

Facsimile:

  

Memphis, TN 38125

  

Telephone:

  

(901)434-9054

     

(901)434-8440

 

AGTA-FED

  - 10 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

Boeing

  

Delivery or

  

Boeing Commercial Airplanes

  

Courier:

  

1901 Oakesdale Avenue S.W.

     

Renton, Washington 98055

     

U.S.A.

     

Attention: Vice President - Contracts

                Mail Code 21-34

  

Mail:

  

Boeing Commercial Airplanes

     

P.O. Box 3707

     

Seattle, Washington 98124-2207

     

U.S.A.

     

Attention: Vice President - Contracts

                Mail Code 21-34

  

Facsimile:

  

425 237-1706

  

Telephone:

  

206 766-2400

Article 12. Miscellaneous.

12.1 Government Approval. Boeing and Customer will assist each other in
obtaining any governmental consents or approvals required to effect
certification and sale of aircraft under the applicable purchase agreement.

12.2 Headings. Article and paragraph headings used in this AGTA and in any
purchase agreement are for convenient reference only and are not intended to
affect the interpretation of this AGTA or any purchase agreement.

12.3 GOVERNING LAW. THIS AGTA AND ANY PURCHASE AGREEMENT WILL BE INTERPRETED
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF WASHINGTON, U.S.A., EXCEPT THAT
WASHINGTON’S CHOICE OF LAW RULES SHALL NOT BE INVOKED FOR THE PURPOSE OF
APPLYING THE LAW OF ANOTHER JURISDICTION.

12.4 Waiver/Severability. Failure by either party to enforce any provision of
this AGTA or any purchase agreement will not be construed as a waiver. If any
provision of this AGTA or any provision of any purchase agreement is held
unlawful or otherwise ineffective by a court of competent jurisdiction, the
remainder of the AGTA or the applicable purchase agreement will remain in
effect.

12.5 Information Releases. Neither party will make a news release, publish
articles, brochures, advertisements, issue prepared speeches or make any other
information releases concerning this AGTA, or any Purchase Agreement entered
into underneath this AGTA, without the prior written consent of the other party.
Once such consent is obtained, the party

 

AGTA-FED

  - 11 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

making such disclosure will in each instance obtain the prior written approval
of the other party concerning the exact test and timing of news releases,
articles, brochures, advertisements, prepared speeches and other information
releases concerning this AGTA or an applicable Purchase Agreement.

12.6 Customer’s Data. The parties acknowledge that in conjunction with a
Purchase Agreement under this AGTA, Customer may disclose to Boeing certain
valuable, confidential and proprietary information. Accordingly, prior to such
disclosure, Customer will notify Boeing in writing of the proprietary status of
such data and Boeing will agree to protect Customer’s interest in the data by
not further disclosing the data to any other party without the prior written
consent of the Customer.

12.7 Survival of Obligations. The Articles and Exhibits of this AGTA including
but not limited to those relating to insurance, DISCLAIMER AND RELEASE and the
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES will survive termination or
cancellation of any purchase agreement or part thereof.

12.8 AGTA Changes. The intent of the AGTA is to simplify the standard
contracting process for terms and conditions which are related to the sale and
purchase of all Boeing aircraft.

This AGTA has been mutually agreed to by the parties as of the date indicated
below. From time to time the parties may elect, by mutual agreement to update,
or modify the existing articles as written. If such changes are made, any
existing executed Purchase Agreement(s) will be governed by the terms and
conditions of the Revision level of the AGTA in effect on the date of the
executed Purchase Agreement.

 

DATED AS OF November 7, 2006

     

FEDERAL EXPRESS CORPORATION

   

THE BOEING COMPANY

By

 

/s/ Phillip C. Blum

   

By

 

/s/ R.C. Nelson

Its Vice President–Aircraft Acquisitions/ SAO    

Its Attorney-In-Fact

 

AGTA-FED

  - 12 -  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

EXHIBIT A

to

AIRCRAFT GENERAL TERMS AGREEMENT

AGTA-FED

between

THE BOEING COMPANY

and

FEDEX CORPORATION

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

AGTA-FED

  A  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

BUYER FURNISHED EQUIPMENT PROVISIONS DOCUMENT

 

1.

General.

Certain equipment to be installed in the Aircraft is furnished to Boeing by
Customer at Customer’s expense. This equipment is designated “Buyer Furnished
Equipment” (BFE) and is listed in the Detail Specification. Boeing will provide
to Customer a BFE Requirements On-Dock/Inventory Document (BFE Document) or an
electronically transmitted BFE Report which may be periodically revised, setting
forth the items, quantities, on-dock dates and shipping instructions relating to
the in sequence installation of BFE as described in the applicable Supplemental
Exhibit to this Exhibit A in a purchase agreement at the time of aircraft
purchase.

 

2.

Supplier Selection.

Customer will:

2.1 Select and notify Boeing of the suppliers of BFE items by those dates
appearing in Supplemental Exhibit BFE1 to the applicable purchase agreement at
the time of aircraft purchase.

2.2 Meet with Boeing and such selected BFE suppliers promptly after such
selection to:

2.2.1 complete BFE configuration design requirements for such BFE; and

2.2.2 confirm technical data submittal requirements for BFE certification.

 

3.

Customer’s Obligations.

Customer will:

3.1 comply with and cause the supplier to comply with the provisions of the BFE
Document or BFE Report; including, without limitation,

3.1.1 deliver technical data (in English) to Boeing as required to support
installation and FAA certification in accordance with the schedule provided by
Boeing or as mutually agreed upon during the BFE meeting referred to above;

 

AGTA-FED

  A-1  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

3.1.2 deliver BFE including production and/or flight training spares and BFE
Aircraft Software to Boeing in accordance with the quantities, schedule, and
other instructions provided therein; and

3.1.3 assure that all BFE Aircraft Software is delivered in compliance with
Boeing’s then-current Standards for Loadable Systems;

3.1.4 assure that all BFE parts are delivered to Boeing with appropriate quality
assurance documentation;

3.2 authorize Boeing to discuss all details of the BFE directly with the BFE
suppliers;

3.3 authorize Boeing to conduct or delegate to the supplier quality source
inspection and supplier hardware acceptance of BFE at the supplier location;

3.3.1 require supplier’s contractual compliance to Boeing defined quality
assurance requirements, source inspection programs and supplier delegation
programs, including availability of adequate facilities for Boeing resident
personnel; and

3.3.2 assure that all BFE supplier’s quality systems are approved to Boeing’s
then current standards for such systems;

3.4 obtain from supplier a non-exclusive, perpetual, royalty-free, irrevocable
license for Boeing to copy BFE Aircraft Software. The license is needed to
enable Boeing to load the software copies in (i) the aircraft’s mass storage
device (MSD), (ii) media (e.g., diskettes, CD-ROMs, etc.), (iii) the BFE
hardware and/or (iv) an intermediate device or other media to facilitate copying
of the BFE Aircraft Software into the aircraft’s MSD, BFE hardware and/or media,
including media as Boeing may deliver to Customer with the aircraft;

3.5 grant Boeing a license, extending the same rights set forth in paragraph 3.4
above, to copy: a) BFE Aircraft Software and data Customer has modified and/or
b) other software and data Customer has added to the BFE Aircraft Software;

3.6 provide reasonably necessary field service representation at Boeing’s
facilities to support Boeing on all issues related to the installation and
certification of BFE;

3.7 deal directly with all BFE suppliers to obtain overhaul data, provisioning
data, related product support documentation and any warranty provisions
applicable to the BFE;

3.8 work with Boeing and the BFE suppliers to resolve any difficulties,
including defective equipment, that arise;

 

AGTA-FED

  A-2  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

3.9 be responsible for modifying, adjusting and/or calibrating BFE as required
for FAA approval and for all related expenses;

3.10 assure that a proprietary information agreement is in place between Boeing
and BFE suppliers prior to Boeing providing any documentation to such suppliers,

3.11 warrant that the BFE will comply with all applicable FARs and the U.S. Food
and Drug Administration (FDA) sanitation requirements for installation and use
in the Aircraft at the time of delivery. Customer will be responsible for
supplying any data and adjusting, calibrating, re-testing or updating such BFE
and data to the extent necessary to obtain applicable FAA and FDA approval and
shall bear the resulting expenses.

3.12 warrant that the BFE will meet the requirements of the Detail
Specification; and

3.13 be responsible for providing equipment which is FAA certifiable at time of
Aircraft delivery, or for obtaining waivers from the applicable regulatory
agency for non-FAA certifiable equipment.

 

4.

Boeing’s Obligations.

Other than as set forth below, Boeing will provide for the installation of and
install the BFE and obtain certification of the Aircraft with the BFE installed.

 

5.

Nonperformance by Customer.

If Customer’s nonperformance of obligations in this Exhibit or in the BFE
Document causes a delay in the delivery of the Aircraft or causes Boeing to
perform out-of-sequence or additional work, Customer will reimburse Boeing for
all resulting expenses and be deemed to have agreed to any such delay in
Aircraft delivery. In addition Boeing will have the right to:

5.1 provide and install specified equipment or suitable alternate equipment and
increase the price of the Aircraft accordingly; and/or

5.2 deliver the Aircraft to Customer without the BFE installed.

 

6.

Return of Equipment.

BFE not installed in the Aircraft will be returned to Customer in accordance
with Customer’s instructions and at Customer’s expense.

 

7.

Title and Risk of Loss.

 

AGTA-FED

  A-3  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

7.1 With respect to Aircraft manufactured in the State of Washington, title to
and risk of loss of BFE provided for such Aircraft will at all times remain with
Customer or other owner. Boeing will have only such liability for BFE as a
bailee for mutual benefit would have, but will not be liable for loss of use.

7.2 With respect to Aircraft manufactured in the State of California, Customer
agrees to sell and Boeing agrees to purchase each item of BFE concurrently with
its delivery to Boeing. A reasonable shipset price for the BFE shall be
established with Customer. Customer and Boeing agree that the Aircraft Price
will be increased by the amount of said shipset price and such amount will be
included on Boeing’s invoice at time of Aircraft delivery. Boeing’s payment for
the purchase of each shipset of BFE from Customer will be made at the time of
delivery of the Aircraft in which the BFE is installed.

 

8.

Interchange of BFE

To properly maintain Boeing’s production flow and to preserve Boeing’s delivery
commitments, Boeing reserves the right, if necessary, due to equipment shortages
or failures, to interchange new items of BFE acquired from or for Customer with
new items of the same part numbers acquired from or for other customers of
Boeing. Used BFE acquired from Customer or from other customers of Boeing will
not be interchanged.

 

9.

Indemnification of Boeing.

After transfer of title of the Aircraft, Customer hereby indemnifies and holds
harmless Boeing from and against all claims and liabilities, including costs and
expenses (including attorneys’ fees) incident thereto or incident to
successfully establishing the right to indemnification, for injury to or death
of any person or persons, including employees of Customer but not employees of
Boeing, or for loss of or damage to any property, including any Aircraft,
arising out of or in any way connected with any nonconformance or defect in any
BFE and whether or not arising in tort or occasioned by the negligence of
Boeing. This indemnity will not apply with respect to any nonconformance or
defect caused solely by Boeing’s installation of the BFE.

 

10.

Patent Indemnity.

Customer hereby indemnifies and holds harmless Boeing from and against all
claims, suits, actions, liabilities, damages and costs arising out of any actual
or alleged infringement of any patent or other intellectual property rights by
BFE or arising out of the installation, sale or use of BFE by Boeing.

 

11.

Definitions.

 

AGTA-FED

  A-4  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

For the purposes of the above indemnities, the term “Boeing” includes The Boeing
Company, its divisions, subsidiaries and affiliates, the assignees of each, and
their directors, officers, employees and agents.

 

AGTA-FED

  A-5  

BOEING PROPRIETARY

 



--------------------------------------------------------------------------------

EXHIBIT B

to

AIRCRAFT GENERAL TERMS AGREEMENT

AGTA-FED

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

CUSTOMER SUPPORT DOCUMENT

This document contains:

Part 1: Maintenance and Flight Training Programs; Operations Engineering Support

Part 2: Field Services and Engineering Support Services

Part 3: Technical Information and Materials

Part 4: Alleviation or Cessation of Performance

Part 5: Protection of Proprietary Information and Proprietary Materials

 

AGTA-FED

  B      

i

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT DOCUMENT

PART 1: BOEING MAINTENANCE AND FLIGHT TRAINING

PROGRAMS; OPERATIONS ENGINEERING SUPPORT

 

1.

Boeing Training Programs.

1.1 Boeing will provide maintenance training and flight training programs to
support the introduction of a specific model of aircraft into service. The
training programs will consist of general and specialized courses and will be
described in a Supplemental Exhibit to the applicable purchase agreement.

1.2 Boeing will conduct all training at Boeing’s primary training facility for
the model of aircraft purchased unless otherwise agreed.

1.3 All training will be presented in the English language. If translation is
required, Customer will provide interpreters.

1.4 Customer will be responsible for all expenses of Customer’s personnel.
Boeing will transport Customer’s personnel between their local lodging and
Boeing’s training facility.

 

2.

Training Planning Conferences.

Customer and Boeing will conduct planning conferences approximately 12 months
before the scheduled delivery month of the first aircraft of a model to define
and schedule the maintenance and flight training programs.

 

3.

Operations Engineering Support.

3.1 As long as an aircraft purchased by Customer from Boeing is operated by
Customer in scheduled revenue service, Boeing will provide operations
engineering support. Such support will include:

3.1.1 assistance with the analysis and preparation of performance data to be
used in establishing operating practices and policies for Customer’s operation
of aircraft;

3.1.2 assistance with interpretation of, ,the minimum equipment list, the
definition of, ,the configuration deviation list and the analysis of individual
aircraft performance;

 

AGTA-FED

  B      

1-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

3.1.3 assistance with solving operational problems associated with delivery and
route-proving flights;

3.1.4 information regarding significant service items relating to aircraft
performance or flight operations; and

3.1.5 if requested by Customer, Boeing will provide operations engineering
support during an aircraft ferry flight.

 

4.

Training at a Facility Other Than Boeing’s.

If requested by Customer, Boeing will conduct the classroom portions of the
maintenance and flight training (except for the Performance Engineer training
courses) at a mutually acceptable alternate training site, subject to the
following conditions:

4.1 Customer will provide acceptable classroom space, simulators (as necessary
for flight training) and training equipment required to present the courses;

4.2 Customer will pay Boeing’s then-current per diem charge for each Boeing
instructor for each day, or fraction thereof, that the instructor is away from
their home location, including travel time;

4.3 Customer will reimburse Boeing for the actual costs of round-trip
transportation for Boeing’s instructors and the shipping costs of training
Materials between the primary training facility and the alternate training site;

4.4 Customer will be responsible for all taxes, fees, duties, licenses, permits
and similar expenses incurred by Boeing and its employees as a result of
Boeing’s providing training at the alternate site or incurred as a result of
Boeing providing revenue service training; and

4.5 Those portions of training that require the use of training devices not
available at the alternate site will be conducted at Boeing’s facility or at
some other alternate site.

 

5.

General Terms and Conditions.

5.1 Boeing flight instructor personnel will not be required to work more than 5
days per week, or more than 8 hours in any one 24-hour period, of which not more
than 5 hours per 8-hour workday will be spent in actual flying. These foregoing
restrictions will not apply to ferry assistance or revenue service training
services, which will be governed by FAA rules and regulations.

 

AGTA-FED

  B      

1-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

5.2 Normal Line Maintenance is defined as line maintenance that Boeing might
reasonably be expected to furnish for flight crew training at Boeing’s facility,
and will include ground support and aircraft storage in the open, but will not
include provision of spare parts. Boeing will provide Normal Line Maintenance
services for any aircraft while the aircraft is used for flight crew training at
Boeing’s facility in accordance with the Boeing Maintenance Plan (Boeing
document D6-82076) and the Repair Station Operation and Inspection Manual
(Boeing document D6-25470). Customer will provide such services if flight crew
training is conducted elsewhere. Regardless of the location of such training,
Customer will be responsible for providing all maintenance items (other than
those included in Normal Line Maintenance) required during the training,
including, but not limited to, fuel, oil, landing fees and spare parts.

5.3 If the training is based at Boeing’s facility, and the aircraft is damaged
during such training, Boeing will make all necessary repairs to the aircraft as
promptly as possible. Customer will pay Boeing’s reasonable charge, including
the price of parts and materials, for making the repairs. If Boeing’s estimated
labor charge for the repair exceeds $25,000, Boeing and Customer will enter into
an agreement for additional services before beginning the repair work.

5.4 If the flight training is based at Boeing’s facility, several airports in
surrounding states may be used, at Boeing’s option. Unless otherwise agreed in
the flight training planning conference, it will be Customer’s responsibility to
make arrangements for the use of such airports.

5.5 If Boeing agrees to make arrangements on behalf of Customer for the use of
airports for flight training, Boeing will pay on Customer’s behalf any landing
fees charged by any airport used in conjunction with the flight training. At
least 30 days before flight training, Customer will provide Boeing an open
purchase order against which Boeing will invoice Customer for any landing fees
Boeing paid on Customer’s behalf. The invoice will be submitted to Customer
approximately 60 days after flight training is completed, when all landing fee
charges have been received and verified. Customer will pay to Boeing within 30
days of the date of the invoice.

5.6 If requested by Boeing, in order to provide the flight training or ferry
flight assistance, Customer will make available to Boeing an aircraft after
delivery to familiarize Boeing instructor or ferry flight crew personnel with
such aircraft. If flight of the aircraft is required for any Boeing instructor
or ferry flight crew member to maintain an FAA license for flight proficiency or
landing currency, Boeing will be responsible for the costs of fuel, oil, landing
fees and spare parts attributable to that portion of the flight.

5.7 If any part of the training described in Article 1.1 of this Exhibit is not
used by Customer within 12 months after the delivery of the last aircraft under
the relevant purchase agreement, Boeing will not be obligated to provide such
training.

 

AGTA-FED

  B      

1-3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT DOCUMENT

PART 2: FIELD AND ENGINEERING SUPPORT SERVICES

 

1.

Field Service Representation.

Boeing will furnish field service representation to advise Customer with respect
to the maintenance and operation of an aircraft (Field Service Representatives).

1.1 Field Service representation will be available at or near Customer’s main
maintenance or engineering facility beginning before the scheduled delivery
month of the first aircraft and ending 12 months after delivery of the last
aircraft covered by a specific purchase agreement.

1.2 Customer will provide, at no charge to Boeing, suitable furnished office
space and office equipment at the location where Boeing is providing Field
Service Representatives. As required, Customer will assist each Field Service
Representative with visas, work permits, customs, mail handling, identification
passes and formal introduction to local airport authorities.

1.3 Boeing Field Service Representatives are assigned to various airports around
the world. Whenever Customer’s aircraft are operating through any such airport,
the services of Boeing’s Field Service Representatives are available to
Customer.

 

2.

Engineering Support Services.

Boeing will, if requested by Customer, provide technical advisory assistance for
any aircraft and Boeing Product (as defined in Part I of Exhibit C). Technical
advisory assistance, provided from the Seattle area or at a base designated by
Customer as appropriate, will include:

2.1 Operational Problem Support. If Customer experiences operational problems
with an aircraft, Boeing will analyze the information provided by Customer to
determine the probable nature and cause of the problem and to suggest possible
solutions.

2.2 Schedule Reliability Support. If Customer is not satisfied with the schedule
reliability of a specific model of aircraft, Boeing will analyze information
provided by Customer to determine the nature and cause of the problem and to
suggest possible solutions.

 

AGTA-FED

  B      

2-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

2.3 Maintenance Cost Reduction Support. If Customer is concerned that actual
maintenance costs of a specific model of aircraft are excessive, Boeing will
analyze information provided by Customer to determine the nature and cause of
the problem and to suggest possible solutions.

2.4 Aircraft Structural Repair Support. If Customer is designing structural
repairs and desires Boeing’s support, Boeing will analyze and comment on
Customer’s engineering releases relating to structural repairs not covered by
Boeing’s Structural Repair Manual.

2.5 Aircraft Modification Support. If Customer is designing aircraft
modifications and requests Boeing’s support, Boeing will analyze and comment on
Customer’s engineering proposals for changes in, or replacement of, systems,
parts, accessories or equipment manufactured to Boeing’s detailed design. Boeing
will not analyze or comment on any major structural change unless Customer’s
request for such analysis and comment includes complete detailed drawings,
substantiating information (including any information required by applicable
government agencies), all stress or other appropriate analyses, and a specific
statement from Customer of the substance of the review and the response
requested.

2.6 Facilities, Ground Equipment and Maintenance Planning Support. Boeing will,
at Customer’s request, evaluate Customer’s technical facilities, tools and
equipment for servicing and maintaining aircraft, to recommend changes where
necessary and to assist in the formulation of an initial maintenance plan for
the introduction of the aircraft into service.

2.7 Post-Delivery Service Support. Boeing will, at Customer’s request, perform
work on an aircraft after delivery but prior to the initial departure flight or
upon the return of the aircraft to Boeing’s facility prior to completion of that
flight. In that event the following provisions will apply.

2.7.1 Boeing may rely upon the commitment authority of the Customer’s personnel
requesting the work.

2.7.2 As title and risk of loss has passed to Customer, the insurance provisions
of Article 8.2 of the AGTA apply.

2.7.3 The provisions of the Boeing Warranty in Part 2 of Exhibit C of this AGTA
apply.

2.7.4 Customer will pay Boeing for requested work not covered by the Boeing
Warranty, if any.

 

AGTA-FED

  B      

2-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

2.7.5 The DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER
DAMAGES provisions in Article 11 of Part 2 of Exhibit C of this AGTA apply.

2.8 Additional Services. Boeing may, at Customer’s request, provide additional
services for an aircraft after delivery, which may include, but not be limited
to, retrofit kit changes (kits and/or information), training, flight services,
maintenance and repair of aircraft. Such additional services will be subject to
a mutually acceptable price, schedule, scope of work and other applicable terms
and conditions. The DISCLAIMER AND RELEASE and the EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES provisions in Article 11 of Part 2 of Exhibit C of this AGTA
and the insurance provisions in Article 8.2 of this AGTA will apply to any such
work. Title to and risk of loss of any such aircraft will always remain with
Customer.

 

AGTA-FED

  B      

2-3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT DOCUMENT

PART 3: TECHNICAL INFORMATION AND MATERIALS

 

1.

General.

Materials are defined as any and all items that are created by Boeing or a third
party, which are provided directly or indirectly from Boeing and serve primarily
to contain, convey or embody information. Materials may include either tangible
embodiments (for example, documents or drawings), or intangible embodiments (for
example, software and other electronic forms) of information but excludes
Aircraft Software. Aircraft Software is defined as software that is installed on
and used in the operation of the aircraft.

Boeing will furnish to Customer certain Materials to support the maintenance and
operation of the aircraft at no additional charge to Customer, except as
otherwise provided herein. Such Materials will, if applicable, be prepared
generally in accordance with Air Transport Association of America (ATA)
Specification No. 100, entitled “Specification for Manufacturers’ Technical
Data”. Materials will be in English and in the units of measure used by Boeing
to manufacture an aircraft.

Digitally-produced Materials will, if applicable, be prepared generally in
accordance with ATA Specification No. 2100, dated January 1994, “Digital Data
Standards for Aircraft Support.”

 

2.

Materials Planning Conferences.

Customer and Boeing will conduct planning conferences approximately 12 months
before the scheduled delivery month of the first aircraft of a model in order to
mutually determine the proper format and quantity of Materials to be furnished
to Customer in support of the aircraft.

When available, Customer may select one Boeing digital format as the delivery
medium. Should a Boeing digital format not be chosen, Customer may select a
reasonable quantity of printed and 16mm microfilm formats, with the exception of
the Illustrated Parts Catalog, which will be provided in one selected format
only.

 

3.

Information and Materials - Incremental Increase.

Until one year after the month of delivery of the last aircraft covered by a
specific purchase agreement, Customer may annually request in writing a
reasonable increase in

 

AGTA-FED

  B      

3-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

the quantity of Materials with the exception of microfilm master copies, digital
formats, and others for which a specified number of copies are provided. Boeing
will provide the additional quantity at no additional charge beginning with the
next normal revision cycle. Customer may request a decrease in revision
quantities at any time.

 

4.

Advance Representative Copies.

All advance representative copies of Materials will be selected by Boeing from
available sources. Such advance copies will be for advance planning purposes
only.

 

5.

Customized Materials.

All customized Materials will reflect the configuration of each aircraft as
delivered.

 

6.

Revisions.

6.1 Revision Service. Boeing will provide revisions free of charge to certain
Materials to be identified in the planning conference conducted for a specific
model of aircraft, reflecting changes developed by Boeing, as long as Customer
operates an aircraft of that model.

6.2 Revisions Based on Boeing Service Bulletin Incorporation. If Boeing receives
written notice that Customer intends to incorporate, or has incorporated, any
Boeing service bulletin in an aircraft, Boeing will at no charge issue revisions
to Materials with revision service reflecting the effects of such incorporation
into such aircraft.

 

7.

Supplier Technical Data.

7.1 For supplier-manufactured programmed airborne avionics components and
equipment classified as Seller Furnished Equipment (SFE) or Seller Purchased
Equipment (SPE) or Buyer Designated Equipment (BDE) which contain computer
software designed and developed in accordance with Radio Technical Commission
for Aeronautics Document No. RTCA/DO-178 dated January 1982, No. RTCA/DO-178A
dated March 1985, or later as available, Boeing will request that each supplier
of the components and equipment make software documentation available to
Customer.

7.2 The provisions of this Article will not be applicable to items of BFE.

7.3 Boeing will furnish to Customer a document identifying the terms and
conditions of the product support agreements between Boeing and its suppliers
requiring

 

AGTA-FED

  B      

3-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

the suppliers to fulfill Customer’s requirements for information and services in
support of the specific model of aircraft.

 

8.

Buyer Furnished Equipment Data.

Boeing will incorporate BFE information into the customized Materials providing
Customer makes the information available to Boeing at least nine months prior to
the scheduled delivery month of Customer’s first aircraft of a specific model.
Customer agrees to furnish the information in Boeing standard digital format if
Materials are to be delivered in Boeing standard digital format.

 

9.

Materials Shipping Charges.

Boeing will pay the reasonable transportation costs of the Materials. Customer
is responsible for any customs clearance charges, duties, and taxes.

 

10.

Customer’s Shipping Address.

The Materials furnished to Customer hereunder are to be sent to a single address
to be specified. Customer will promptly notify Boeing of any change to the
address.

 

AGTA-FED

  B      

3-3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT DOCUMENT

PART 4: ALLEVIATION OR CESSATION OF PERFORMANCE

Boeing will not be required to provide any Materials, services, training or
other things at a facility designated by Customer if any of the following
conditions exist:

1. a labor stoppage or dispute in progress involving Customer;

2. wars or warlike operations, riots or insurrections in the country where the
facility is located;

3. any condition at the facility which, in the opinion of Boeing, is detrimental
to the general health, welfare or safety of its personnel or their families;

4. the United States Government refuses permission to Boeing personnel or their
families to enter into the country where the facility is located, or recommends
that Boeing personnel or their families leave the country; or

5. the United States Government refuses permission to Boeing to deliver
Materials, services, training or other things to the country where the facility
is located.

After the location of Boeing personnel at the facility, Boeing further reserves
the right, upon the occurrence of any of such events, to immediately and without
prior notice to Customer relocate its personnel and their families.

 

AGTA-FED

  B      

4-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

CUSTOMER SUPPORT DOCUMENT

PART 5: PROTECTION OF PROPRIETARY INFORMATION

AND PROPRIETARY MATERIALS

 

1.

General.

All Materials provided by Boeing to Customer and not covered by a Boeing CSGTA
or other agreement between Boeing and Customer defining Customer’s right to use
and disclose the Materials and included information will be covered by, and
subject to the terms of this AGTA. Title to all Materials containing, conveying
or embodying confidential, proprietary or trade secret information (Proprietary
Information) belonging to Boeing or a third party (Proprietary Materials), will
at all times remain with Boeing or such third party. Customer will treat all
Proprietary Materials and all Proprietary Information in confidence and use and
disclose the same only as specifically authorized in this AGTA.

 

2.

License Grant.

Boeing grants to Customer a worldwide, non-exclusive, non-transferable license
to use and disclose Proprietary Materials in accordance with the terms and
conditions of this AGTA. Customer is authorized to make copies of Materials
(except for Materials bearing the copyright legend of a third party), and all
copies of Proprietary Materials will belong to Boeing and be treated as
Proprietary Materials under this AGTA. Customer will preserve all proprietary
legends, and all copyright notices on all Materials and insure the inclusion of
those legends and notices on all copies.

 

3.

Use of Proprietary Materials and Proprietary Information.

Customer is authorized to use Proprietary Materials and Proprietary Information
for the purpose of: (a) operation, maintenance, repair, or modification of
Customer’s aircraft for which the Proprietary Materials and Proprietary
Information have been specified by Boeing and (b) development and manufacture of
training devices and maintenance tools for use by Customer.

 

4.

Providing of Proprietary Materials to Contractors.

Customer is authorized to provide Proprietary Materials to Customer’s
contractors for the sole purpose of maintenance, repair, or modification of
Customer’s aircraft for which the Proprietary Materials have been specified by
Boeing. In addition, Customer may provide Proprietary Materials to Customer’s
contractors for the sole purpose of

 

AGTA-FED

  B      

AGTA_Exhibit_B

5-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

developing and manufacturing training devices and maintenance tools for
Customer’s use. Before providing Proprietary Materials to its contractor,
Customer will first obtain a written agreement from the contractor by which the
contractor agrees (a) to use the Proprietary Materials only on behalf of
Customer, (b) to be bound by all of the restrictions and limitations of this
Part 5, and (c) that Boeing is a third party beneficiary under the written
agreement. Customer agrees to provide copies of all such written agreements to
Boeing upon request and be liable to Boeing for any breach of those agreements
by a contractor. A sample agreement acceptable to Boeing is attached as Appendix
VII.

 

5.

Providing of Proprietary Materials and Proprietary Information to Regulatory
Agencies.

When and to the extent required by a government regulatory agency having
jurisdiction over Customer or an aircraft, Customer is authorized to provide
Proprietary Materials and to disclose Proprietary Information to the agency for
use in connection with Customer’s operation, maintenance, repair, or
modification of such aircraft. Customer agrees to take all reasonable steps to
prevent the agency from making any distribution, disclosure, or additional use
of the Proprietary Materials and Proprietary Information provided or disclosed.
Customer further agrees to notify Boeing immediately upon learning of any
(a) distribution, disclosure, or additional use by the agency, (b) request to
the agency for distribution, disclosure, or additional use, or (c) intention on
the part of the agency to distribute, disclose, or make additional use of
Proprietary Materials or Proprietary Information.

 

AGTA-FED

  B      

AGTA_Exhibit_B

5-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

EXHIBIT C

to

AIRCRAFT GENERAL TERMS AGREEMENT

AGTA-FED

between

THE BOEING COMPANY

and

FEDERAL EXPRESS CORPORATION

PRODUCT ASSURANCE DOCUMENT

This document contains:

Part 1: Exhibit C Definitions

Part 2: Boeing Warranty

Part 3 Boeing Service Life Policy

Part 4: Supplier Warranty Commitment

Part 5: Boeing Interface Commitment

Part 6: Boeing Indemnities against Patent and Copyright Infringement

 

AGTA-FED

  C  

i

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 1: EXHIBIT C DEFINITIONS

Authorized Agent—Agent appointed by Customer to perform corrections and to
administer warranties (see Appendix VI to the AGTA for a form acceptable to
Boeing).

Average Direct Hourly Labor Rate—the average hourly rate (excluding all fringe
benefits, premium-time allowances, social charges, business taxes and the like)
paid by Customer to its Direct Labor employees.

Boeing Product—any system, accessory, equipment, part or Aircraft Software that
is manufactured by Boeing or manufactured to Boeing’s detailed design with
Boeing’s authorization.

Correct(s)—to repair, modify, provide modification kits or replace with a new
product.

Correction—a repair, a modification, a modification kit or replacement with a
new product.

Corrected Boeing Product—a Boeing Product which is free of defect as a result of
a Correction.

Direct Labor—Labor spent by Customer’s direct labor employees to access, remove,
disassemble, modify, repair, inspect and bench test a defective Boeing Product,
and to reassemble, reinstall a Corrected Boeing Product and perform final
inspection and testing.

Direct Materials—Items such as parts, gaskets, grease, sealant and adhesives,
installed or consumed in performing a Correction, excluding allowances for
administration, overhead, taxes, customs duties and the like.

Rogue Unit—A Boeing Product, on which an unscheduled removal due to breach of
warranty occurs three (3) or more times both (i) within the warranty period and
(ii) within either twelve (12) consecutive months or one thousand
(1,000) consecutive operating hours.

Service Life Policy (SLP) Component/Item Any primary structural element
(excluding industry standard parts), such as landing gear, wing, fuselage,
vertical, or horizontal stabilizer, listed in the applicable purchase agreement
for a specific model of aircraft, either installed in the aircraft at the time
of delivery or purchased from Boeing by Customer as a spare part. The detailed
(SLP) Component/Item list is contained in Supplemental Exhibit SLP1 to the
applicable Purchase Agreement.

 

AGTA-FED

  C  

1-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Specification Control Drawing (SCD)—a Boeing document defining specifications
for certain Supplier Products.

Supplier—the manufacturer of a Supplier Product.

Supplier Product—any system, accessory, equipment, part or Aircraft Software
that is not manufactured to Boeing’s detailed design. This includes but is not
limited to parts manufactured to a SCDrawing, all standards, and other parts
obtained from non-Boeing sources.

 

AGTA-FED

  C  

1-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 2: BOEING WARRANTY

 

1.

Applicability.

This warranty applies to all Boeing Products. Warranties applicable to Supplier
Products are in Part 4. Warranties applicable to engines will be provided by
Supplemental Exhibits to individual purchase agreements.

 

2.

Warranty.

 

  2.1

Coverage. Boeing warrants that at the time of delivery:

 

  (i)

the aircraft will conform to the Detail Specification except for portions stated
to be estimates, approximations or design objectives;

 

  (ii)

all Boeing Products will be free from defects in material, process of
manufacture and workmanship, including the workmanship utilized to install
Supplier Products, engines and BFE, and;

 

  (iii)

all Boeing Products will be free from defects in design, including selection of
materials and the process of manufacture, in view of the state of the art at the
time of design

 

  2.2

Exceptions. The following conditions do not constitute a defect under this
warranty:

 

  (i)

conditions resulting from normal wear and tear;

 

  (ii)

conditions resulting from acts or omissions of Customer; and

 

  (iii)

conditions resulting from failure to properly service and maintain a Boeing
Product.

 

3.

Warranty Periods.

3.1 Warranty. The warranty period begins on the date of aircraft, or Boeing
Product, delivery (Delivery) and ends 48 months after Delivery.

3.2 Warranty on Corrected Boeing Products. The warranty period applicable to a
Corrected Boeing Product shall begin on the date of delivery of the Corrected
Boeing Product or date of delivery of the kit or kits furnished to Correct the
Boeing Product and shall be for the period specified immediately below:

 

AGTA-FED

  C  

2-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

(i) For Corrected Boeing Products which have been Corrected because of a defect
in material, the applicable warranty period is the remainder of the initial
warranty period for the defective Boeing Product.

(ii) For Corrected Boeing Products which have been Corrected because of defect
in workmanship, the applicable warranty period is the remainder of the initial
warranty or 12 months following the date of delivery of the Corrected Boeing
Product, whichever is longer.

(iii) For Corrected Boeing Products which have been Corrected because of a
defect in design, the applicable warranty period is 18 months or the remainder
of the initial warranty period, whichever is longer.

3.3 Survival of Warranties. All warranty periods are stated above. The
Performance Guarantees will not survive delivery of the aircraft.

 

4.

Remedies.

4.1 Correction Options. Customer may, at its option, either perform a Correction
of a defective Boeing Product or return the Boeing Product to Boeing for
Correction. During the warranty period, Boeing will not charge Customer for
tests on Boeing Products returned to Boeing for Correction on which Boeing is
unable to confirm the failure claimed, provided:

 

  (i)

Boeing’s written instructions were followed by the Customer for testing the
Boeing Product prior to its return to Boeing, and

 

  (ii)

Customer’s claim includes all applicable documentation of such tests with the
returned Boeing Product, including but not limited to: Central Maintenance
Computer (CMC), Flight Maintenance Computer System, (FMCS), Flight Isolation
Manual (FIM), Engine Indicating and Crew Alerting System (EICAS) or Built In
Test Equipment (BITE) messages.

4.2 Warranty Inspections. In addition to the remedies to Correct defects in
Boeing Products described in Article 7.3, below, Boeing will reimburse Customer
for the cost of Direct Labor to perform certain inspections of the aircraft to
determine the occurrence of a condition Customer has claimed and Boeing has
identified as a covered defect, provided the inspections are recommended by a
service bulletin or service letter issued by Boeing during the warranty period.

 

AGTA-FED

  C  

2-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Such reimbursement will not apply to any inspections performed after a
Correction is available to Customer and Customer has had a reasonable time to
incorporate the Correction, given the Customer’s fleet size and maintenance
schedule.

 

  4.3

Rogue Units.

4.3.1 Upon written request, Boeing will lend Customer at no charge an
interchangeable Boeing Product in exchange for a Rogue Unit. Within ten
(10) calendar days of its receipt of the loaned Boeing Product, Customer will
ship the Rogue Unit to Boeing. Customer will provide with the Rogue Unit
verification of the following requirements:

 

  (i)

The removed Boeing Product failed three (3) times within twelve (12) consecutive
months or one thousand (1000) consecutive operating hours during the warranty
period following initial delivery,

 

  (ii)

Removals were performed in compliance with flight or maintenance manuals
approved by the FAA or the comparable regulatory agency for the country in which
the aircraft is registered, and

 

  (iii)

Any Corrections or tests to the Boeing Product were performed by Customer
according to the latest revision of the Boeing Component Maintenance Manual
(CMM), according to written instructions from Boeing, or by Boeing.

4.3.2 Upon receipt of a Rogue Unit and the required verifications, Boeing will,
at no-charge to Customer, either replace the Rogue Unit with a new Boeing
Product or, if otherwise agreed, allow Customer to retain the loaned, Boeing
Product.

 

5.

Discovery and Notice.

 

  5.1

For notice to be effective:

 

  (i)

the defect, failure or in-service problem must be discovered during the warranty
period; and

 

  (ii)

Boeing Warranty must receive written notice of the discovery no later than 180
days after expiration of the warranty period. The notice must include sufficient
information to substantiate the claim.

 

AGTA-FED

  C  

2-3

BOEING PROPRIETARY



--------------------------------------------------------------------------------

5.2 Receipt of Customer’s or its Authorized Agent’s notice of the discovery of a
defect secures Customer’s rights to remedies under this Exhibit C, even though a
Correction is performed after the expiration of the warranty period.

5.3 Once Customer has given valid notice of the discovery of a defect, a claim
will be submitted as soon as practicable after performance of the Correction.

5.4 Boeing may release service bulletins or service letters advising Customer of
the availability of certain warranty remedies. When such advice is provided,
Customer will be deemed to have fulfilled the requirements for discovery of the
defect or failure and submittal of notice under this Exhibit C as of the
in-warranty date specified in industry support information in a service bulletin
or service letter

 

6.

Filing a Claim.

6.1 Authority to File. Claims may be filed by Customer or its Authorized Agent.
Appointment of an Authorized Agent will only be effective upon Boeing’s receipt
of the Authorized Agent’s express written agreement, in a form satisfactory to
Boeing, to be bound by and to comply with all applicable terms and conditions of
this Aircraft General Terms Agreement.

6.2 Claim Information.

6.2.1 Claimant is responsible for providing sufficient information to
substantiate Customer’s rights to remedies under this Exhibit C. Boeing may
reject a claim for lack of sufficient information. At a minimum, such
information must include:

 

  (i)

identity of claimant;

 

  (ii)

serial or block number of the aircraft on which the defective Boeing Product was
delivered;

 

  (iii)

part number and nomenclature of the defective Boeing Product;

 

  (iv)

purchase order number and date of delivery of the defective spare part;

 

  (v)

description and substantiation of the defect;

 

  (vi)

date the defect was discovered;

 

  (vii)

date the Correction was completed;

 

AGTA-FED

  C  

2-4

BOEING PROPRIETARY



--------------------------------------------------------------------------------

  (viii)

the total flight hours or cycles accrued, if applicable;

 

  (ix)

an itemized account of direct labor hours expended in performing the Correction;
and

 

  (x)

an itemized account of any direct materials incorporated in the Correction.

6.2.2 Additional information may be required based on the nature of the defect
and the remedies requested.

6.3 Boeing Claim Processing.

6.3.1 Any claim for a Boeing Product returned by Customer or its Authorized
Agent to Boeing for Correction must accompany the Boeing Product. Any claim not
associated with the return of a Boeing Product must be submitted signed and in
writing directly by Customer or its Authorized Agent to Boeing Warranty by any
of the methods identified in Article 11, “Notice,” of the AGTA or through an
internet portal and process specified by Boeing.

6.3.2 Boeing will promptly review the claim and will give notification of claim
approval or rejection. If the claim is rejected, Boeing will provide a written
explanation.

 

7.

Corrections Performed by Customer or Its Authorized Agent.

7.1 Facilities Requirements. Provided Customer, its Authorized Agent or its
third party contractor, as appropriate, are certified by the appropriate Civil
Aviation Authority or Federal Aviation Authority, Customer or its Authorized
Agent may, at its option, Correct defective Boeing Products at its facilities or
may subcontract Corrections to a third party contractor.

7.2 Technical Requirements. All Corrections done by Customer, its Authorized
Agent or a third party contractor must be performed in accordance with Boeing’s
applicable service manuals, bulletins or other written instructions, using parts
and materials furnished or approved by Boeing.

 

7.3

Reimbursement.

7.3.1 Boeing will reimburse Customer’s reasonable costs of Direct Materials and
Direct Labor by credit memorandum (excluding labor hours expended for overhaul)
at Customer’s Warranty Labor Rate to Correct a defective Boeing Product. Claims
for reimbursement must contain sufficient information to substantiate Direct
Labor hours expended and Direct Materials consumed.

 

AGTA-FED

  C  

2-5

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Customer or its Authorized Agent may be required to produce invoices for
materials.

7.3.2 Customer’s established Warranty Labor Rate will be the greater of the
standard labor rate or 150% of Customer’s Average Direct Hourly Labor Rate. The
standard labor rate paid by Boeing to its customers is established and published
annually. Prior to or concurrently with submittal of Customer’s first claim for
Direct Labor reimbursement, Customer may notify Boeing of Customer’s
then-current Average Direct Hourly Labor Rate and thereafter notify Boeing of
any material change in such rate. Boeing will require information from Customer
to substantiate such rates.

7.3.3 Reimbursement for Direct Labor hours to perform Corrections stated in a
service bulletin will be based on the labor estimates in the service bulletin.

7.3.4 Boeing will provide to Customer a single, lump sum credit memorandum for
Customer’s Direct Labor hours expended to incorporate the Corrections (other
than of random anomalies) identified in service bulletins and service letters in
all in-warranty aircraft covered by such service bulletins or service letters
after Customer’s submission of a warranty claim and verification of the
incorporation of such Corrections with respect to the first affected in-warranty
aircraft. Such credit memoranda will not be provided in response to any other
requests for reimbursement including, without limitation, those arising out of
program letters or other special offers provided by Boeing.

7.3.5 Boeing will reimburse Customer’s freight charges associated with a
Correction of a defect on a Boeing Product performed by its Authorized Agent or
a third party contractor, including but not limited to, kits provided to
Customer at no additional cost.

7.3.6 Maximum Reimbursement. Unless previously agreed in writing, the maximum
reimbursement for Direct Labor and Direct materials for repair of a defective
Boeing Product will not exceed 65% of Boeing’s then-current sales price for a
new replacement Boeing Product. Inspection, removal, reinstallation labor, final
testing, inspection and transportation costs are separate and are not to be
included in the cost elements used to determine the 65% limit. By mutual
agreement between Customer and Boeing, Boeing may provide a replacement Product
to Customer in lieu of credit reimbursement.

7.4 Disposition of Defective Boeing Products Beyond Economical Repair.

7.4.1 A defective Boeing Product found to be beyond economical repair (see Para.
7.3.6) will be retained for a period of 30 days from the date Boeing

 

AGTA-FED

  C  

2-6

BOEING PROPRIETARY



--------------------------------------------------------------------------------

receives Customer’s claim. During the 30 day period, Boeing may request return
of such Boeing Products for inspection and confirmation of a defect.

7.4.2 After the 30 day period, a defective Boeing Product with a value of U.S.
$4,000 or less may be scrapped without notification to Boeing. Boeing will
reimburse Customer or its Authorized Agent for the charge for any item
determined to be defective under this Aircraft General Terms Agreement. If such
Boeing Product has a value greater than U.S, $4,000, Customer must obtain
confirmation of unrepairability by Boeing’s on-site Customer Services
Representative prior to scrapping. Confirmation may be in the form of the
Representative’s signature on Customer’s claim or through direct communication
between the Representative and Boeing Warranty.

 

8.

Corrections Performed by Boeing.

8.1 Freight Charges. Customer or its Authorized Agent will pre-pay freight
charges to return a Boeing Product to Boeing. If during the period of the
applicable warranty Boeing determines the Boeing Product to be defective, Boeing
will pre-pay shipping charges to return the Corrected Boeing Product. Boeing
will reimburse Customer or its Authorized Agent for freight charges for Boeing
Products returned to Boeing for Correction and determined to be defective.

8.2 Customer Instructions. The documentation shipped with the returned defective
Boeing Product may include specific technical instructions for additional work
to be performed on the Boeing Product. The absence of such instructions will
evidence Customer’s authorization for Boeing to perform all necessary
Corrections and work required to return the Boeing Product to a serviceable
condition.

8.3 Correction Time Objectives.

8.3.1 Boeing’s objective for making Corrections is 10 working days for avionics
and electronic Boeing Products, 30 working days for Corrections of other Boeing
Products performed at Boeing’s facilities and 40 working days for Corrections of
other Boeing Products performed at a Boeing subcontractor’s facilities. The
objectives are measured from the date Boeing receives the defective Boeing
Product and a valid claim to the date Boeing ships the Corrected Boeing Product.

8.3.2 If Customer has a critical parts shortage because Boeing has exceeded a
Correction time objective and Customer has procured spare Boeing Products for
the defective or failed Boeing Product in quantities shown in Boeing’s
Recommended Spare Parts List, then Boeing will either expedite the Correction or
provide an interchangeable Boeing Product, on a no charge loan basis, until the
Corrected Boeing Product is returned.

 

AGTA-FED

  C  

2-7

BOEING PROPRIETARY



--------------------------------------------------------------------------------

8.4 Title Transfer and Risk of Loss.

8.4.1 Title to and risk of loss of any Boeing Product returned to Boeing will at
all times remain with Customer or any other title holder of such Boeing Product.
While Boeing has possession of the returned Boeing Product, Boeing will have
only such liabilities as a bailee for mutual benefit would have but will not be
liable for loss of use.

8.4.2 If a Correction requires shipment of a new Boeing Product, then at the
time Boeing ships the new Boeing Product, title to and risk of loss for the
returned Boeing Product will pass to Boeing, and title to and risk of loss for
the new Boeing Product will pass to Customer.

 

  9.

Returning an Aircraft.

9.1 Conditions. An aircraft may be returned to Boeing’s facilities for
Correction only if:

(i) Boeing and Customer agree a covered defect exists;

(ii) Customer lacks access to adequate facilities, equipment or qualified
personnel to perform the Correction; and

(iii) it is not practical, in Boeing’s estimation, to dispatch Boeing personnel
to perform the Correction at a remote site.

9.2 Correction Costs. Boeing will perform the Correction at no charge to
Customer. Subject to the conditions of Article 9.1, Boeing will reimburse
Customer for the costs of fuel, oil, other required fluids and landing fees
incurred in ferrying the aircraft to Boeing and back to Customer’s facilities.
Customer will minimize the length of both flights.

9.3 Separate Agreement. Prior to the return of an aircraft to Boeing, Boeing and
Customer will enter into a separate agreement covering return of the aircraft
and performance of the Correction. Authorization by Customer for Boeing to
perform additional work that is not part of the Correction must be received
within 24 hours of Boeing’s request. If such authorization is not received
within 24 hours, Customer will be invoiced for work performed by Boeing that is
not part of the Correction.

 

10.

Insurance.

The provisions of Article 8.2 “Insurance”, of this AGTA, will apply to any work
performed by Boeing in accordance with Customer’s specific technical
instructions to the extent any legal liability of Boeing is based upon the
content of such instructions.

 

AGTA-FED

  C  

2-8

BOEING PROPRIETARY



--------------------------------------------------------------------------------

11.

Disclaimer and Release; Exclusion of Liabilities.

11.1 DISCLAIMER AND RELEASE. THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF
BOEING AND THE REMEDIES OF CUSTOMER IN THIS EXHIBIT C ARE EXCLUSIVE AND IN
SUBSTITUTION FOR, AND CUSTOMER HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER
WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS
AND REMEDIES OF CUSTOMER AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT,
MATERIALS, TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE
APPLICABLE PURCHASE AGREEMENT, INCLUDING, BUT NOT LIMITED TO:

 

  (A)

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

  (B)

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

 

  (C)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OF BOEING; AND

 

  (D)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT.

11.2 EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. BOEING WILL HAVE NO
OBLIGATION OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT,
WHETHER OR NOT ARISING FROM THE NEGLIGENCE OF BOEING, OR OTHERWISE, FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES
WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, MATERIALS,
TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE APPLICABLE
PURCHASE AGREEMENT.

11.4 Definitions. For the purpose of this Article, “BOEING” or “Boeing” is
defined as The Boeing Company, its divisions, subsidiaries, affiliates, the
assignees of each, and their respective directors, officers, employees and
agents.

 

AGTA-FED

  C  

2-9

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 3: BOEING SERVICE LIFE POLICY

 

1.

Definitions.

Service Life Policy (SLP) Component/Item—any of the primary structural elements
(excluding industry standard parts), such as landing gear, wing, fuselage,
vertical or horizontal stabilizer, listed in the applicable purchase agreement
for a specific model of aircraft, either installed in the aircraft at time of
delivery or purchased from Boeing by Customer as a spare part. The detailed SLP
Component listing will be in Supplemental Exhibit SLP1 to each Purchase
Agreement.

 

2.

Service Life Policy.

2.1 SLP Commitment. If a failure is discovered in a SLP Component/Item within
the time periods specified in Article 2.2 below, Boeing will provide Customer a
replacement SLP Component/Item at the price calculated pursuant to Article 3.1,
below. If requested by Customer as an alternative remedy, Boeing will reimburse
Customer in accordance with the provisions of Exhibit C, Part 2, Article 7.3,
for Direct Labor and Direct Material for repair of a failed SLP Component/Item
an amount not to exceed the difference between Boeing’s then current spare parts
price for such SLP Component/Item and the price determined pursuant to Article
3, below.

2.2 SLP Policy Periods.

2.2.1 The policy period for SLP Components initially installed on an aircraft is
12 years after the date of delivery of the aircraft except that for SLP
Components initially installed on a 787 aircraft the policy period is 15 years
after the date of delivery of the aircraft.

2.2.2 The policy period for SLP Components purchased from Boeing by Customer as
spare parts is 12 years from delivery of such SLP Component or 12 years from the
date of delivery of the last aircraft produced by Boeing of a specific model,
whichever first expires.

 

AGTA-FED

  C  

3-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

3.

Price.

The price Customer will pay for replacement of a failed SLP Component/Item will
be calculated pursuant to the following formula:

P = CT

      144

where:

 

P =

     price to Customer for the replacement part

C =

     SLP Component sales price at time of replacement

T =

     total age in months of the failed SLP Component from the date of delivery
to Customer to the date of discovery of such condition.

 

4.

Conditions.

Boeing’s obligations under this Part 3 of Exhibit C, “Boeing Service Life
Policy,” (Policy) are conditioned upon the following:

4.1 Customer must notify Boeing in writing of the failure within three months
after it is discovered.

4.2 Customer must provide reasonable evidence that the claimed failure is
covered by this Policy and if requested by Boeing, that such failure was not the
result of:

 

  (i)

a defect or failure in a component not covered by this Policy,

 

  (ii)

an extrinsic force,

 

  (iii)

an act or omission of Customer, or

 

  (iv)

operation or maintenance contrary to applicable governmental regulations or
Boeing’s instructions.

4.3 If return of a failed SLP Component/Item is practicable and requested by
Boeing, Customer will return such SLP Component/Item to Boeing at Boeing’s
expense.

4.4 Customer’s rights and remedies under this Policy are limited to the receipt
of a Correction pursuant to Article 2 above.

 

5.

Disclaimer and Release; Exclusion of Liabilities.

This Part 3 and the rights and remedies of Customer and the obligations of
Boeing are subject to the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES provisions of Article 11 of Part 2 of this Exhibit C.

 

AGTA-FED

  C  

3-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 4: SUPPLIER WARRANTY COMMITMENT

 

1.

Supplier Warranties and Supplier Patent and Copyright Indemnities.

Boeing will use commercially reasonable efforts to obtain warranties and
indemnities against patent and copyright infringement enforceable by Customer
from Suppliers of Supplier Products (except for BFE and engines) installed on
the aircraft at the time of delivery that were selected and purchased by Boeing,
but not manufactured to Boeing’s detailed design. Boeing will furnish copies of
the warranties and patent and copyright indemnities to Customer contained in
Supplier Product Support and Assurance Agreements, prior to the scheduled
delivery month of the first aircraft under the initial purchase agreement to the
AGTA.

 

2.

Boeing Assistance in Administration of Supplier Warranties.

Customer will be responsible for submitting warranty claims directly to
Suppliers; however, if Customer experiences problems enforcing any Supplier
warranty obtained by Boeing for Customer, Boeing will conduct an investigation
of the problem and assist Customer in the resolution of those claims.

 

3.

Boeing Support in Event of Supplier Default.

3.1 If the Supplier defaults in the performance of a material obligation under
its warranty, and Customer provides evidence to Boeing that a default has
occurred, then Boeing will furnish the equivalent warranty terms as provided by
the defaulting Supplier.

3.2 At Boeing’s request, Customer will assign to Boeing, and Boeing will be
subrogated to, its rights against the Supplier provided by the Supplier
warranty.

 

AGTA-FED

  C  

4-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 5: BOEING INTERFACE COMMITMENT

 

1.

Interface Problems.

An Interface Problem is defined as a technical problem in the operation of an
aircraft or its systems experienced by Customer, the cause of which is not
readily identifiable by Customer but which Customer believes to be attributable
to either the design characteristics of the aircraft or its systems or the
workmanship used in the installation of Supplier Products. In the event Customer
experiences an Interface Problem, Boeing will, without additional charge to
Customer, promptly conduct an investigation and analysis to determine the cause
or causes of the Interface Problem. Boeing will promptly advise Customer at the
conclusion of its investigation of Boeing’s opinion as to the causes of the
Interface Problem and Boeing’s recommendation as to corrective action.

 

2.

Boeing Responsibility.

If Boeing determines that the Interface Problem is primarily attributable to the
design or installation of any Boeing Product, Boeing will Correct the design or
workmanship to the extent of any then-existing obligations of Boeing under the
provisions of the applicable Boeing Warranty.

 

3.

Supplier Responsibility.

If Boeing determines that the Interface Problem is primarily attributable to the
design or installation of a Supplier Product, Boeing will assist Customer in
processing a warranty claim against the Supplier.

 

4.

Joint Responsibility.

If Boeing determines that the Interface Problem is partially attributable to the
design or installation of a Boeing Product and partially to the design or
installation of a Supplier Product, Boeing will seek a solution to the Interface
Problem through the cooperative efforts of Boeing and the Supplier and will
promptly advise Customer of the resulting corrective actions and
recommendations.

 

5.

General.

Customer will, if requested by Boeing, assign to Boeing any of its rights
against any supplier as Boeing may require to fulfill its obligations hereunder.

 

AGTA-FED

  C  

5-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

6.

Disclaimer and Release; Exclusion of Liabilities.

This Part 5 and the rights and remedies of Customer and the obligations of
Boeing herein are subject to the DISCLAIMER AND RELEASE and EXCLUSION OF
CONSEQUENTIAL AND OTHER DAMAGES provisions of Article 11 of Part 2 of this
Exhibit C.

 

AGTA-FED

  C  

5-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

PRODUCT ASSURANCE DOCUMENT

PART 6: BOEING INDEMNITIES AGAINST PATENT AND COPYRIGHT INFRINGEMENT

 

1.

Indemnity Against Patent Infringement.

Boeing will defend and indemnify Customer with respect to all claims, suits and
liabilities arising out of any actual or alleged patent infringement through
Customer’s use, lease or resale of any aircraft or any Boeing Product installed
on an aircraft at delivery.

 

2.

Indemnity Against Copyright Infringement.

Boeing will defend and indemnify Customer with respect to all claims, suits and
liabilities arising out of any actual or alleged copyright infringement through
Customer’s use, lease or resale of any Boeing created Materials and Aircraft
Software installed on an aircraft at delivery.

 

3.

Exceptions, Limitations and Conditions.

3.1 Boeing’s obligation to indemnify Customer for patent infringement will
extend only to infringements in countries which, at the time of the
infringement, were party to and fully bound by either (a) Article 27 of the
Chicago Convention on International Civil Aviation of December 7, 1944, or
(b) the International Convention for the Protection of Industrial Property
(Paris Convention).

3.2 Boeing’s obligation to indemnify Customer for copyright infringement is
limited to infringements in countries which, at the time of the infringement,
are members of The Berne Union and recognize computer software as a “work” under
The Berne Convention.

3.3 The indemnities provided under this Part 6 will not apply to any BFE
engines, Supplier Product, Boeing Product used other than for its intended
purpose, or Aircraft Software not created by Boeing.

3.4 Customer must deliver written notice to Boeing (i) within 10 days after
Customer first receives notice of any suit or other formal action against
Customer and (ii) within 20 days after Customer first receives any other
allegation or written claim of infringement covered by this Part 6.

 

AGTA-FED

  C  

6-1

BOEING PROPRIETARY



--------------------------------------------------------------------------------

3.5 At any time, Boeing will have the right at its option and expense to:
(i) negotiate with any party claiming infringement, (ii) assume or control the
defense of any infringement allegation, claim, suit or formal action provided
that Boeing will not agree to any settlement or agreement which would have the
effect of preventing Customer from using any Boeing Product or Aircraft Software
or replacement therefore as provided in (iv) below, (iii) intervene in any
infringement suit or formal action, and/or (iv) attempt to resolve any claim of
infringement by replacing an allegedly infringing Boeing Product or Aircraft
Software with a noninfringing equivalent.

3.6 Customer will promptly furnish to Boeing all information, records and
assistance within Customer’s possession or control which Boeing considers
relevant or material to any alleged infringement covered by this Part 6.

3.7 Except as required by a final judgment entered against Customer by a court
of competent jurisdiction from which no appeals can be or have been filed,
Customer will obtain Boeing’s written approval prior to paying, committing to
pay, assuming any obligation or making any material concession relative to any
infringement covered by these indemnities.

3.8 BOEING WILL HAVE NO OBLIGATION OR LIABILITY UNDER THIS PART 6 FOR LOSS OF
USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES
(THE FOREGOING SENTENCE DOES NOT APPLY TO ANY CLAIM MADE AGAINST CUSTOMER FOR
LOSS OF USE, REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL
DAMAGES BY THE PATENT OR COPYRIGHT OWNER OR ANY PARTY PROPERLY CLAIMING A LEGAL
CAUSE OF ACTION THROUGH AN INTEREST GRANTED BY SUCH OWNER). THE OBLIGATIONS OF
BOEING AND REMEDIES OF CUSTOMER IN THIS PART 6 ARE EXCLUSIVE AND IN SUBSTITUTION
FOR, AND CUSTOMER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER INDEMNITIES,
OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES
OF CUSTOMER AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE,
WITH RESPECT TO ANY ACTUAL OR ALLEGED PATENT, COPYRIGHT OR OTHER INTELLECTUAL
PROPERTY INFRINGEMENT OR THE LIKE BY ANY AIRCRAFT, AIRCRAFT SOFTWARE, MATERIALS,
TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THIS AGTA AND THE APPLICABLE
PURCHASE AGREEMENT.

3.9 For the purposes of this Part 6, “BOEING or Boeing” is defined as The Boeing
Company, its divisions, subsidiaries, affiliates, the assignees of each and
their respective directors, officers, employees and agents.

 

AGTA-FED

  C  

6-2

BOEING PROPRIETARY



--------------------------------------------------------------------------------

Appendix I

SAMPLE

Insurance Certificate

BROKER’S LETTERHEAD

Date:

Certificate of Insurance

ISSUED TO: The Boeing Company

Post Office Box 3707

Mail Code 13-57

Seattle, Washington 98124

Attn: Manager—Aviation Insurance for

Vice President—Employee Benefits,

Insurance and Taxes

CC:                 Boeing Commercial Airplanes

P.O. Box 3707

Mail Code 21-34

Seattle, Washington 98124-2207

U.S.A.

Attn: Vice President—Contracts

NAMED INSURED: Federal Express Corporation

We hereby certify that in our capacity as Brokers to the Named Insured, the
following described insurance is in force on this date:

 

Insurer    Policy No.    Participation

POLICY PERIOD: From                     to                     .

GEOGRAPHICAL LIMITS: Worldwide (however, as respects “Aircraft Hull War and
Allied Perils” Insurance, as agreed by Boeing).

 

Appendix I Page A-1



--------------------------------------------------------------------------------

Appendix I

SAMPLE

Insurance Certificate

AIRCRAFT INSURED: All Boeing manufactured aircraft owned or operated by the
Named Insured which are the subject of the following purchase agreement(s),
entered into between The Boeing Company and                     (hereinafter
Aircraft):

Purchase Agreement No.                     dated                     ,
20                    

Purchase Agreement No.                     dated                     ,
20                    

COVERAGES:

1. Aircraft “all risks” Hull (Ground and Flight)

2. Aircraft Hull War and Allied Perils (as per LSW 555, or its successor
wording)

3. Airline Liability

Including, but not limited to, Bodily Injury, Property Damage, Aircraft
Liability, Liability War Risks, Passenger Legal Liability,
//Premises/Operations// Liability, Completed //Operations/Products// Liability,
Baggage Legal Liability (checked and unchecked), Cargo Legal Liability,
Contractual Liability and Personal Injury.

The above-referenced Airline Liability insurance coverage is subject to War and
Other Perils Exclusion Clause (AV48B) but all sections, other than Section (b)
are reinstated as per AV52C, or their successor endorsements.

LIMITS OF LIABILITY: To the fullest extent of the Policy limits that the Named
Insured carries from the time of delivery of the first Aircraft under the first
Purchase Agreement listed under “Aircraft Insured” and thereafter at the
inception of each policy period, but in any event no less than the following:

Combined Single Limit Bodily Injury and Property Damage: U.S. Dollars ($) any
one occurrence each Aircraft (with aggregates as applicable).

 

Appendix I Page A-2



--------------------------------------------------------------------------------

Appendix I

SAMPLE

Insurance Certificate

 

September 30,

(737-500/600)

     US$350,000,000

(737-300/700)

     US$400,000,000

(737-400)

     US$450,000,000

(737-800/900)

     US$500,000,000

(757-200)

     US$525,000,000

(757-300)

     US$550,000,000

(767-200)

     US$550,000,000

(767-300)

     US$700,000,000

(767-400ERX)

     US$750,000,000

(787)

     US$700,000,000

(777)

     US$800,000,000

(747)

     US$900,000,000

(In regard to all other models and/or derivatives, to be specified by Boeing).

(In regard to Personal Injury coverage, limits are Twenty-five million U.S.
Dollars ($25,000,000) any one offense.)

DEDUCTIBLES / SELF-INSURANCE: Any deductible and/or self-insurance amount (other
than standard market deductibles) are to be disclosed and agreed by Boeing.

SPECIAL PROVISIONS APPLICABLE TO BOEING: It is certified that Insurers are aware
of the terms and conditions of AGTA-FED and the following purchase agreements:

Purchase Agreement No.                     dated                     ,
20                    

Purchase Agreement No.                     dated                     ,
20                    

Purchase Agreement No.                     dated                     ,
20                    

Each Aircraft manufactured by Boeing which is delivered to the Insured pursuant
to the applicable purchase agreement during the period of effectivity of the
policies represented by this Certificate will be covered to the extent specified
herein.

Insurers have agreed to the following:

1. In regard to Aircraft “all risks” Hull Insurance and Aircraft Hull War and
Allied Perils Insurance, Insurers agree to waive all rights of subrogation or
recourse against Boeing in accordance with AGTA-FED which was incorporated by
reference into the applicable purchase agreement.

 

Appendix I Page A-3



--------------------------------------------------------------------------------

Appendix I

SAMPLE

Insurance Certificate

 

2.

In regard to Airline Liability Insurance, Insurers agree:

2.1 To include Boeing as an additional insured in accordance with Customer’s
undertaking in Article 8.2.1 of AGTA-FED which was incorporated by reference
into the applicable purchase agreement.

2.2 To provide that such insurance will be primary and not contributory nor
excess with respect to any other insurance available for the protection of
Boeing;

2.3 To provide that with respect to the interests of Boeing, such insurance
shall not be invalidated or minimized by any action or inaction, omission or
misrepresentation by the Insured or any other person or party (other than
Boeing) regardless of any breach or violation of any warranty, declaration or
condition contained in such policies;

2.4 To provide that all provisions of the insurance coverage’s referenced above,
except the limits of liability, will operate to give each Insured or additional
insured the same protection as if there were a separate Policy issued to each.

 

3.

In regard to all of the above referenced policies:

3.1 Boeing will not be responsible for payment, set-off, or assessment of any
kind or any premiums in connection with the policies, endorsements or coverage’s
described herein;

3.2 If a policy is canceled for any reason whatsoever, or any substantial change
is made in the coverage which affects the interests of Boeing or if a policy is
allowed to lapse for nonpayment of premium, such cancellation, change or lapse
shall not be effective as to Boeing for thirty (30) days (in the case of war
risk and allied perils coverage seven (7) days after sending, or such other
period as may from time to time be customarily obtainable in the industry) after
receipt by Boeing of written notice from the Insurers or the authorized
representatives or Broker of such cancellation, change or lapse; and

3.3 For the purposes of the Certificate, “Boeing” is defined as The Boeing
Company, its divisions, subsidiaries, affiliates, the assignees of each and
their respective directors, officers, employees and agents.

Subject to the terms, conditions, limitations and exclusions of the relative
policies.

 

 

Name:  

 

Title:  

 

 

Appendix I Page A-4



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

THIS PURCHASE AGREEMENT ASSIGNMENT (Assignment) dated as of             ,
20            is between             , a company organized under the laws of
            (Assignor) and             , a company organized under the laws of
            (Assignee). Capitalized terms used herein without definition will
have the same meaning as in the Boeing Purchase Agreement.

Assignor and The Boeing Company, a Delaware corporation (Boeing), are parties to
the Boeing Purchase Agreement, providing, among other things, for the sale by
Boeing to Assignor of certain aircraft, engines and related equipment, including
the Aircraft.

Assignee wishes to acquire the Aircraft and certain rights and interests under
the Boeing Purchase Agreement and Assignor, on the following terms and
conditions, is willing to assign to Assignee certain of Assignor’s rights and
interests under the Boeing Purchase Agreement. Assignee is willing to accept
such assignment.

It is agreed as follows:

 

1.

For all purposes of this Assignment, the following terms will have the following
meanings:

Aircraft—one Boeing Model             aircraft, bearing manufacturer’s serial
number             , together with all engines and parts installed on such
aircraft on the Delivery Date.

Boeing—Boeing shall include any wholly-owned subsidiary of Boeing, and its
successors and assigns.

Boeing Purchase Agreement—Purchase Agreement No.             dated as of
            between Boeing and Assignor, as amended, but excluding             ,
providing, among other things, for the sale by Boeing to Assignor of the
Aircraft, as said agreement may be further amended to the extent permitted by
its terms. The Purchase Agreement incorporated by reference Aircraft General
Terms Agreement AGTA-FED (AGTA).

Delivery Date—the date on which the Aircraft is delivered by Boeing to Assignee
pursuant to and subject to the terms and conditions of the Boeing Purchase
Agreement and this Assignment.

2. Assignor does hereby assign to Assignee all of its rights and interests in
and to the Boeing Purchase Agreement, as and to the extent that the same relate
to the Aircraft and the purchase and operation thereof, except as and to the
extent expressly reserved below, including, without limitation, in such
assignment:

 

Appendix II Page A-5



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

{EXAMPLES

 

  (i)

the right upon valid tender to purchase the Aircraft pursuant to the Boeing
Purchase Agreement subject to the terms and conditions thereof and the right to
take title to the Aircraft and to be named the “Buyer” in the bill of sale for
the Aircraft;

 

  (ii)

the right to accept delivery of the Aircraft;

 

  (iii)

all claims for damages arising as a result of any default under the Boeing
Purchase Agreement in respect of the Aircraft;

 

  (iv)

all warranty and indemnity provisions contained in the Boeing Purchase
Agreement, and all claims arising thereunder, in respect of the Aircraft; and

 

  (v)

any and all rights of Assignor to compel performance of the terms of the Boeing
Purchase Agreement in respect of the Aircraft.}

Reserving exclusively to Assignor, however:

{EXAMPLES

 

  (i)

all Assignor’s rights and interests in and to the Boeing Purchase Agreement as
and to the extent the same relates to aircraft other than the Aircraft, or to
any other matters not directly pertaining to the Aircraft;

 

  (ii)

all Assignor’s rights and interests in or arising out of any advance or other
payments or deposits made by Assignor in respect of the Aircraft under the
Boeing Purchase Agreement and any amounts credited or to be credited or paid or
to be paid by Boeing in respect of the Aircraft;

 

  (iii)

the right to obtain services, training, information and demonstration and test
flights pursuant to the Boeing Purchase Agreement; and

 

  (iv)

the right to maintain plant representatives at Boeing’s plant pursuant to the
Boeing Purchase Agreement.}

 

Appendix II Page A-6



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

Assignee hereby accepts such assignment.

3. Notwithstanding the foregoing, so long as no event of default or termination
under [specify document] has occurred and is continuing, Assignee hereby
authorizes Assignor, to the exclusion of Assignee, to exercise in Assignor’s
name all rights and powers of Customer under the Boeing Purchase Agreement in
respect of the Aircraft.

4. For all purposes of this Assignment, Boeing will not be deemed to have
knowledge of or need recognize the occurrence, continuance or the discontinuance
of any event of default or termination under [specify document] unless and until
Boeing receives from Assignee written notice thereof, addressed to its Vice
President—Contracts, Boeing Commercial Airplanes at P.O. Box 3707, Seattle,
Washington 98124, if by mail, or to 425-237-1706, if by facsimile. Until such
notice has been given, Boeing will be entitled to deal solely and exclusively
with Assignor. Thereafter, until Assignee has provided Boeing written notice
that any such events no longer continue, Boeing will be entitled to deal solely
and exclusively with Assignee. Boeing may act with acquittance and conclusively
rely on any such notice.

5. It is expressly agreed that, anything herein contained to the contrary
notwithstanding: (a) prior to the Delivery Date Assignor will perform its
obligations with respect to the Aircraft to be performed by it on or before such
delivery, (b) Assignor will at all times remain liable to Boeing under the
Boeing Purchase Agreement to perform all obligations of Customer thereunder to
the same extent as if this Assignment had not been executed, and (c) the
exercise by Assignee of any of the assigned rights will not release Assignor
from any of its obligations to Boeing under the Boeing Purchase Agreement,
except to the extent that such exercise constitutes performance of such
obligations.

6. Notwithstanding anything contained in this Assignment to the contrary (but
without in any way releasing Assignor from any of its obligations under the
Boeing Purchase Agreement), Assignee confirms for the benefit of Boeing that,
insofar as the provisions of the Boeing Purchase Agreement relate to the
Aircraft, in exercising any rights under the Boeing Purchase Agreement, or in
making any claim with respect to the Aircraft or other things (including,
without limitation, Material, training and services) delivered or to be
delivered, the terms and conditions of the Boeing Purchase Agreement, including,
without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES in Article 11 of Part 2 of Exhibit C to the Aircraft General
Terms Agreement which was incorporated by reference into the Boeing Purchase
Agreement and the insurance provisions in Article 8.2 of the Aircraft General
Terms Agreement which was incorporated by reference into the Boeing Purchase
Agreement therein, will apply to and be binding on Assignee to the same extent
as if Assignee had been the original “Customer” thereunder. Assignee further
agrees, expressly for the benefit of Boeing, upon the written request of Boeing,
Assignee will promptly execute and deliver such further assurances and documents
and take such further action as Boeing may reasonably request in order to obtain
the full benefits of Assignee’s agreements in this paragraph.

 

Appendix II Page A-7



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

7. Nothing contained herein will subject Boeing to any liability to which it
would not otherwise be subject under the Boeing Purchase Agreement or modify in
any respect the contract rights of Boeing thereunder, or require Boeing to
divest itself of title to or possession of the Aircraft or other things until
delivery thereof and payment therefore as provided therein.

8. Notwithstanding anything in this Assignment to the contrary, after receipt of
notice of any event of default or termination under [specify document], Boeing
will continue to owe to Assignor moneys in payment of claims made or obligations
arising before such notice, which moneys may be subject to rights of set-off
available to Boeing under applicable law. Similarly, after receipt of notice
that such event of default or termination no longer continues, Boeing will
continue to owe to Assignee moneys in payment of claims made or obligations
arising before such notice, which moneys may be subject to rights of set-off
available to Boeing under applicable law.

9. Effective at any time after an event of default has occurred, and for so long
as such event of default is continuing, Assignor does hereby constitute
Assignee, Assignor’s true and lawful attorney, irrevocably, with full power (in
the name of Assignor or otherwise) to ask, require, demand, receive, and give
acquittance for any and all moneys and claims for moneys due and to become due
under or arising out of the Boeing Purchase Agreement in respect of the
Aircraft, to the extent assigned by this Assignment.

10. Assignee agrees, expressly for the benefit of Boeing and Assignor that it
will not disclose, directly or indirectly, any terms of the Boeing Purchase
Agreement; provided, that Assignee may disclose any such information (a) to its
special counsel and public accountants, (b) as required by applicable law to be
disclosed or to the extent that Assignee may have received a subpoena or other
written demand under color of legal right for such information, but it will
first, as soon as practicable upon receipt of such requirement or demand,
furnish an explanation of the basis thereof to Boeing, and will afford Boeing
reasonable opportunity, to obtain a protective order or other reasonably
satisfactory assurance of confidential treatment for the information required to
be disclosed, and (c) to any bona fide potential purchaser or lessee of the
Aircraft. Any disclosure pursuant to (a) and (c) above will be subject to
execution of a confidentiality agreement substantially similar to this
paragraph 10.

11. This Assignment may be executed by the parties in separate counterparts,
each of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.

 

12.

This Assignment will be governed by, and construed in accordance with, the laws
of                     .

 

Appendix II Page A-8



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

 

 

   

 

as Assignor     as Assignee

By

 

 

    By  

 

Name:

      Name:  

Title:

      Title:  

Attest:

The undersigned, as ///Indenture Trustee/Agent// for the benefit of the Loan
//Participants/Mortgagee/// and as assignee of, and holder of a security
interest in, the estate, right, and interest of the Assignee in and to the
foregoing Purchase Agreement Assignment and the Purchase Agreement pursuant to
the terms of a certain //Trust Indenture/Mortgage// dated as of             ,
20            , agrees to the terms of the foregoing Purchase Agreement
Assignment and agrees that its rights and remedies under such //Trust
Indenture/Mortgage// shall be subject to the terms and conditions of the
foregoing Purchase Agreement Assignment, including, without limitation,
paragraph 6.

as //Indenture Trustee/Agent//

 

By:  

 

Name:

  Title:  

 

Appendix II Page A-9



--------------------------------------------------------------------------------

Appendix II

SAMPLE

Purchase Agreement Assignment

CONSENT AND AGREEMENT OF

THE BOEING COMPANY

THE BOEING COMPANY, a Delaware corporation (Boeing), hereby acknowledges notice
of and consents to the foregoing Purchase Agreement Assignment (Assignment) as
it relates to Boeing in respect of the Aircraft. Boeing confirms to Assignee
that: all representations, warranties, indemnities and agreements of Boeing
under the Boeing Purchase Agreement with respect to the Aircraft will, subject
to the terms and conditions thereof and of the Assignment, inure to the benefit
of Assignee to the same extent as if Assignee were originally named “Customer”
therein.

This Consent and Agreement will be governed by, and construed in accordance
with, the law of the State of Washington, excluding the conflict of laws
principles thereof.

Dated as of                     , 20                    .

THE BOEING COMPANY

 

By  

 

Name:

  Title:  

Attorney-in-Fact

Aircraft Manufacturer’s Serial Number(s)                                     

 

Appendix II Page A-10



--------------------------------------------------------------------------------

Appendix III

SAMPLE

Post-Delivery Sale Notice

Boeing Commercial Airplanes

P.O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention: Vice President—Contracts

  Mail Code 21-34

In connection with the sale by Federal Express Corporation (Seller) to
            (Purchaser) of the aircraft identified below, reference is made to
Purchase Agreement No.             dated as of             , 20            ,
between The Boeing Company (Boeing) and Seller (Purchase Agreement) under which
Seller purchased certain Boeing Model             aircraft, including the
aircraft bearing Manufacturer’s Serial No.(s)             (Aircraft). The
Purchase Agreement incorporated by reference Aircraft General Terms Agreement
AGTA-FED (AGTA).

Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.

Seller has sold the Aircraft, including in that sale the assignment to Purchaser
of all remaining rights related to the Aircraft under the Purchase Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Purchase Agreement:

1. Purchaser acknowledges it has reviewed those provisions of the Purchase
Agreement related to those rights assigned and agrees to be bound by and comply
with all applicable terms and conditions of the Purchase Agreement, including,
without limitation, the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL
AND OTHER DAMAGES in Article 11 of Part 2 of Exhibit C to the AGTA and the
insurance provisions in Article 8.2 of the AGTA. Purchaser further agrees upon
the written request of Boeing, to promptly execute and deliver such further
assurances and documents and take such further action as Boeing may reasonably
request in order to obtain the full benefits of Purchaser’s agreements in this
paragraph; and

2. Seller will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Seller to Boeing prior to the
effective date of this letter.

 

<AGTA>

   Appendix III Page A-11



--------------------------------------------------------------------------------

Appendix III

SAMPLE

Post-Delivery Sale Notice

We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.

Very truly yours,

 

Federal Express Corporation     Purchaser By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

Receipt of the above letter is acknowledged and the assignment of rights under
the Purchase Agreement with respect to the Aircraft described above is
confirmed, effective as of this date.

THE BOEING COMPANY

 

By

 

 

Its

  Attorney-in-Fact

Dated

 

 

Aircraft Manufacturer’s Serial Number                         

 

<AGTA>

   Appendix III Page A-12



--------------------------------------------------------------------------------

Appendix IV

SAMPLE

Post-Delivery Lease Notice

Boeing Commercial Airplanes

P.O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention: Vice President—Contracts

  Mail Code 21-34

In connection with the lease by Federal Express Corporation (Lessor) to
            (Lessee) of the aircraft identified below, reference is made to
Purchase Agreement No.             dated as of             , 20            ,
between The Boeing Company (Boeing) and Lessor (Purchase Agreement) under which
Lessor purchased certain Boeing Model             aircraft, including the
aircraft bearing Manufacturer’s Serial No.(s)             (Aircraft). The
Purchase Agreement incorporated by reference Aircraft General Terms Agreement
AGTA-FED (AGTA).

Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.

Lessor has leased the Aircraft, including in that lease the transfer to Lessee
of all remaining rights related to the Aircraft under the Purchase Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Purchase Agreement:

1. Lessor authorizes Lessee to exercise, to the exclusion of Lessor, all rights
and powers of Lessor with respect to the remaining rights related to the
Aircraft under the Purchase Agreement. This authorization will continue until
Boeing receives written notice from Lessor to the contrary, addressed to Vice
President – Contracts, Mail Code 21-34, Boeing Commercial Airplanes, P.O. Box
3707, Seattle, Washington 98124-2207. Until Boeing receives such notice, Boeing
is entitled to deal exclusively with Lessee with respect to the Aircraft under
the Purchase Agreement. With respect to the rights and obligations of Lessor
under the Purchase Agreement, all actions taken or agreements entered into by
Lessee during the period prior to Boeing’s receipt of this notice are final and
binding on Lessor. Further, any payments made by Boeing as a result of claims
made by Lessee will be made to the credit of Lessee.

 

<AGTA>

   Appendix IV Page A-13

 



--------------------------------------------------------------------------------

Appendix IV

SAMPLE

Post-Delivery Lease Notice

2. Lessee accepts the authorization above, acknowledges it has reviewed those
provisions of the Purchase Agreement related to the authority granted and agrees
to be bound by and comply with all applicable terms and conditions of the
Purchase Agreement including, without limitation, the DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in Article 11 of Part 2 of
Exhibit C of the AGTA and the insurance provisions in Article 8.2 of the AGTA.
Lessee further agrees, upon the written request of Boeing, to promptly execute
and deliver such further assurances and documents and take such further action
as Boeing may reasonably request in order to obtain the full benefits of
Lessee’s agreements in this paragraph.

3. Lessor will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Lessor to Boeing prior to the
effective date of this letter.

We request that Boeing acknowledges receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.

Very truly yours,

 

Federal Express Corporation     Lessee By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

Receipt of the above letter is acknowledged and transfer of rights under the
Purchase Agreement with respect to the Aircraft described above is confirmed,
effective as of this date.

THE BOEING COMPANY

 

By

 

 

Its

  Attorney-in-Fact

Dated

 

 

Aircraft Manufacturer’s Serial Number                         

 

<AGTA>

   Appendix IV Page A-14



--------------------------------------------------------------------------------

Appendix V

SAMPLE

Purchaser’s/Lessee’s Agreement

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

  Mail Code 21-34

In connection with the sale/lease by Federal Express Corporation (Seller/Lessor)
to             (Purchaser/Lessee) of the aircraft identified below, reference is
made to the following documents:

 

  (i)

Purchase Agreement No.             dated as of             , 20            ,
between The Boeing Company (Boeing) and Seller/Lessor (Purchase Agreement) under
which Seller/Lessor purchased certain Boeing Model             aircraft,
including the aircraft bearing Manufacturer’s Serial No.(s)
            (Aircraft); and

 

  (ii)

Aircraft Sale/Lease Agreement dated as of             , 20            , between
Seller/Lessor and Purchaser/Lessee (Aircraft Agreement) under which
Seller/Lessor is selling/leasing the Aircraft.

Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.

1. //Seller/Lessor// has sold/leased the Aircraft under the Aircraft Agreement,
including therein a form of exculpatory clause protecting //Seller/Lessor// from
liability for loss of or damage to the aircraft, and/or related incidental or
consequential damages, including without limitation loss of use, revenue or
profit.

2. Disclaimer and Release; Exclusion of Consequential and Other Damages.

2.1 In accordance with Seller/Lessor obligation under Article 9.5 of the AGTA
which was incorporated by reference into the Purchase Agreement,
Purchaser/Lessee hereby agrees that:

 

<AGTA>

   Appendix V Page A-15



--------------------------------------------------------------------------------

Appendix V

SAMPLE

Purchaser’s/Lessee’s Agreement

2.2 DISCLAIMER AND RELEASE. IN CONSIDERATION OF THE SALE/LEASE OF THE AIRCRAFT,
PURCHASER/LESSEE HEREBY WAIVES, RELEASES AND RENOUNCES ALL WARRANTIES,
OBLIGATIONS AND LIABILITIES OF BOEING AND ALL OTHER RIGHTS, CLAIMS AND REMEDIES
OF PURCHASER/LESSEE AGAINST BOEING, EXPRESS OR IMPLIED, ARISING BY LAW OR
OTHERWISE, WITH RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, BOEING
PRODUCT, MATERIALS, TRAINING, SERVICES OR OTHER THING PROVIDED UNDER THE
AIRCRAFT AGREEMENT, INCLUDING, BUT NOT LIMITED TO:

 

  (i)

ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS;

 

  (ii)

ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR
USAGE OF TRADE;

 

  (iii)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE NEGLIGENCE OF BOEING; AND

 

  (iv)

ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT.

2.3 EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES. BOEING WILL HAVE NO OBLIGATION
OR LIABILITY, WHETHER ARISING IN CONTRACT (INCLUDING WARRANTY), TORT, WHETHER OR
NOT ARISING FROM THE NEGLIGENCE OF BOEING, OR OTHERWISE, FOR LOSS OF USE,
REVENUE OR PROFIT, OR FOR ANY OTHER INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH
RESPECT TO ANY NONCONFORMANCE OR DEFECT IN ANY AIRCRAFT, MATERIALS, TRAINING,
SERVICES OR OTHER THING PROVIDED UNDER THE AIRCRAFT AGREEMENT.

2.4 Definitions. For the purpose of this paragraph 2, BOEING or Boeing is
defined as The Boeing Company, its divisions, subsidiaries, affiliates, the
assignees of each, and their respective directors, officers, employees and
agents.

 

<AGTA>

   Appendix V Page A-16



--------------------------------------------------------------------------------

Appendix V

SAMPLE

Purchaser’s/Lessee’s Agreement

Very truly yours,

 

Federal Express Corporation     Purchaser/Lessee By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

 

<AGTA>

   Appendix V Page A-17



--------------------------------------------------------------------------------

Appendix VI

SAMPLE

Post-Delivery Owner Appointment of Agent—Warranties

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

 Mail Code 21-34

Reference is made to Purchase Agreement No.             dated as of
            , 20            (Purchase Agreement), between The Boeing Company
(Boeing) and Federal Express Corporation (Customer), under which Customer
purchased certain Boeing Model             aircraft including the aircraft
bearing Manufacturer’s Serial No(s)             (Aircraft). The Purchase
Agreement incorporated by reference Aircraft General Terms Agreement AGTA-FED
(AGTA).

Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.

To accomplish the appointment of an agent, Customer confirms:

1. Customer has appointed             as agent (Agent) to act directly with
Boeing with respect to the remaining warranties under the Purchase Agreement and
requests Boeing to treat Agent as Customer for the administration of claims with
respect to such warranties; provided however, Customer remains liable to Boeing
to perform the obligations of Customer under the Purchase Agreement.

2. Boeing may continue to deal exclusively with Agent concerning the matters
described herein unless and until Boeing receives written notice from Customer
to the contrary, addressed to Vice President—Contracts, Mail Code 21-34, Boeing
Commercial Airplanes, P.O. Box 3707, Seattle, Washington 98124-2207, U.S.A. With
respect to the rights and obligations of Customer under the Purchase Agreement,
all actions taken by Agent or agreements entered into by Agent during the period
prior to Boeing’s receipt of such notice are final and binding on Customer.
Further, any payments made by Boeing as a result of claims made by Agent will be
made to the credit of Agent unless otherwise specified when each claim is
submitted.

3. Customer will remain responsible for any payments due Boeing as a result of
obligations relating to the Aircraft incurred by Customer to Boeing prior to the
effective date of this letter.

 

<AGTA>

   Appendix VI Page A-18



--------------------------------------------------------------------------------

Appendix VI

SAMPLE

Post-Delivery Owner Appointment of Agent—Warranties

We request that Boeing acknowledge receipt of this letter and confirm the
appointment of Agent as stated above by signing the acknowledgment and
forwarding one copy of this letter to each of the undersigned.

Very truly yours,

 

Federal Express Corporation By  

 

Its  

 

Dated  

 

 

Appendix VI Page A-19



--------------------------------------------------------------------------------

Appendix VI

SAMPLE

Post-Delivery Owner Appointment of Agent—Warranties

AGENT’S AGREEMENT

Agent accepts the appointment as stated above, acknowledges it has reviewed the
those portions of the Purchase Agreement related to the authority granted it
under the Purchase Agreement and agrees that, in exercising any rights or making
any claims thereunder, Agent will be bound by and comply with all applicable
terms and conditions of the Purchase Agreement including, without limitation,
the DISCLAIMER AND RELEASE and EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in
Article 11 of Part 2 of Exhibit C to the AGTA. Agent further agrees, upon the
written request of Boeing, to promptly execute and deliver such further
assurances and documents and take such further action as Boeing may reasonably
request in order to obtain the full benefits of the warranties under the
Purchase Agreement.

Very truly yours,

 

Federal Express Corporation

Agent

By  

 

Its  

 

Dated  

 

Receipt of the above letter is acknowledged and the appointment of Agent with
respect to the above-described rights under the Purchase Agreement is confirmed,
effective as of this date.

 

THE BOEING COMPANY By  

 

Its  

 

Dated  

 

Aircraft Manufacturer’s Serial Number                     

 

Appendix VI Page A-20



--------------------------------------------------------------------------------

Appendix VII

SAMPLE

Contractor Confidentiality Agreement

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

 Mail Code 21-34

This agreement (Agreement) is entered into between             (Contractor) and
Federal Express Corporation (Customer) and will be effective as of the date set
forth below.

In connection with Customer’s provision to Contractor of certain Materials,
Proprietary Materials and Proprietary Information; reference is made to Purchase
Agreement No.             dated as of             between The Boeing Company
(Boeing) and Customer (Purchase Agreement), which incorporates by this reference
AGTA-FED.

Capitalized terms used herein without definition will have the same meaning as
in the Purchase Agreement.

Boeing has agreed to permit Customer to make certain Materials, Proprietary
Materials and Proprietary Information relating to Customer’s Boeing
Model             aircraft, Manufacturer’s Serial Number             ,
Registration No.             (Aircraft) available to Contractor in connection
with Customer’s contract with Contractor to maintain/repair/modify the Aircraft
(Contract). In consideration of the Contract, and as a condition of receiving
the Proprietary Materials and Proprietary Information, Contractor agrees as
follows:

 

1.

For purposes of this Agreement:

Aircraft Software means software intended to fly with and be utilized in the
operation of an Aircraft, but excludes software furnished by Customer.

Materials means any and all items that are created by Boeing or a Third Party,
are provided directly or indirectly to Contractor from Boeing or from Customer,
and serve primarily to contain, convey or embody information. Materials may
include either tangible forms (for example, documents or drawings) or intangible
embodiments (for example, software and other electronic forms) of information,
but excludes Aircraft Software and software furnished by Customer.

 

<AGTA>

   Appendix VII Page A-21



--------------------------------------------------------------------------------

Appendix VII

SAMPLE

Contractor Confidentiality Agreement

Proprietary Information means any and all proprietary, confidential and/or trade
secret information owned by Boeing or a Third Party which is contained, conveyed
or embodied in Materials.

Proprietary Materials means Materials that contain, convey, or embody
Proprietary Information.

Third Party means anyone other than Boeing, Customer and Contractor.

2. Boeing has authorized Customer to grant to Contractor a worldwide,
non-exclusive, personal and nontransferable license to use Proprietary Materials
and Proprietary Information, owned by Boeing, internally in connection with
performance of the Contract or as may otherwise be authorized by Boeing in
writing. Contractor will keep confidential and protect from disclosure to any
person, entity or government agency, including any person or entity affiliated
with Contractor, all Proprietary Materials and Proprietary Information.
Individual copies of all Materials and Aircraft Software are provided to
Contractor subject to copyrights therein, and all such copyrights are retained
by Boeing or, in some cases, by Third Parties. Contractor is authorized to make
copies of Materials (except for Materials bearing the copyright legend of a
Third Party) provided, however, Contractor preserves the restrictive legends and
proprietary notices on all copies. All copies of Proprietary Materials will
belong to Boeing and be treated as Proprietary Materials under this Agreement.

3. Contractor specifically agrees not to use Proprietary Materials or
Proprietary Information in connection with the manufacture or sale of any part
or design. Unless otherwise agreed with Boeing in writing, Proprietary Materials
and Proprietary Information may be used by Contractor only for work on the
Aircraft for which such Proprietary Materials have been specified by Boeing.
Customer and Contractor recognize and agree that they are responsible for
ascertaining and ensuring that all Materials are appropriate for the use to
which they are put.

4. Contractor will not attempt to gain access to information by reverse
engineering, decompiling, or disassembling any portion of any software or
Aircraft Software provided to Contractor pursuant to this Agreement.

5. Upon Boeing’s request at any time, Contractor will promptly return to Boeing
(or, at Boeing’s option, destroy) all Proprietary Materials, together with all
copies thereof and will certify to Boeing that all such Proprietary Materials
and copies have been so returned or destroyed.

 

<AGTA>

   Appendix VII Page A-22



--------------------------------------------------------------------------------

Appendix VII

SAMPLE

Contractor Confidentiality Agreement

6. When and to the extent required by a government regulatory agency having
jurisdiction over Contractor, Customer or the Aircraft, Contractor is authorized
to provide Proprietary Materials and disclose Proprietary Information to the
agency for the agency’s use in connection with Contractor’s authorized use of
such Proprietary Materials and/or Proprietary Information in connection with
Contractor’s maintenance, repair, or modification of the Aircraft. Contractor
agrees to take reasonable steps to prevent such agency from making any
distribution or disclosure, or additional use of the Proprietary Materials and
Proprietary Information so provided or disclosed. Contractor further agrees to
promptly notify Boeing upon learning of any (i) distribution, disclosure, or
additional use by such agency, (ii) request to such agency for distribution,
disclosure, or additional use, or (iii) intention on the part of such agency to
distribute, disclose, or make additional use of the Proprietary Materials or
Proprietary Information.

7. Boeing is an intended third party beneficiary under this Agreement, and
Boeing may enforce any and all of the provisions of the Agreement directly
against Contractor. Contractor hereby submits to the jurisdiction of the
Washington state courts and the United States District Court for the Western
District of Washington with regard to any Boeing claims under this Agreement. It
is agreed that Washington law (excluding Washington’s conflict-of-law rules)
will apply to this Agreement and to any claim or dispute under this Agreement.

8. No disclosure or physical transfer by Boeing or Customer to Contractor, of
any Proprietary Materials or Proprietary Information covered by this Agreement
will be construed as granting a license, other than as expressly set forth in
this Agreement or any ownership right in any patent, patent application,
copyright or proprietary information.

9. The provisions of this Agreement will apply notwithstanding any markings or
legends, or the absence thereof, on any Proprietary Materials.

10. This Agreement is the entire agreement of the parties regarding the
ownership and treatment of Proprietary Materials and Proprietary Information,
and no modification of this Agreement will be effective as against Boeing unless
embodied in writing and signed by authorized representatives of Contractor,
Customer and Boeing.

11. Failure by either party to enforce any of the provisions of this Agreement
will not be construed as a waiver of such provisions. If any of the provisions
of this Agreement are held unlawful or otherwise ineffective by a court of
competent jurisdiction, the remainder of the Agreement will remain in full
force.

12. The obligations of Customer and Contractor relating to Proprietary Materials
and Proprietary Information under this Agreement will remain in effect and will
survive cancellation or termination of this Agreement.

 

<AGTA>

   Appendix VII Page A-23



--------------------------------------------------------------------------------

Appendix VII

SAMPLE

Contractor Confidentiality Agreement

 

 

 

AGREED AND ACCEPTED this     Date:  

 

    Contractor     Federal Express Corporation Signature  

 

    Signature      

 

Printed Name  

 

    Printed Name  

 

Title  

 

    Title        

 

 

<AGTA>

   Appendix VII Page A-24



--------------------------------------------------------------------------------

Appendix VIII

SAMPLE

Post-Delivery Sale with Lease to Seller

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

 Mail Code 21-34

In connection with             ’s (Seller’s) sale to and lease back from
            (Buyer) of the aircraft identified below, reference is made to the
following documents:

1. Purchase Agreement No.             dated as of             , between The
Boeing Company (Boeing) and Seller (Agreement) under which Seller purchased
certain Boeing Model             aircraft, including the aircraft bearing
Manufacturer’s Serial No.(s)             (Aircraft). The Agreement incorporates
by reference the terms of AGTA-FED dated             , between Seller and
Boeing.

2. Aircraft Sale Agreement dated as of             , between Seller and
            (Buyer).

 

3.

Aircraft Lease Agreement dated as of             , between Buyer and Seller.

Capitalized terms used herein without definition will have the same meaning as
in the Agreement.

Seller confirms for the benefit of Boeing it owns and controls the rights it
purports to assign herein.

Seller has sold the Aircraft, including in that sale the transfer to Buyer of
all remaining rights related to the Aircraft under the Agreement. To accomplish
this transfer of rights, as authorized by the provisions of the Agreement:

 

Appendix VIII Page A-25



--------------------------------------------------------------------------------

Appendix VIII

SAMPLE

Post-Delivery Sale with Lease to Seller

1. Buyer acknowledges it has reviewed the Agreement and agrees that in
exercising any rights under the Agreement or asserting any claims with respect
to the Aircraft or other things (including without limitation, Materials,
training and services) delivered or to be delivered, it is bound by and will
comply with all applicable terms, conditions, and limitations of the Agreement
including but not limited to those related to any exclusion or limitation of
liabilities or warranties, indemnity and insurance; and

2. Buyer authorizes Seller to exercise, to the exclusion of Buyer all rights and
powers of “Customer” with respect to the remaining rights related to the
Aircraft under the Agreement. This authorization will continue until Boeing
receives written notice from Buyer to the contrary, addressed to Vice
President—Contracts, Mail Code 21-34, Boeing Commercial Airplanes, P.O. Box
3707, Seattle, Washington 98124-2207 (if by mail) or (425) 237-1706 (if by
facsimile). Until Boeing receives this notice, Boeing is entitled to deal
exclusively with Seller as “Customer” with respect to the Aircraft under the
Agreement. With respect to the rights, powers, duties and obligations of
“Customer” under the Agreement, all actions taken by Seller or agreements
entered into by Seller during the period prior to Boeing’s receipt of that
notice are final and binding on Buyer. Further, any payments made by Boeing as a
result of claims made by Seller prior to receipt of such notice are to be made
to the credit of Seller.

3. Seller accepts the authorization set forth in paragraph 2 above, acknowledges
it has reviewed the Agreement and agrees that in exercising any rights under the
Agreement or asserting any claims with respect to the Aircraft or other things
(including without limitation, Materials, training and services) delivered or to
be delivered, it is bound by and will comply with all applicable terms,
conditions, and limitations of the Agreement including but not limited to those
relating to any exclusion or limitation of liabilities or warranties, indemnity
and insurance.

4. Seller agrees to remain responsible for any payments due Boeing as a result
of obligations relating to the Aircraft incurred by Seller to Boeing prior to
the effective date of this letter.

We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.

 

Appendix VIII Page A-26



--------------------------------------------------------------------------------

Appendix VIII

SAMPLE

Post-Delivery Sale with Lease to Seller

Very truly yours,

 

Seller     Buyer By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

Receipt of the above letter is acknowledged and transfer of rights under the
Agreement with respect to the Aircraft described above is confirmed, effective
as of the date indicated below.

 

THE BOEING COMPANY By  

 

Its  

Attorney-in-Fact

Dated  

 

 

Appendix VIII Page A-27



--------------------------------------------------------------------------------

Appendix IX

SAMPLE

SALE WITH LEASE

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

 Mail Code 21-34

In connection with the sale by             (Seller) to             (Purchaser)
and subsequent lease of the aircraft identified below, reference is made to the
following documents:

1. Purchase Agreement No.             dated as of             ,             ,
between The Boeing Company (Boeing) and Seller (Agreement) under which Seller
purchased certain Boeing Model             aircraft, including the aircraft
bearing Manufacturer’s Serial No(s).             (Aircraft).

 

2.

Aircraft sale agreement dated as of             , between Seller and Purchaser.

 

3.

Aircraft lease agreement dated as of             , between Purchaser and
            (Lessee)(Lease).

Capitalized terms used herein without definition will have the same meaning as
in the Agreement.

Seller has sold the Aircraft, including in that sale the assignment to Purchaser
of all remaining rights related to the Aircraft under the Agreement. To
accomplish this transfer of rights, as authorized by the provisions of the
Agreement:

3.1 Seller confirms for the benefit of the Manufacturer it owns and controls the
rights it purports to have assigned.

 

Appendix IX Page A-28



--------------------------------------------------------------------------------

Appendix IX

SAMPLE

SALE WITH LEASE

3.2 Purchaser agrees that in exercising any rights under the Agreement or
asserting any claims with respect to the Aircraft or other things (including
without limitation, [data and documents/Materials], training and services)
delivered or to be delivered, it is bound by and will comply with all applicable
terms, conditions, and limitations of the Agreement including but not limited to
those related to any exclusion or limitation of liabilities or warranties,
indemnity and insurance; and

3.3 Seller will remain responsible for any payment due Boeing as a result of
obligations relating to the Aircraft incurred by Seller to Boeing prior to the
effective date of this letter.

3.4 Purchaser authorizes Lessee during the term of the Lease to exercise, to the
exclusion of Purchaser all rights and powers of Buyer/Customer with respect to
the remaining rights related to the Aircraft under the Agreement. This
authorization will continue until Boeing receives written notice from Purchaser
to the contrary, addressed to Vice President—Contracts, Mail Code 21-34, Boeing
Commercial Airplanes, P.O. Box 3707, Seattle, Washington 98124-2207 (if by mail)
or (425)237-1706 (if by facsimile). Until Boeing receives this notice, Boeing is
entitled to deal exclusively with Lessee as Buyer/Customer with respect to the
Aircraft under the Agreement. With respect to the rights, powers, duties and
obligations of Buyer/Customer under the Agreement, all actions taken by Lessee
or agreements entered into by Lessee during the period prior to Boeing’s receipt
of that notice are final and binding on Purchaser. Further, any payments made by
Boeing as a result of claims made by Lessee prior to receipt of this notice are
to be made to the credit of Lessee.

3.5 Lessee accepts the authorization set forth in paragraph 3 above,
acknowledges it has reviewed the Agreement and agrees that in exercising any
rights under the Agreement or asserting any claims with respect to the Aircraft
or other things (including without limitation, data and documents/Materials,
training and services) delivered or to be delivered, it is bound by and will
comply with all applicable terms, conditions, and limitations of the Agreement
including but not limited to those related to any exclusion or limitation of
liabilities or warranties, indemnity and insurance.

We request that Boeing acknowledge receipt of this letter and confirm the
transfer of rights set forth above by signing the acknowledgment and forwarding
one copy of this letter to each of the undersigned.

 

Appendix IX Page A-29



--------------------------------------------------------------------------------

Appendix IX

SAMPLE

SALE WITH LEASE

Very truly yours,

 

Seller     Purchaser By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

 

                                                             (Lessee)

By  

 

Its  

 

Dated  

 

 

Appendix IX Page A-30



--------------------------------------------------------------------------------

Appendix IX

SAMPLE

SALE WITH LEASE

Receipt of the above letter is acknowledged and the transfers of rights under
the Agreement with respect to the Aircraft described above are confirmed,
effective as of the date indicated below.

 

THE BOEING COMPANY

By  

 

Its   Attorney-in-Fact Dated  

 

MSN  

 

 

Appendix IX Page A-31



--------------------------------------------------------------------------------

Appendix X

SAMPLE

Post-Delivery Security

Boeing Commercial Airplanes

P. O. Box 3707

Seattle, Washington 98124-2207

U.S.A.

By Courier

1901 Oakesdale Ave. SW

Renton, WA 98055

U.S.A.

Attention Vice President – Contracts

              Mail Code 21-34

Reference is made to Purchase Agreement No.             dated as of
            , (Agreement) between The Boeing Company (Boeing) and
            (Borrower) pursuant to which Borrower purchased from Boeing one
(1) Boeing model             aircraft bearing Manufacturer’s Serial Number
            (Aircraft). The Agreement incorporates by reference the terms of
Aircraft General Terms Agreement AGTA-FED (AGTA) , dated             , between
Borrower and Boeing.

Capitalized terms used herein without definition will have the same meanings as
in the Agreement.

Borrower confirms for the benefit of Boeing it owns and controls the rights it
purports to assign herein.

In connection with Borrower’s financing of the Aircraft, Borrower is entering
into a Trust Indenture/Mortgage, dated as of             , between Borrower and
Indenture Trustee/Mortgagee (Trust Indenture/Mortgage), which grants a security
interest in [the warranty rights/ all of its rights] contained in the Agreement
related to the Aircraft (Assigned Rights). Borrower is authorized to exercise
the Assigned Rights until such time as the Indenture Trustee/Mortgagee notifies
Boeing as provided below that an Event of Default under the Trust
Indenture/Mortgage has occurred and is continuing. In connection with this
assignment for security purposes, as authorized by the provisions of the
Agreement:

 

Appendix X Page A-32



--------------------------------------------------------------------------------

Appendix X

SAMPLE

Post-Delivery Security

1. Indenture Trustee/Mortgagee, as assignee of, and holder of a security
interest in, the estate, right, and interest of the Borrower in and to the
Agreement pursuant to the terms of a certain Trust Indenture/Mortgage,
acknowledges that it has received copies of the applicable provisions of the
Agreement and agrees that in exercising any rights under the Agreement or
asserting any claims with respect to the Aircraft or other things (including
without limitation, Materials, training and services) delivered or to be
delivered, its rights and remedies under the Trust Indenture/Mortgage shall be
subject to the terms and conditions of the Agreement including but not limited
to those related to any exclusion or limitation of liabilities or warranties,
indemnity and insurance.

2. Borrower is authorized to exercise, to the exclusion of [Indenture
Trustee/Mortgagee] all rights and powers of “Customer” under the Agreement,
unless and until Boeing receives a written notice from Indenture
Trustee/Mortgagee, addressed to its Vice President—Contracts, Boeing Commercial
Airplanes at P.O. Box 3707, Seattle, Washington 98124, Mail Code 21-34 (if by
mail), or (425) 237-1706 (if by facsimile) that an event of default under the
Trust Indenture/Mortgage has occurred and is continuing. Until such notice has
been given, Boeing will be entitled to deal solely and exclusively with
Borrower. Thereafter, until Indenture Trustee/Mortgagee has provided Boeing
written notice that any such event no longer continues, Boeing will be entitled
to deal solely and exclusively with Indenture Trustee/Mortgagee. Boeing may act
with acquittance and conclusively rely on any such notice.

Borrower will remain responsible to Boeing for any amounts due Boeing with
respect to the Aircraft under the Agreement prior to Boeing’s receipt of such
notice. We request that Boeing acknowledge receipt of this letter and confirm
the transfer of rights set forth above by signing its acknowledgment and
forwarding one copy of this letter to each of the undersigned.

Very truly yours,

 

    Indenture Trustee/Mortgagee By  

 

    By  

 

Its  

 

    Its  

 

Dated  

 

    Dated  

 

 

Appendix X Page A-33



--------------------------------------------------------------------------------

Appendix X

SAMPLE

Post-Delivery Security

Receipt of the above letter is acknowledged and the transfer of rights under the
Agreement with respect to the Aircraft described above is confirmed, effective
as of the date indicated below.

 

THE BOEING COMPANY

By  

 

Its   Attorney-in-Fact Dated  

 

MSN  

 

 

Appendix X Page A-34